Exhibit 10.1

 

EXECUTION VERSION

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

(Incremental Loan Assumption Agreement)

 

This FIFTH AMENDMENT, dated as of January 12, 2018 (this “Amendment”), is made
by and among CSC Holdings, LLC (as successor by merger to Neptune Finco Corp.)
as borrower (the “Borrower”), each of the other Loan Parties signatory hereto,
JPMorgan Chase Bank, N.A., as additional lender (together with any other
financial institution that signs this Amendment as an additional lender, the
“Additional Lenders” and each, an “Additional Lender”), the other several banks
and financial institution parties hereto as Lenders and JPMorgan Chase Bank,
N.A. as administrative agent (the “Administrative Agent”) for the Lenders.
Except as otherwise provided herein, all capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement (as defined
below).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
October 9, 2015, as amended by the First Amendment, dated as of June 20, 2016,
the Incremental Loan Assumption Agreement, dated as of June 21, 2016, the
Incremental Loan Assumption Agreement, dated as of July 21, 2016, the Second
Amendment to Credit Agreement, dated as of September 9, 2016, the Third
Amendment to Credit Agreement, dated as of December 9, 2016, the Fourth
Amendment to Credit Agreement (Incremental Loan Assumption and Refinancing
Amendment) (the “Fourth Amendment”), dated as of March 15, 2017 (the “Existing
Credit Agreement”) and the Existing Credit Agreement as may be further amended,
restated, modified or supplemented from time to time, including pursuant to this
Amendment, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto from time to time, the Administrative Agent, the Security Agent and the
other parties thereto from time to time;

 

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Borrower may
establish Incremental Term Loan Commitments with banks, financial institutions
and other institutional lenders who will become Incremental Term Loan Lenders
(which, for the avoidance of doubt, may be existing or additional Lenders);

 

WHEREAS, the Borrower and the Additional Lenders desire to establish incremental
loan facilities in an aggregate principal amount of $1,500,000,000 in accordance
with Section 2.22 of the Credit Agreement;

 

WHEREAS, JPMorgan Chase Bank, N.A., BNP Paribas Securities Corp., Goldman Sachs
Lending Partners LLC and Crédit Agricole Corporate and Investment Bank are joint
lead arrangers, global coordinators and bookrunners (the “Lead Arrangers”, and
each, an “Arranger”) in respect of this Amendment and the January 2018
Incremental Term Loans; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, each
Additional Lender party hereto shall become a Lender pursuant to this Amendment;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Establishment of the January 2018 Term
Loan Commitments.

 

(a)                                 Subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof and effective as of the date
on which such conditions precedent are satisfied (the “Effective Date”), and in
accordance with the provisions of the Credit Agreement, including Section 2.22
of the Credit Agreement:

 

(i)                                     there is hereby established under the
Credit Agreement a new Class of Incremental Term Loan Commitments;

 

(ii)                                  such Incremental Term Loan Commitments
shall be referred to as the “January 2018 Incremental Term Loan Commitments”,
and the Loans made pursuant to the January 2018 Incremental Term Loan
Commitments shall be referred to as the “January 2018 Incremental Term Loans”;

 

(iii)                               the aggregate principal amount of the
January 2018 Incremental Term Loan Commitments is $1,500,000,000; and

 

(iv)                              such January 2018 Incremental Term Loan
Commitments and January 2018 Incremental Term Loans shall have the terms and
provisions set forth in Section 1 of this Amendment.

 

(b)                                 As of the Effective Date, each of the
Additional Lenders hereby agrees to provide the Incremental Term Loan Commitment
set forth on Schedule 1 hereto pursuant to and in accordance with Section 2.22
of the Credit Agreement. The January 2018 Incremental Term Loan Commitments
provided pursuant to this Amendment shall be subject to all of the terms and
conditions in the Credit Agreement and this Amendment, and shall be entitled to
all the benefits afforded by the Credit Agreement and the other Loan Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Facility Guaranty, liens and security interests created by the Security
Documents.

 

(c)                                  Each Additional Lender having a
January 2018 Incremental Term Loan Commitment hereby agrees, subject to
satisfaction of the conditions precedent set forth in Section 3(a) of this
Amendment, to make January 2018 Incremental Term Loans to the Borrower
denominated in Dollars on any Business Day (such date, the “Incremental Draw
Date”) after the date hereof and on or prior to January 25, 2018 (such date, the
“Termination Date”), and in accordance with Section 2.03 of the Credit Agreement
in an aggregate principal amount not to exceed its January 2018 Incremental Term
Loan Commitment set forth on Schedule 1 hereto (and it being understood there
shall be only one Incremental Draw Date).

 

(d)                                 The January 2018 Incremental Term Loan
Commitments shall constitute “Commitments”, “Incremental Loan Commitments”,
“Incremental Term Loan Commitments” and “Term Commitments”, as the context may
require, the January 2018 Incremental Term Loans shall constitute “Loans”, “Term
Loans”, “Incremental Loans”, “Incremental Term Loans”, “Other Loans” and “Other
Term Loans”; this Amendment shall be an “Incremental Loan Assumption Agreement”
and a “Loan Document” as the context may require, each of the Additional Lenders

 

2

--------------------------------------------------------------------------------


 

having a January 2018 Incremental Term Loan Commitment shall be a “Term Lender”,
“Incremental Term Lender” and a “Lender” and each Lead Arranger shall be an
“Incremental Arranger”, in each case, for all purposes under the Credit
Agreement and the other Loan Documents.

 

(e)                                  The January 2018 Term Loans will mature on
January 25, 2026 (the “January 2018 Term Loan Maturity Date”).

 

(f)                                   At the option of the Borrower, the
January 2018 Term Loans (i) may participate on a pro rata basis, less than pro
rata basis or greater than pro rata basis in any mandatory prepayment of Term
Loans under the Credit Agreement (except that, unless otherwise permitted under
the Credit Agreement, the January 2018 Term Loans may not participate on a
greater than pro rata basis as compared to any earlier maturing Class of Term
Loans) and (ii) may participate on a pro rata basis, less than pro rata basis or
greater than pro rata basis in any voluntary prepayment of Term Loans under the
Credit Agreement.

 

(g)                                  The January 2018 Term Loans may be repaid
or prepaid in accordance with the provisions of the Credit Agreement and this
Amendment, but once prepaid may not be re-borrowed.

 

(h)                                 (i) With respect to the January 2018 Term
Loans, “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum equal to the greater of
(1) 0% per annum and (2) the LIBO Rate in effect for such Interest Period;
(ii) the Applicable Margin for the January 2018 Term Loans is (1) with respect
to any ABR Loan, 1.50% per annum and (2) with respect to any Eurodollar Loan,
2.50% per annum and (iii) the initial Interest Period with respect to the
January 2018 Incremental Term Loans shall commence on the Incremental Draw Date
and end on a date reasonably satisfactory to the Administrative Agent.

 

(i)                                     The Borrower shall pay to the
Administrative Agent for the account of the Additional Lenders with respect to
the January 2018 Term Loans, (A) on April 15th, July 15th, October 15th and
January 15th of each year (each such date being called a “Repayment Date”),
commencing with July 15th, 2018, and on each such date thereafter through the
January 2018 Term Loan Maturity Date (provided that if such day is not a
Business Day, the Repayment Date shall be the next succeeding Business Day),
amortization installments equal to 0.25% of the aggregate principal amount of
the January 2018 Term Loans outstanding on the Incremental Draw Date; as
adjusted from time to time pursuant to Sections 2.11(b), 2.12, 2.13(f) and
2.22(d) of the Credit Agreement, and which payments shall be further reduced as
a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.12 of the Credit Agreement and (B) on the
January 2018 Term Loan Maturity Date, the aggregate unpaid principal amount of
all January 2018 Term Loans on such date, together with accrued and unpaid
interest on the principal amount to be paid to but excluding such date.

 

(j)                                    In the event that on or prior to the date
that is 6 months after the Incremental Draw Date either (x) the Borrower makes
any prepayment of the January 2018 Term Loans in connection with an Additional
Term Loan Repricing Transaction

 

3

--------------------------------------------------------------------------------


 

(including by way of a Refinancing Amendment) or (y) effects any amendment of
this Amendment resulting in an Additional Term Loan Repricing Transaction, the
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders, in the case of clause (x) 1.00% of the principal amount of the
January 2018 Term Loans so repaid, or in the case of clause (y) a payment equal
to 1.00% of the aggregate amount of the January 2018 Term Loans subject to such
Additional Term Loan Repricing Transaction.  For purposes of this paragraph,
“Additional Term Loan Repricing Transaction” shall mean (a) the prepayment,
refinancing, substitution or replacement of all or a portion of the January 2018
Term Loans with the incurrence by the Borrower or any Subsidiary of any senior
secured loan financing, the primary purpose of which (as determined in good
faith by the Borrower) is to reduce the All-In Yield of such debt financing
relative to the January 2018 Term Loans so repaid, refinanced, substituted or
replaced and (b) any amendment to the Credit Agreement the primary purpose of
which (as determined by the Borrower in good faith) is to reduce the All-In
Yield applicable to the January 2018 Term Loans; provided that any refinancing
or repricing of January 2018 Term Loans in connection with (i) any Public
Offering, (ii) any acquisition the aggregate consideration with respect to which
equals or exceeds $50,000,000 or (iii) a transaction that would result in a
Change of Control shall not constitute an Additional Term Loan Repricing
Transaction.

 

(k)                                 In the event that prior to the date that is
twelve months from the Effective Date, the Borrower seeks Incremental Term Loan
Commitments pursuant to Section 2.22 of the Credit Agreement, the All-In Yield
applicable to the resulting Incremental Term Loans (the “New Incremental Term
Loans”) shall be determined by the Borrower and the applicable Incremental
Lenders and shall be set forth in each applicable Incremental Loan Assumption
Agreement; provided, however, that the All-In Yield applicable to such New
Incremental Term Loans of the same currency as the January 2018 Term Loans
(other than New Incremental Term Loans (w) Incurred pursuant to
Section 4.04(b)(1)(ii) of Annex I of the Credit Agreement, (x) established
pursuant to the second proviso to Section 4.04(b)(1) of Annex I of the Credit
Agreement, (y) having a maturity date that is more than two years after the
January 2018 Term Loan Maturity Date or (z) Incurred in connection with an
acquisition) shall not be greater than the applicable All-In Yield payable
pursuant to the terms of the Loan Documents as amended through the date of such
calculation with respect to the January 2018 Term Loans plus 50 basis points per
annum unless the interest rate (together with, as provided in the proviso below,
any Adjusted LIBO Rate floor or Alternate Base Rate floor) with respect to the
January 2018 Term Loans is increased so as to cause the then applicable All-In
Yield under the Loan Documents on the January 2018 Term Loans to equal the
All-In Yield then applicable to the New Incremental Term Loans minus 50 basis
points; provided that any increase in All-In Yield to the January 2018 Term
Loans due to the application or imposition of an Adjusted LIBO Rate floor or an
Alternate Base Rate floor on any New Incremental Term Loan shall be effected, at
the Borrower’s option, (x) through an increase in (or implementation of, as
applicable) any Adjusted LIBO Rate floor or Alternate Base Rate floor, as
applicable, with respect to the January 2018 Term Loans (for the avoidance of
doubt, not to exceed the applicable Adjusted LIBO Rate Floor or Alternate Base
Rate floor, as applicable, of the applicable New Incremental Term Loans),
(y) through an increase in the Applicable Margin for the January 2018 Term Loans
or (z) any combination of (x) and (y) above.

 

4

--------------------------------------------------------------------------------


 

(l)                                     The Borrower and the Administrative
Agent hereby consent, pursuant to Section 9.04(b) of the Credit Agreement, to
the inclusion as a “Lender” of each Additional Lender that is party to this
Amendment to the extent such consent would be required pursuant to
Section 9.04(b) of the Credit Agreement.  For the avoidance of doubt, each Lead
Arranger and each Additional Lender hereby agrees that the 10 Business Day
minimum period in clause (ii) of the third sentence of Section 2.22(a) of the
Credit Agreement shall not apply to the January 2018 Term Loan Commitments.

 

(m)                             Each Additional Lender (i) confirms that it has
received a copy of the Credit Agreement and the Intercreditor Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 4.10(a)(1) and
(a)(2) of Annex I to the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, Term Lender, Incremental Lender or Incremental Term Lender, as
applicable.

 

(n)                                 For each Additional Lender, delivered
herewith to the Administrative Agent or the Borrower, as applicable, are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Lender may be required to
deliver to the Administrative Agent or the Borrower, as applicable, pursuant to
Section 2.20 of the Credit Agreement.

 

(o)                                 Except as set forth herein, the January 2018
Term Loans shall have the same terms and conditions as the March 2017 Term Loans
(as defined in the Fourth Amendment).

 

(p)                                 Notwithstanding anything to the contrary
contained in this Amendment or the Credit Agreement, no assignment of any
January 2018 Incremental Term Loan Commitments (or related Loans) shall be
effective prior to the Incremental Draw Date.

 

2.                                      Effectiveness.  The effectiveness of
this Amendment is subject to the satisfaction of the following conditions:

 

(a)                                 this Amendment shall have been duly executed
by the Borrower, the Administrative Agent and the Additional Lenders;

 

(b)                                 immediately before and after giving effect
to this Amendment, no Default or Event of Default shall occur and be continuing;

 

5

--------------------------------------------------------------------------------


 

(c)                                  the representations and warranties set
forth in Article III of the Credit Agreement and in each other Loan Document
shall be true and correct in all material respects (or in all respects to the
extent qualified by materiality or Material Adverse Effect) on and as of the
Effective Date (and, for the avoidance of doubt, including in respect of each
Fifth Amendment Loan Document (as defined below)) with the same effect as though
made on and as of such date, except to the extent such representation and
warranties expressly relate to an earlier date, in which case, such
representation and warranties shall be true and correct in all material respects
(or in all respects to the extent qualified by materiality or Material Adverse
Effect) on and as of such earlier date; and

 

(d)                                 the Administrative Agent shall have
received:

 

(i)                                     a legal opinion of Ropes & Gray
International LLP, New York Counsel for the Borrower, in form reasonably
acceptable to the Administrative Agent (i) dated the Effective Date,
(ii) addressed to the Administrative Agent and the Additional Lenders and
(iii) covering such other matters relating to the Loan Documents as the
Administrative Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinions;

 

(ii)                                  a copy of a resolution of the board of
directors or, if applicable, a committee of the board, or the sole member,
managing member, general or limited partner, of each Loan Party (A) approving
the terms of, and the transactions contemplated by, this Amendment and each
other document executed or delivered by such Loan Party in order to give effect
to the transactions contemplated hereunder (such documents, collectively, the
“Fifth Amendment Loan Documents”) and resolving that it execute, deliver and
perform its obligations under the Fifth Amendment Loan Documents to which it is
a party; (B) authorizing a specified person or persons to execute the Fifth
Amendment Loan Documents to which it is a party; and (C) authorizing a specified
person or persons, on its behalf, to sign and/or deliver all documents and
notices to be signed and/or delivered by it under or in connection with the
Fifth Amendment Loan Documents to which it is a party;

 

(iii)                               a specimen of the signature of each person
authorized by the resolution set forth above in relation to the Fifth Amendment
Loan Documents;

 

(iv)                              a secretary’s certificate of each Loan Party
in the form reasonably satisfactory to the Administrative Agent;

 

(v)                                 a certificate dated the Effective Date
executed by a Responsible Officer of the Borrower certifying that no Default or
Event of Default shall have occurred and be continuing; and

 

6

--------------------------------------------------------------------------------


 

(vi)                              to the extent not already in possession of the
Additional Lenders, at least three Business Days prior to the Effective Date,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, that has been reasonably requested by the
Additional Lender at least five days prior to date hereof.

 

3.                                      Conditions to Funding.

 

(a)                                 The obligations of each Additional Lender to
make a January 2018 Incremental Term Loan on the Incremental Draw Date are
subject to the satisfaction or waiver of the following conditions:

 

(i)                                     the Effective Date shall have occurred;

 

(ii)                                  on the Incremental Draw Date, immediately
before and after giving effect to the borrowing of the January 2018 Incremental
Term Loans, no Event of Default specified in Section 7.01(a) or (g) of the
Credit Agreement shall have occurred and be continuing; and

 

(iii)                               the Administrative Agent shall have received
a notice of such borrowing as required by Section 2.03 of the Credit Agreement,
provided that the effectiveness of such notice shall not be subject to any
additional conditions precedent that are not specified in this Section 3(a) of
this Amendment.

 

4.                                      Additional Amendments. On the Effective
Date, Annex I (Covenants) to the Existing Credit Agreement and Annex II
(Additional Definitions) to the Existing Credit Agreement are hereby amended
solely with respect to the January 2018 Incremental Term Loans, and not with
respect to any other Term Loans to delete the stricken text (indicated textually
in the same manner as the following example:  stricken text) and to add the
underlined text (indicated textually in the same manner as the following
example: underlined text) as set forth in the blacklines of Annex I (Covenants)
to the Existing Credit Agreement and Annex II (Additional Definitions) to the
Existing Credit Agreement attached as Schedule 2 hereto.

 

5.                                      Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement. Notices and other
communications to each Additional Lender shall be delivered to the address,
facsimile number, electronic mail address or telephone number as set forth below
such Additional Lender’s name on the signature pages hereto or at such other
address as may be designated by such Additional Lender in a written notice from
time to time to the Borrower and the Administrative Agent.

 

6.                                      Entire Agreement.  As of the date
hereof, this Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements

 

7

--------------------------------------------------------------------------------


 

and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.

 

7.                                      Applicable Law. THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF OR RELATING TO THIS AMENDMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.                                      Severability.  If any provision of this
Amendment is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

9.                                      Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

10.                               Miscellaneous.  Except as amended or consented
to hereby, the Credit Agreement and other Loan Documents remain unmodified and
in full force and effect. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents. Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference to the “Credit Agreement”, “thereunder”,
“thereof”, “therein” or words of like import referring to the Credit Agreement
in any other Loan Document shall mean and be a reference to the Credit Agreement
as amended hereby.  This Amendment shall constitute a Loan Document under the
Credit Agreement and the other Loan Documents and, together with the other Loan
Documents, constitute the entire agreement among the parties pertaining to the
modification of the Loan Documents as herein provided and supersede any and all
prior or contemporaneous agreements, promises and amendments relating to the
subject matter hereof. Except as expressly set forth herein, the Lead Arrangers
shall have no obligations, duties or responsibilities hereunder in their
respective capacities as such.

 

11.                               Reaffirmation. Subject to any limitation set
forth in any Loan Document, each Loan Party hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
each of the Loan Documents to which it is a party, (ii) ratifies and reaffirms
each grant of a lien on, or security interest in, its property made pursuant to
the Loan Documents (including, without limitation, the grant of security made by
such Loan Party pursuant to the Security Documents) and confirms that such liens
and security interests continue to secure the Obligations under the Loan

 

8

--------------------------------------------------------------------------------


 

Documents as amended and/or supplemented hereby (including, without limitation,
all Obligations resulting from or incurred pursuant to the January 2018 Term
Loan Commitments and the January 2018 Term Loans) and (iii) in the case of each
Guarantor, ratifies and reaffirms its guaranty of the Obligations as amended
hereby (including, without limitation, all Obligations resulting from or
incurred pursuant to the January 2018 Term Loan Commitments and the January 2018
Term Loans) pursuant to the Facility Guaranty.

 

12.                               Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
under any Loan Document which may be payable to it by any party hereto that is
an EEA Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Amendment or any other Loan Document; or

 

(iii)                               the variation of the terms of such
liability  in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

For the purposes of this Section 12 of this Amendment:

 

(a)                                 “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of an EEA Financial Institution.

 

(b)                                 “Bail-In Legislation” means, with respect to
any EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule.

 

(c)                                  “EEA Financial Institution” means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the

 

9

--------------------------------------------------------------------------------


 

supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

(d)                                 “EEA Member Country” means any of the member
states of the European Union, Iceland, Liechtenstein, and Norway.

 

(e)                                  “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

 

(f)                                   “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor person), as in effect from time to time.

 

(g)                                  “Write-Down and Conversion Powers” means,
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

 

13.                               Lead Arrangers.  Each of the Lead Arrangers
are named as such for recognition purposes only, and in their respective
capacities as such shall have no duties, responsibilities or liabilities with
respect to any Loan Document. Without limitation of the foregoing, the Lead
Arrangers in their respective capacities as such shall not, by reason of this
Amendment or any other Loan Document, have any fiduciary relationship in respect
of any Lender, Loan Party or any other Person.  Section 9.05 (Expenses;
Indemnity) of the Credit Agreement shall apply, mutatis mutandis, with respect
to the Lead Arrangers (and each Related Party thereof) as if Lead Arrangers were
Joint Lead Arrangers for purposes of such Section 9.05.

 

[Signature Pages to Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first mentioned
above.

 

 

 

CSC HOLDINGS, LLC

 

as Borrower

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CABLEVISION LIGHTPATH CT LLC

 

CABLEVISION LIGHTPATH NJ LLC

 

CABLEVISION LIGHTPATH, INC.

 

CABLEVISION OF BROOKHAVEN, INC.

 

CABLEVISION OF LITCHFIELD, INC.

 

CABLEVISION OF WAPPINGERS FALLS, INC.

 

CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

CABLEVISION SYSTEMS NEW YORK CITY CORPORATION

 

CSC ACQUISITION — MA, INC.

 

CSC ACQUISITION CORPORATION

 

CSC OPTIMUM HOLDINGS, LLC

 

CSC TECHNOLOGY, LLC

 

LIGHTPATH VOIP, LLC

 

NY OV LLC

 

OV LLC

 

A-R CABLE SERVICES — NY, INC.

 

CABLEVISION OF SOUTHERN WESTCHESTER, INC.

 

PETRA CABLEVISION CORP.

 

TELERAMA, INC.

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CABLEVISION SYSTEMS BROOKLINE CORPORATION

 

Managing General Partner of

 

CABLEVISION OF OSSINING LIMITED PARTNERSHIP

 

 

 

 

 

By:

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

 

Title:

Vice President, Treasurer and Chief Financial Officer

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

JPMORGAN CHASE BANK, N.A.

 

as Additional Lender and Lead Arranger

 

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name:

Davide Migliardi

 

 

Title:

Vice President

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Consented to by:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name:

Davide Migliardi

 

 

Title:

Vice President

 

 

[Signature Page to Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Lender/
Additional Lender

 

January 2018
Incremental Term Loan
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

1,500,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

[Covenants and Additional Definitions]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

to SecondFifth Amendment

 

ANNEX I

 

COVENANTS

 

Save where specified to the contrary or where defined in Section 1.01 of the
Credit Agreement to which this Annex I is attached (the “Credit Agreement” or
this “Agreement”), defined terms used in this Annex I shall have the meaning
given to them in Annex II.

 

Save where specified to the contrary, references in this Annex to sections of
Articles IV or V are to those sections of this Annex.

 

For the avoidance of doubt, the section references in this Annex I (Covenants)
use the numbering given to the equivalent provisions in the New Senior
Guaranteed Notes Indenture for ease of reference.

 

ARTICLE IV

 

Section 4.01.                         [Reserved]

 

Section 4.02.                         [Reserved]

 

Section 4.03.                         [Reserved]

 

Section 4.04.                         Limitation on Indebtedness

 

(a)                                 The Borrower will not and will not permit
any of its Restricted Subsidiaries to, Incur any Indebtedness (including
Acquired Indebtedness); provided, however, that the Borrower and any Guarantor
may Incur Indebtedness if on the date on which such Indebtedness is Incurred,
the Consolidated Net Leverage Ratio would have been no greater than 5.5 to 1.0
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if such Indebtedness had been incurred at the beginning
of the relevant period.

 

(b)                                 Section 4.04(a) above will not prohibit the
Incurrence of the following items of Indebtedness:

 

(1)                                 Indebtedness Incurred pursuant to any Credit
Facility (including in respect of letters of credit or bankers’ acceptances
issued or created thereunder), Indebtedness represented by the Existing Senior
Guaranteed Notes and the Guarantees thereof, Indebtedness represented by the New
Senior Guaranteed Notes expected to be issued on the Issue Date and the
Guarantees thereof, and, in each case, any Refinancing Indebtedness in respect
thereof, in a maximum aggregate principal amount at any time outstanding not to
exceed the greater of (i) (x) $7.0 billion reduced by (y) the amount of any
Indebtedness Incurred pursuant to this Section 4.04(b)(1) on the Original Notes
Issue Date or the Existing Senior Guaranteed Notes issued on September 23, 2016
that is subsequently reclassified (other than pursuant to the second proviso of
Section 4.04(c)(1)) subject to the limitations on reclassification in
Section 4.04(c)(1) and (ii) provided that after giving effect to any Incurrence
of Indebtedness hereunder, together with any Incurrence of Indebtedness pursuant
to Section 4.04(b)(5) and Section 4.04(b)(14) on the date on which Indebtedness
pursuant to this Section 4.04(b)(1)(ii) is Incurred, the Borrower could Incur at
least $1.00 of additional Indebtedness under Section 4.04(a), an amount such
that, after giving effect thereto on a pro forma basis as if such Indebtedness
had been incurred on the first day of the relevant period, the Consolidated

 

--------------------------------------------------------------------------------


 

Net Senior Secured Leverage Ratio is not greater than 4.0 to 1.0; provided,
further, that any Indebtedness incurred under this Section 4.04(b)(1) may be
refinanced with additional Indebtedness in an amount equal to the principal of
the Indebtedness so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith; provided, further, that solely for the
purpose of calculating the Consolidated Net Senior Secured Leverage Ratio under
this Section 4.04(b)(1), any outstanding Indebtedness incurred under this
Section 4.04(b)(1) that is unsecured or secured on a junior basis (in whole or
in part) shall nevertheless be deemed to be secured by a pari passu Lien;

 

(2)                                 (a) Guarantees by the Borrower or any
Restricted Subsidiary of Indebtedness of the Borrower or any Restricted
Subsidiary to the extent such guaranteed Indebtedness was permitted to be
incurred by another provision of this Section 4.04; provided that (i) if such
Indebtedness is subordinated in right of payment to, or pari passu in right of
payment with, the Loans or a Loan Guarantee, as applicable, then the Guarantee
of such Indebtedness shall be subordinated in right of payment to, or pari passu
in right of payment with, the Loans or such Loan Guarantee, as applicable,
substantially to the same extent as such guaranteed Indebtedness and (ii) if
such Guarantee is of Indebtedness of the Borrower or a Guarantor, such
Restricted Subsidiary complies with Section 4.16(a) or (b) without limiting
Section 4.06, Indebtedness arising by reason of any Lien granted by or
applicable to the Borrower or any Restricted Subsidiary securing Indebtedness of
the Borrower or any Restricted Subsidiary so long as the Incurrence of such
Indebtedness is not prohibited by the terms of this Agreement;

 

(3)                                 Indebtedness of the Borrower owing to and
held by any Restricted Subsidiary, or Indebtedness of a Restricted Subsidiary
owing to and held by the Borrower or any other Restricted Subsidiary; provided,
however, that if the Borrower or any Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Guarantor, such Indebtedness
must be unsecured and ((i) except in respect of intercompany current liabilities
incurred in connection with cash management positions of the Borrower and the
Restricted Subsidiaries and (ii) only to the extent legally permitted (the
Borrower and the Restricted Subsidiaries having completed all procedures
required in the reasonable judgment of directors or officers of the obligee or
obligor to protect such Persons from any penalty or civil or criminal liability
in connection with the subordination of such Indebtedness)) expressly
subordinated to the prior payment in full in cash of all obligations then due
with respect to the Loans, in the case of the Borrower, or the Loan Guarantees,
in the case of a Guarantor; provided that:

 

(i)             any subsequent issuance or transfer of Capital Stock or any
other event which results in any such Indebtedness being beneficially held by a
Person other than the Borrower or a Restricted Subsidiary; and

 

(ii)          any sale or other transfer of any such Indebtedness to a Person
other than the Borrower or a Restricted Subsidiary,

 

shall be deemed, in each case, to constitute an Incurrence of such Indebtedness
not permitted by this Section 4.04(b)(3) by the Borrower or such Restricted
Subsidiary, as the case may be;

 

(4)                                 (a) any Indebtedness (other than
Indebtedness described in Section 4.04(b)(1) and Section 4.04(b)(3)) outstanding
on the IssueEffective Date, after giving effect to the

2

--------------------------------------------------------------------------------


 

Transactions, including the issuance of the New Senior Guaranteed Notes, and the
application of the proceeds thereof, and the Existing Notes, excluding for the
avoidance of doubt the New Senior Guaranteed Notes and the Existing Senior
Guaranteed Notes issuedIncurred in reliance on Section 4.04(b)(1), subject to
Section 4.04(c)(1), (b) Refinancing Indebtedness Incurred in exchange for, or
the net proceeds of which are used to renew, refund, refinance, replace, defease
or discharge any, or otherwise Incurred in respect of any, Indebtedness
described in sub-clauses (a) or (b) of this Section 4.04(b)(4) or
Section 4.04(b)(5) or Incurred pursuant to Section 4.04(a) and (c) Management
Advances;

 

(5)                                 Indebtedness of (i) any Person Incurred or
outstanding on the date on which such Person becomes a Restricted Subsidiary or
is merged, consolidated, amalgamated or otherwise combined with the Borrower or
any Restricted Subsidiary or pursuant to any acquisition of assets and
assumption of related liabilities by the Borrower or a Restricted Subsidiary
(including in contemplation of such transaction) or (ii) the Borrower or any
Guarantor Incurred to provide all or any portion of the funds utilized to
consummate the transaction or series of related transactions pursuant to which a
Person became a Restricted Subsidiary or was otherwise acquired by the Borrower
or a Restricted Subsidiary or pursuant to any acquisition of assets and
assumption of related liabilities by the Borrower or a Restricted Subsidiary or
otherwise in connection with or contemplation of such acquisition or other
transactions; provided, however, with respect to each of clause (5)(i) and
(5)(ii), that immediately following the consummation of such acquisition or
other transaction, (x) the Borrower would have been able to incur $1.00 of
additional Indebtedness pursuant to Section 4.04(a) after giving effect to the
Incurrence of such Indebtedness pursuant to this Section 4.04(b)(5) or (y) the
Consolidated Net Leverage Ratio would not be greater than it was immediately
prior to giving effect to such acquisition or other transaction;

 

(6)                                 [Reserved];

 

(7)                                 (a) Indebtedness under Currency Agreements
(other than Currency Agreements described in (b) below), Interest Rate
Agreements and Commodity Hedging Agreements and (b) Indebtedness under Currency
Agreements entered into in order to hedge any operating expenses and capital
expenditures Incurred in the ordinary course of business; in each case with
respect to clauses (a) and (b) hereof, entered into for bona fide hedging
purposes of the Borrower or the Restricted Subsidiaries or (in respect of
Currency Agreements and Interest Rate Agreements related to Indebtedness of
Cablevision), Cablevision and not for speculative purposes (as determined in
good faith by an Officer or the Board of Directors of the Borrower);

 

(8)                                 Indebtedness consisting of (A) mortgage
financings, Purchase Money Obligations or other financings Incurred for the
purpose of financing all or any part of the purchase price or cost of design,
construction, installation or improvement of property (real or personal), plant
or equipment or other assets (including Capital Stock) used or useful in a
Similar Business or (B) Indebtedness otherwise Incurred to finance the purchase,
lease, rental or cost of design, construction, installation or improvement of
property (real or personal), plant or equipment that is used or useful in a
Similar Business, whether through the direct purchase of assets or the Capital
Stock of any Person owning such assets, and any Indebtedness which refinances,
replaces or refunds such Indebtedness, in an aggregate outstanding principal
amount which, when taken together with the principal amount of all other
Indebtedness Incurred pursuant to this Section 4.04(b)(8) and then outstanding,
will not exceed at any time outstanding the greater of $215250 million and 9%
L2QA Pro Forma

 

3

--------------------------------------------------------------------------------


 

EBITDA; provided that any Indebtedness incurred under this
Section 4.04(b)(8) may be refinanced with additional Indebtedness in an amount
equal to the principal of the Indebtedness so refinanced, plus any additional
amount to pay premiums (including tender premiums), accrued and unpaid interest,
expenses, defeasance costs and fees in connection therewith;

 

(9)                                 Indebtedness in respect of (a) workers’
compensation claims, self-insurance obligations, performance, indemnity, surety,
judgment, appeal, advance payment, customs, VAT or other tax or other guarantees
or other similar bonds, instruments or obligations and completion guarantees and
warranties provided by the Borrower or a Restricted Subsidiary or relating to
liabilities, obligations or guarantees Incurred in the ordinary course of
business or in respect of any governmental requirement, including in relation to
a governmental requirement to provide a guarantee or bond, (b) letters of
credit, bankers’ acceptances, guarantees or other similar instruments or
obligations issued or relating to liabilities or obligations Incurred in the
ordinary course of business, provided, however, that upon the drawing of such
letters of credit or other instrument, such obligations are reimbursed within 30
days following such drawing; (c) the financing of insurance premiums in the
ordinary course of business; and (d) any customary cash management, cash pooling
or netting or setting off arrangements in the ordinary course of business;

 

(10)                          Indebtedness arising from agreements providing for
customary guarantees, indemnification, obligations in respect of earnouts or
other adjustments of purchase price or, in each case, similar obligations, in
each case, Incurred or assumed in connection with the acquisition or disposition
of any business or assets or Person or any Capital Stock of a Subsidiary (other
than Guarantees of Indebtedness Incurred by any Person acquiring or disposing of
such business or assets or such Subsidiary for the purpose of financing such
acquisition or disposition);

 

(11)                          Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within 30 Business Days of
Incurrence;

 

(12)                          Indebtedness under daylight borrowing facilities
incurred in connection with any refinancing of Indebtedness (including by way of
set-off or exchange); provided that such Indebtedness does not exceed the
principal amount of the Indebtedness being refinanced and the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses Incurred
in connection with such refinancing, so long as any such Indebtedness is repaid
within three days of the date on which such Indebtedness is Incurred;

 

(13)                          Indebtedness Incurred by a Receivables Subsidiary
in a Qualified Receivables Financing;

 

(14)                          Indebtedness Incurred by the Borrower or a
Guarantor or Disqualified Stock of the Borrower in an aggregate outstanding
principal amount which, when taken together with the principal amount of all
other Indebtedness Incurred pursuant to this Section 4.04(b)(14) and then
outstanding, will not exceed 100% of the Net Cash Proceeds received by the
Borrower  and the Restricted Subsidiaries from the issuance or sale (other than
to the Borrower or a Restricted Subsidiary) of its Subordinated Shareholder
Funding  or Capital Stock (other than Disqualified Stock, Designated Preference
Shares or an Excluded Contribution) or otherwise contributed to the equity
(other than through the issuance of Disqualified Stock, Designated Preference
Shares or an Excluded

 

4

--------------------------------------------------------------------------------


 

Contribution) of the Borrower, in each case, subsequent to the IssueClosing
Date; provided, however, that (i) any such Net Cash Proceeds that are so
received or contributed shall be excluded for purposes of making Restricted
Payments under Section 4.05(a), Section 4.05(b)(1), Section 4.05(b)(6) and
Section 4.05(b)(10) to the extent the Borrower or a Guarantor incurs
Indebtedness in reliance thereon and (ii) any Net Cash Proceeds that are so
received or contributed shall be excluded for purposes of Incurring Indebtedness
pursuant to this Section 4.04(b)(14) to the extent the Borrower  or any
Restricted Subsidiary makes a Restricted Payment under Section 4.05(b)(1),
Section 4.05(b)(6) and Section 4.05(b)(10) in reliance thereon; provided that
any Indebtedness incurred under this Section 4.04(b)(14) may be refinanced with
additional Indebtedness in an amount equal to the principal of the Indebtedness
so refinanced, plus any additional amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith;

 

(15)                          Indebtedness of the Borrower or any of its
Restricted Subsidiaries arising pursuant to any Permitted Reorganization; and

 

(16)                          Indebtedness Incurred (including any Refinancing
Indebtedness in respect thereof) in an aggregate outstanding principal amount
which, when taken together with the principal amount of all other Indebtedness
Incurred pursuant to this Section 4.04(b)(16) and then outstanding, will not
exceed the greater of $5001,400 million and 50% of L2QA Pro Forma EBITDA;
provided that any Indebtedness incurred under this Section 4.04(b)(16) may be
refinanced with additional Indebtedness in an amount equal to the principal of
the Indebtedness so refinanced, plus any additional amount to pay premiums
(including tender premiums), accrued and unpaid interest, expenses, defeasance
costs and fees in connection therewith.

 

Notwithstanding any other provisions of this Section 4.04, the Borrower will not
permit any Guarantor to Incur any Ratio Guarantor Indebtedness unless on the
date on which such Ratio Guarantor Indebtedness is Incurred or Guaranteed, the
Guarantor Indebtedness Ratio would not have been greater than 4.0 to 1.0 or
solely with respect to any Ratio Guarantor Indebtedness Incurred pursuant to
Section 4.04(b)(5) (or any Guarantee Incurred pursuant to Section 4.04(b)(2) in
respect thereof) the Guarantor Indebtedness Ratio would not be greater than it
was prior to such Incurrence, in each case, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), after giving
pro forma effect to the Incurrence and application of the proceeds from such
Indebtedness; provided that this paragraph shall not apply to (x) revolving
Indebtedness Incurred pursuant to Section 4.04(b)(1) for working capital
purposes or to finance capital expenditures, Permitted Investments (other than
Permitted Investments permitted by clause (b) of the definition thereof as to
which this paragraph shall apply) or Restricted Payments (other than Restricted
Payments made pursuant to clauses (2), (15)(b), (17) or (18) (with respect to
clause (18), in excess of $100 million) of Section 4.05(b) as to which this
paragraph shall apply); (y) any Indebtedness Incurred pursuant to
Section 4.04(b)(5)(i) to the extent not Incurred in contemplation of the
applicable transaction (provided that the foregoing shall apply to any Guarantee
to be Incurred by any Guarantor in respect of such Indebtedness (that is Pari
Passu Indebtedness) that did not Guarantee such Indebtedness prior to the
applicable transaction) (and any Refinancing Indebtedness in respect thereof);
and (z) any Refinancing Indebtedness of any Ratio Guarantor Indebtedness that
was not Incurred in violation of this paragraph.

 

5

--------------------------------------------------------------------------------


 

(c)                                  For purposes of determining compliance
with, and the outstanding principal amount of any particular Indebtedness
Incurred pursuant to and in compliance with, this Section 4.04:

 

(1)                                 in the event that Indebtedness meets the
criteria of more than one of the types of Indebtedness described in
Section 4.04(a) and Section 4.04(b), the Borrower, in its sole discretion, will
classify, and may from time to time reclassify, such item of Indebtedness and
only be required to include the amount and type of such Indebtedness in one of
the clauses of Section 4.04(a) or Section 4.04(b); provided that Indebtedness
Incurred (or deemed Incurred) on the Original Notes Issue Date or any
Refinancing Indebtedness in respect thereof under Section 4.04(b)(1) cannot be
reclassified; provided, further, that if the New Senior Guaranteed Notes, the
Existing Senior Guaranteed Notes or any Refinancing Indebtedness in respect
thereof, shall on any date (including the date of Incurrence of such Refinancing
Indebtedness) not be Guaranteed by any of the Restricted Subsidiaries of the
Borrower, the New Senior Guaranteed Notes, the Existing Senior Guaranteed Notes,
or such Refinancing Indebtedness shall automatically be reclassified and from
such date be deemed to have been Incurred under Section 4.04(b)(4)(a) and not
Section 4.04(b)(1);

 

(2)                                 subject to clause (1) above, all
Indebtedness (x) outstanding on the Original Notes Issue Date under the Term
Facilities and the Existing Senior Guaranteed Notes and (y) outstanding on the
Closing Date under the Revolving Credit Facilities shall be deemed Incurred on
the IssueEffective Date under Section 4.04(b)(1) and not Section 4.04(a) or
Section 4.04(b)(4)(a);

 

(3)                                 Guarantees of, or obligations in respect of
letters of credit, bankers’ acceptances or other similar instruments relating
to, or Liens securing, Indebtedness that is otherwise included in the
determination of a particular amount of Indebtedness shall not be included;

 

(4)                                 if obligations in respect of letters of
credit, bankers’ acceptances or other similar instruments are Incurred pursuant
to any Credit Facility and are being treated as Incurred pursuant to
Section 4.04(b)(1), Section 4.04(b)(8), Section 4.04(b)(14) or
Section 4.04(b)(16) or Section 4.04(a) and the letters of credit, bankers’
acceptances or other similar instruments relate to other Indebtedness, then such
other Indebtedness shall not be included;

 

(5)                                 the principal amount of any Disqualified
Stock of the Borrower or a Restricted Subsidiary, or Preferred Stock of a
Restricted Subsidiary, will be equal to the greater of the maximum mandatory
redemption or repurchase price (not including, in either case, any redemption or
repurchase premium) or the liquidation preference thereof;

 

(6)                                 Indebtedness permitted by this Section 4.04
need not be permitted solely by reference to one provision permitting such
Indebtedness but may be permitted in part by one such provision and in part by
one or more other provisions of this Section 4.04 permitting such Indebtedness;
and

 

(7)                                 the amount of Indebtedness issued at a price
that is less than the principal amount thereof will be equal to the amount of
the liability in respect thereof determined on the basis of GAAP.

 

(d)                                 Accrual of interest, accrual of dividends,
the accretion of accreted value, the accretion or amortization of original issue
discount, the payment of interest in the form of additional Indebtedness, the
payment of dividends in the form of additional shares of Preferred Stock or

 

6

--------------------------------------------------------------------------------


 

Disqualified Stock or the reclassification of commitments or obligations not
treated as Indebtedness due to a change in GAAP will not be deemed to be an
Incurrence of Indebtedness for purposes of this Section 4.04.  The amount of any
Indebtedness outstanding as of any date shall be (a) the accreted value thereof
in the case of any Indebtedness issued with original issue discount and (b) the
principal amount, or liquidation preference thereof, in the case of any other
Indebtedness.

 

(e)                                  If at any time an Unrestricted Subsidiary
becomes a Restricted Subsidiary, any Indebtedness of such Subsidiary shall be
deemed to be Incurred by a Restricted Subsidiary as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this
Section 4.04, the Borrower shall be in Default of this Section 4.04).

 

(f)                                   For purposes of determining compliance
with any dollar-denominated restriction on the Incurrence of Indebtedness, the
Dollar Equivalent of the principal amount of Indebtedness denominated in another
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was Incurred or at the option of the
Borrower, on the date first committed; provided that (a) if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a currency other than
dollars, and such refinancing would cause the applicable dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such refinancing, such dollar-denominated restriction
shall be deemed not to have been exceeded so long as the principal amount of
such Refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced plus any amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith; (b) the Dollar Equivalent of the principal amount of any
such Indebtedness outstanding on the IssueEffective Date shall be calculated
based on the relevant currency exchange rate in effect on the IssueEffective
Date; and (c) if any such Indebtedness that is denominated in a currency other
than dollars is subject to a Currency Agreement with respect to the currency in
which such Indebtedness is denominated covering principal amount and interest
payable on such Indebtedness, the amount of such Indebtedness will be the Dollar
Equivalent of the principal payment required to be made under such Currency
Agreement plus the Dollar Equivalent of any premium which is at such time due
and payable but is not covered by such Currency Agreement.

 

(g)                                  For purposes of determining compliance with
the Consolidated Net Leverage Ratio, the Consolidated Net Senior Secured
Leverage Ratio, or the Guarantor Indebtedness Ratio on the Incurrence of
Indebtedness, the Dollar Equivalent of the principal amount of Indebtedness
denominated in another currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was Incurred, or
at the option of the Borrower, the date first committed; provided that (a) if
such Indebtedness is Incurred to refinance other Indebtedness denominated in a
currency other than dollars, and such refinancing would cause the applicable
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced plus any amount to pay
premiums (including tender premiums), accrued and unpaid interest, expenses,
defeasance costs and fees in connection therewith; and (b) the Dollar Equivalent
of the principal amount of any such Indebtedness outstanding on the
IssueEffective Date shall be calculated based on the relevant currency exchange
rate in effect on the IssueEffective Date.

 

7

--------------------------------------------------------------------------------


 

(h)                                 For purposes of calculating the Consolidated
Net Senior Secured Leverage Ratio, the Consolidated Net Leverage Ratio or the
Guarantor Indebtedness Ratio to test compliance with any covenant in this
Agreement, in determining the amount of Indebtedness outstanding in dollars on
any date of determination, with respect to any Indebtedness denominated in a
currency other than dollars (the “Foreign Currency”):

 

(1)                                 subject to a currency swap arrangement or
contract, the aggregate principal amount of such Foreign Currency Indebtedness
on any such date of determination shall be the dollar amount of the aggregate
principal amount to be paid by the Borrower or a Restricted Subsidiary on the
maturity date of such currency swap arrangement or contract pursuant to the
terms thereof; or

 

(2)                                 subject to a currency forward arrangement,
forward accretion curve or contract, the aggregate principal amount of such
Foreign Currency Indebtedness shall be converted into dollars at the exchange
rate specified under the terms of such currency forward arrangement, forward
accretion curve or contract as applicable to such Foreign Currency Indebtedness
on such date of determination.

 

(i)                                     For the avoidance of doubt,
notwithstanding a Group Member entering into any such arrangement or contract
hedging foreign exchange exposure of any Foreign Currency Indebtedness, for the
purposes of calculating the Consolidated Net Leverage Ratio, the Consolidated
Net Senior Secured Leverage Ratio or the Guarantor Indebtedness Ratio, the
aggregate principal amount of Indebtedness subject to any such arrangement or
contract shall be attributed to the total Indebtedness of the Person that
originally Incurred such Indebtedness.

 

(j)                                    Notwithstanding any other provision of
this Section 4.04, the maximum amount of Indebtedness that the Borrower or a
Restricted Subsidiary may Incur pursuant to this Section 4.04 shall not be
deemed to be exceeded solely as a result of fluctuations in the exchange rate of
currencies.

 

(k)                                 Neither the Borrower nor any Guarantor will
incur any Indebtedness (including any Indebtedness permitted to be Incurred
pursuant to Section 4.04(b)) that is contractually subordinated in right of
payment to any other Indebtedness of the Borrower or such Guarantor unless such
Indebtedness is also contractually subordinated in right of payment to the Loans
and the applicable Loan Guarantee on substantially identical terms (as
determined in good faith by the Borrower); provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of the Borrower or any Guarantor solely by virtue of
being unsecured, by virtue of being secured with different collateral, by virtue
of being secured on a junior priority basis, by virtue of not being guaranteed
by one or more of the Borrower’s Subsidiaries or by virtue of the application of
waterfall or other payment-ordering provisions affecting different tranches of
Indebtedness under Credit Facilities.

 

Section 4.05.                         Limitation on Restricted Payments

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly:

 

(1)                                 declare or pay any dividend or make any
other payment or distribution on account of or in respect of the Borrower’s  or
any Restricted Subsidiary’s Capital Stock

 

8

--------------------------------------------------------------------------------


 

(including, without limitation, any payment in connection with any merger or
consolidation involving the  Borrower or any Restricted Subsidiary) except:

 

(a)         dividends or distributions payable in Capital Stock of the Borrower 
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock of the Borrower  (other than Disqualified Stock) or
in Subordinated Shareholder Funding; and

 

(b)         dividends or distributions payable to the Borrower or a Restricted
Subsidiary (and, in the case of any such Restricted Subsidiary making such
dividend or distribution, to holders of its Capital Stock other than the
Borrower or another Restricted Subsidiary on no more than a pro rata basis,
measured by value);

 

(2)                                 purchase, redeem, retire or otherwise
acquire for value (including, without limitation, any payment in connection with
any merger or consolidation involving the Borrower, any Capital Stock of the
Borrower or any direct or indirect Parent of the Borrower  held by Persons other
than the Borrower or a Restricted Subsidiary (other than in exchange for Capital
Stock of the Borrower (other than Disqualified Stock));

 

(3)                                 make any principal payment on, or purchase,
repurchase, redeem, defease or otherwise acquire or retire for value, prior to
scheduled maturity, scheduled repayment or scheduled sinking fund payment, any
Subordinated Indebtedness (other than (a) any such payment, purchase,
repurchase, redemption, defeasance or other acquisition or retirement or in
anticipation of satisfying a sinking fund obligation, principal installment or
final maturity, in each case, due within one year of the date of payment,
purchase, repurchase, redemption, defeasance or other acquisition or retirement;
and (b) any Indebtedness Incurred pursuant to Section 4.04(b)(3) hereof);

 

(4)                                 make any cash payment on or with respect to,
or purchase, redeem, defease or otherwise acquire or retire for value any
Subordinated Shareholder Funding (other than in exchange for Capital Stock of
the Borrower (other than Disqualified Stock) or for options, warrants or other
rights to purchase such Capital Stock of the Borrower (other than Disqualified
Stock)); or

 

(5)                                 make any Restricted Investment in any
Person;

 

(any such dividend, distribution, payment, purchase, redemption, repurchase,
defeasance, other acquisition, retirement or Restricted Investment referred to
in clauses (1) through (5) of this Section 4.05(a) are referred to herein as a
“Restricted Payment”), if at the time the Borrower or a Restricted Subsidiary
makes such Restricted Payment:

 

(a)         a Default or Event of Default shall have occurred and be continuing
(or would result immediately thereafter therefrom);

 

(b)         except in the case of a Restricted Investment, if such Restricted
Payment is made in reliance on clause (c)(i) below, the Borrower is not able to
Incur an additional $1.00 of Indebtedness pursuant to Section 4.04(a) hereof
after giving effect, on a pro forma basis, to such Restricted Payment; or

 

9

--------------------------------------------------------------------------------


 

(c)          the aggregate amount of such Restricted Payment and all other
Restricted Payments made by the Borrower and the Restricted Subsidiaries
subsequent to the Closing Date (and not returned or rescinded) (including
Permitted Payments permitted below by Section 4.05(b)(5) (without duplication of
amounts paid pursuant to any other clause of Section 4.05(b)),
Section 4.05(b)(6), Section 4.05(b)(10), Section 4.05(b)(15),
Section 4.05(b)(17), Section 4.05(b)(18), and Section 4.05(b)(20) (to the extent
it relates to Restricted Payments permitted by Section 4.05(b)(5),
Section 4.05(b)(10), Section 4.05(b)(15), Section 4.05(b)(17) or
Section 4.05(b)(18)), but excluding all other Restricted Payments permitted by
Section 4.05(b)) would exceed the sum of (without duplication):

 

(i)                                     an amount equal to 100% of the
Consolidated EBITDA for the period beginning on the first day of the first full
fiscal quarter commencing prior to the Closing Date to the end of the Borrower’s
most recently ended full fiscal quarter ending prior to the date of such
Restricted Payment for which internal consolidated financial statements of the
Borrower are available, taken as a single accounting period, less the product of
1.3 times the Consolidated Interest Expense for such period;

 

(ii)                                  100% of the aggregate Net Cash Proceeds,
and the fair market value (as determined in accordance with Section 4.05(c)) of
property or assets or marketable securities, received by the Borrower from the
issue or sale of its Capital Stock (other than Disqualified Stock or Designated
Preference Shares) or Subordinated Shareholder Funding subsequent to the Closing
Date or otherwise contributed to the equity (other than through the issuance of
Disqualified Stock or Designated Preference Shares) of the Borrower subsequent
to the Closing Date (other than (x) Net Cash Proceeds or property or assets or
marketable securities received from an issuance or sale of such Capital Stock to
the Borrower or a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or any Subsidiary of the Borrower for the
benefit of its employees to the extent funded by the Borrower or any Restricted
Subsidiary, (y) Net Cash Proceeds or property or assets or marketable securities
to the extent that any Restricted Payment has been made from such proceeds in
reliance on Section 4.05(b)(6), and (z) Excluded Contributions);

 

(iii)                               100% of the aggregate Net Cash Proceeds, and
the fair market value (as determined in accordance with Section 4.05(c)) of
property or assets or marketable securities, received by the Borrower or any
Restricted Subsidiary from the issuance or sale (other than to the Borrower or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of its
employees to the extent funded by the Borrower or any Restricted Subsidiary) by
the Borrower or any Restricted Subsidiary subsequent to the Closing Date of any
Indebtedness that has been converted into or exchanged for Capital Stock of the
Borrower (other than Disqualified Stock or Designated

 

10

--------------------------------------------------------------------------------


 

Preference Shares) or Subordinated Shareholder Funding (plus the amount of any
cash, and the fair market value (as determined in accordance with
Section 4.05(c)) of property or assets or marketable securities, received by the
Borrower or any Restricted Subsidiary upon such conversion or exchange) but
excluding (x) Net Cash Proceeds or property or assets or marketable securities
to the extent that any Restricted Payment has been made from such proceeds in
reliance on Section 4.05(b)(6), and (y) Excluded Contributions;

 

(iv)          the amount equal to the net reduction in Restricted Investments
made by the Borrower or any of the Restricted Subsidiaries resulting from
repurchases, redemptions or other acquisitions or retirements of any such
Restricted Investment, proceeds realized upon the sale or other disposition to a
Person other than the Borrower or a Restricted Subsidiary of any such Restricted
Investment, repayments of loans or advances or other transfers of assets
(including by way of dividend, distribution, interest payments or returns of
capital) to the Borrower or any Restricted Subsidiary, which amount, in each
case under this clause (iv), constituted a Restricted Payment made after the
Closing Date; provided, however, that no amount will be included in Consolidated
EBITDA for purposes of Section 4.05(a)(c)(i) to the extent that it is (at the
Borrower’s option) included under this Section 4.05(a)(c)(iv);

 

(v)           the amount of the cash and the fair market value (as determined in
accordance with Section 4.05(c)) of property, assets or marketable securities
received by the Borrower or any Restricted Subsidiary after the Closing Date in
connection with:

 

(A)          the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Subsidiary of the Borrower for the benefit of its
employees to the extent funded by the Borrower or any Restricted Subsidiary) of
Capital Stock of an Unrestricted Subsidiary of the Borrower; and

 

(B)          any dividend or distribution made by an Unrestricted Subsidiary to
the Borrower or a Restricted Subsidiary;

 

provided, however, that no amount will be included in Consolidated EBITDA for
purposes of Section 4.05(a)(c)(i) to the extent that it is (at the Borrower’s
option) included under this Section 4.05(a)(c)(v); and

 

(vi)          in the case of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary or all of the assets of such Unrestricted Subsidiary are
transferred to the Borrower or a Restricted Subsidiary, or the Unrestricted
Subsidiary is merged or consolidated

 

11

--------------------------------------------------------------------------------


 

into the Borrower or a Restricted Subsidiary, in each case, after the Closing
Date, 100% of such amount received in cash and the fair market value (as
determined in accordance with Section 4.05(c)) of any property, assets or
marketable securities received by the Borrower or a Restricted Subsidiary in
respect of such redesignation, merger, consolidation or transfer of assets,
excluding any amount of any Investment in such Unrestricted Subsidiary pursuant
to clause (p) of the definition of “Permitted Investment”, in each case of this
Section 4.05(a)(c)(vi); provided however, that no amount will be included in
Consolidated EBITDA for purposes of Section 4.05(a)(c)(i) to the extent that it
is (at the Borrower’s option) included under this Section 4.05(a)(c)(vi);
provided further, however, that such amount shall not exceed the amount included
in the calculation of the amount of Restricted Payments referred to in the first
sentence of this Section 4.05(a)(c).

 

(b)           Section 4.05(a) will not prohibit any of the following
(collectively, “Permitted Payments”):

 

(1)           any Restricted Payment made in exchange (including any such
exchange pursuant to the exercise of a conversion right or privilege in
connection with which cash is paid in lieu of the issuance of fractional shares)
for, or out of the Net Cash Proceeds of the substantially concurrent sale (other
than to the Borrower or a Subsidiary of the Borrower ) of, Capital Stock of the
Borrower (other than Disqualified Stock or Designated Preference Shares or
through an Excluded Contribution), Subordinated Shareholder Funding or a
substantially concurrent contribution to the equity (other than through the
issuance of Disqualified Stock or Designated Preference Shares or through an
Excluded Contribution) of the Borrower;

 

(2)           any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Indebtedness of the Borrower or any
Guarantor made by exchange for, or out of the Net Cash Proceeds of the
substantially concurrent Incurrence of, Refinancing Indebtedness permitted to be
Incurred pursuant to Section 4.04;

 

(3)           (a) any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Preferred Stock of the Borrower or a Restricted
Subsidiary made by exchange for or out of the Net Cash Proceeds of the
substantially concurrent sale of Preferred Stock of the Borrower or a Restricted
Subsidiary, and (b) any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Disqualified Stock of the Borrower or a Restricted
Subsidiary made by exchange for or out of the Net Cash Proceeds of the
substantially concurrent sale of Disqualified Stock of the Borrower or a
Restricted Subsidiary, as the case may be, that, in each case under (a) and (b),
is permitted to be Incurred pursuant to Section 4.04, and that in each case
(other than such sale of Preferred Stock of the Borrower that is not
Disqualified Stock) constitutes Refinancing Indebtedness;

 

(4)           any purchase, repurchase, redemption, defeasance or other
acquisition or retirement of Subordinated Indebtedness (or any loans, advances,
dividends or other distributions by the Borrower to any Parent to permit such
Parent to purchase, repurchase, redeem, defease or otherwise acquire or retire
(i)(x) the Existing Cablevision Notes and (y) any Indebtedness Incurred to
refinance the Existing Cablevision Notes in an amount equal to the principal of
the Existing Cablevision Notes so refinanced, plus any additional amount to

 

12

--------------------------------------------------------------------------------


 

pay premiums (including tender premiums), accrued and unpaid interest, expenses,
defeasance costs and fees in connection therewith) and (ii) Indebtedness of any
Parent so long as the Net Cash Proceeds (or portion thereof) of such
Indebtedness has been received by the Borrower from the issue or sale of its
Capital Stock (other than Disqualified Stock or Designated Preference Shares) or
Subordinated Shareholder Funding subsequent to the Closing Date or otherwise
contributed to the equity (other than through the issuance of Disqualified Stock
or Designated Preference Shares) of the Borrower subsequent to the Closing
Date):

 

(a)   (i) from Net Available Cash to the extent permitted under Section 4.08 but
only if the Borrower shall have first complied with its obligations to prepay
all Term Loans to the extent required by Section 2.13(a) of the Credit
Agreement, prior to purchasing, repurchasing, redeeming, defeasing or otherwise
acquiring or retiring such Subordinated Indebtedness (or making of any such
loans, advances, dividends or other distributions to any Parent) and (ii) at a
purchase price not greater than 100% of the principal amount of such
Subordinated Indebtedness (or such Indebtedness of any Parent) plus accrued and
unpaid interest (and costs, expenses and fees incurred in connection therewith);

 

(b)   to the extent required by the agreement governing such Subordinated
Indebtedness (or such Indebtedness of any Parent), following the occurrence of a
Change of Control (or other similar event described therein as a “change of
control”), but only (i) if the Commitments shall have been terminated and all
Obligations (other than (A) contingent indemnification obligations as to which
no claim has been asserted and (B) obligations and liabilities under Treasury
Services Agreements and Swap Contracts not due and payable) shall have been paid
in full and all Letters of Credit (other than Letters of Credit that are Cash
Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the applicable L/C Issuer) shall have
expired or been terminated (or any Event of Default under Section 7.01(i) of the
Credit Agreement shall have been waived), prior to purchasing, repurchasing,
redeeming, defeasing or otherwise acquiring or retiring such Subordinated
Indebtedness (or making any such loans, advances, dividends or other
distributions to any Parent) and (ii) at a purchase price not greater than 101%
of the principal amount of such Subordinated Indebtedness or such Indebtedness
of any Parent plus accrued and unpaid interest (and costs, expenses and fees
incurred in connection therewith); or

 

(c)   consisting of Acquired Indebtedness (other than Indebtedness Incurred
(A) to provide all or any portion of the funds utilized to consummate the
transaction or series of related transactions pursuant to which such Person
became a Restricted Subsidiary or was otherwise acquired by the Borrower or a
Restricted Subsidiary or (B) otherwise in connection with or contemplation of
such acquisition) and at a purchase price not greater than 100% of the principal
amount of such Acquired Indebtedness plus accrued and unpaid interest and any
premium required by the terms of any Acquired Indebtedness (and costs, expenses
and fees incurred in connection therewith);

 

13

--------------------------------------------------------------------------------


 

(5)           any dividends paid within 60 days after the date of declaration if
at such date of declaration such dividend would have complied with this
Section 4.05;

 

(6)           the purchase, repurchase, redemption, defeasance or other
acquisition, cancellation or retirement for value of Capital Stock of the
Borrower, any Restricted Subsidiary or any Parent (including any options,
warrants or other rights in respect thereof) and loans, advances, dividends or
distributions by the Borrower to any Parent to permit any Parent to purchase,
repurchase, redeem, defease or otherwise acquire, cancel or retire for value
Capital Stock of the Borrower, any Restricted Subsidiary or any Parent
(including any options, warrants or other rights in respect thereof), or
payments to purchase, repurchase, redeem, defease or otherwise acquire, cancel
or retire for value Capital Stock of the Borrower, any Restricted Subsidiary or
any Parent (including any options, warrants or other rights in respect thereof),
in each case from Management Investors; provided that such payments, loans,
advances, dividends or distributions do not exceed an amount (net of repayments
of any such loans or advances) equal to (1) $40 million in any calendar year
(with unused amounts in any calendar year being carried over to the succeeding
calendar years; provided that the aggregate unused amounts carried over in any
calendar year shall not exceed $40 million in any calendar year), plus (2) the
Net Cash Proceeds received by the Borrower or the Restricted Subsidiaries since
the Closing Date (including through receipt of proceeds from the issuance or
sale of its Capital Stock or Subordinated Shareholder Funding to a Parent) from,
or as a contribution to the equity (in each case under this Section 4.05(b)(6),
other than through the issuance of Disqualified Stock or Designated Preference
Shares) of the Borrower from, the issuance or sale to Management Investors of
Capital Stock (including any options, warrants or other rights in respect
thereof), to the extent such Net Cash Proceeds are not included in any
calculation under Section 4.05(a)(c)(ii);

 

(7)           the declaration and payment of dividends to holders of any class
or series of Disqualified Stock, or of any Preferred Stock of a Restricted
Subsidiary, Incurred in accordance with the terms of Section 4.04;

 

(8)           purchases, repurchases, redemptions, defeasances or other
acquisitions or retirements of Capital Stock deemed to occur upon the exercise
of stock options, warrants or other rights in respect thereof if such Capital
Stock represents a portion of the exercise price thereof;

 

(9)           dividends, loans, advances or distributions to any Parent or other
payments by the Borrower or any Restricted Subsidiary in amounts equal to
(without duplication) the amounts required for any Parent to pay:

 

(a)   any Parent Expenses of a CVC Parent or any Related Taxes; and

 

(b)   amounts constituting or to be used for purposes of making payments to the
extent specified in Section 4.09(b)(2) (with respect to fees and expenses
incurred in connection with the transactions described therein),
Section 4.09(b)(5) and Section 4.09(b)(11);

 

(10)         the declaration and payment by the Borrower  of, or loans,
advances, dividends or distributions to any Parent to pay, dividends on the
common stock or common equity interests of the Borrower  or any Parent, in an
amount not to exceed in any fiscal year the greater of (a) 6% of the Net Cash
Proceeds received by the Borrower  from a Public Offering  or contributed to the
equity (other than through the issuance of Disqualified Stock or

 

14

--------------------------------------------------------------------------------


 

Designated Preference Shares or through an Excluded Contribution) of the
Borrower  or contributed as Subordinated Shareholder Funding  to the Borrower
and (b) an aggregate amount per annum not to exceed 5% of Market Capitalization
Attributable to Cablevision;

 

(11)         payments by the Borrower or loans, advances, dividends or
distributions to any Parent to make payments, to holders of Capital Stock of the
Borrower  or any Parent in lieu of the issuance of fractional shares of such
Capital Stock; provided, however, that any such payment, loan, advance, dividend
or distribution shall not be for the purpose of evading any limitation of this
Section 4.05 or otherwise to facilitate any dividend or other return of capital
to the holders of such Capital Stock (as determined in good faith by an Officer
or the Board of Directors of the Borrower );

 

(12)         Restricted Payments in an aggregate amount outstanding at any time
not to exceed the fair market value of Excluded Contributions, or Investments in
exchange for or using as consideration Investments previously made under this
Section 4.05(b)(12);

 

(13)         payment of any Receivables Fees and purchases of Receivables Assets
pursuant to a Receivables Repurchase Obligation in connection with a Qualified
Receivables Financing;

 

(14)         dividends or other distributions of Capital Stock, Indebtedness or
other securities of Unrestricted Subsidiaries;

 

(15)         so long as no Payment Block Event has occurred and is continuing,
Restricted Payments in an amount required by a CVC Parent to pay (a) regularly
scheduled interest as such amounts come due under (x) the Existing Cablevision
Notes and (y) any Indebtedness Incurred to refinance the Existing Cablevision
Notes in an amount equal to the principal of the Existing Cablevision Notes so
refinanced, plus any additional amount to pay premiums (including tender
premiums), accrued and unpaid interest, expenses, defeasance costs and fees in
connection therewith; (b) dividends, loans advances or distributions to
Cablevision in an amount not to exceed the Net Cash Proceeds of Incurrence of
Indebtedness by the Borrower or its Restricted Subsidiaries which amount shall
be used to repay Indebtedness described in clauses (i), (ii) and (iii) of the
definition of “any Existing Cablevision Notes” and any costs, expenses, fees,
interest or premiums in connection with such repayment and (c) interest and/or
principal (including AHYDO Catch Up Payments) on Indebtedness of any CVC Parent
so long as the Net Cash Proceeds (or portion thereof) of such Indebtedness has
been received by the  Borrower from the issue or sale of its Capital Stock
(other than Disqualified Stock or Designated Preference Shares) or Subordinated
Shareholder Funding subsequent to the Closing Date or otherwise contributed to
the equity (other than through the issuance of Disqualified Stock or Designated
Preference Shares) of the Borrower  subsequent to the Closing Date; provided,
that the principal amount of any Indebtedness able to be repaid pursuant to this
clause (c) is limited to the amount of Net Cash Proceeds received by the
Borrower plus fees and expenses related to the refinancing of such Indebtedness,
and, in the case of clause (c) above, any Refinancing Indebtedness in respect
thereof permitted to be Incurred pursuant to Section 4.04;

 

(16)         the declaration and payment of dividends to holders of any class or
series of Designated Preference Shares of the Borrower issued after the Closing
Date; provided, however, that the amount of all dividends declared or paid by
the Borrower  pursuant to this Section 4.05(b)(16) shall not exceed the Net Cash
Proceeds received by the Borrower  from the issuance or sale of such Designated
Preference Shares;

 

15

--------------------------------------------------------------------------------


 

(17)         so long as no Event of Default has occurred and is continuing (or
would result therefrom), any Restricted Payment to the extent that, after giving
pro forma effect to any such Restricted Payment, the Consolidated Net Leverage
Ratio would be no greater than 5.5 to 1.0;

 

(18)         so long as no Event of Default has occurred and is continuing (or
would result therefrom), Restricted Payments in an aggregate amount outstanding
at any time not to exceed the greater of $500 million  and 21% of L2QA Pro Forma
EBITDA;

 

(19)         Restricted Payments made in connection with the Transactions and
the Existing Transactions, or constituting any part of any Permitted
Reorganization and, in each case, fees and expenses relating thereto;

 

(20)         Restricted Payments to finance Investments or other acquisitions by
a Parent or any Affiliate (other than the Borrower or a Restricted Subsidiary)
which would be otherwise permitted to be made pursuant to this Section 4.05 if
made by the Borrower or a Restricted Subsidiary; provided, that (i) such
Restricted Payment shall be made within 120 days of the closing of such
Investment or other acquisition, (ii) such Parent or Affiliate of the Borrower
shall, on or prior to the date such Restricted Payment is made or if later,
promptly following the closing of the Investment or the acquisition, cause
(1) all property acquired (whether assets or Capital Stock) to be contributed to
the Borrower or one of its Restricted Subsidiaries or (2) the merger,
amalgamation, consolidation, or sale of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries (in a manner not prohibited by
Article V of this Annex I) in order to consummate such Investment or other
acquisition, (iii) such Parent or Affiliate of the Borrower receives no
consideration or other payment in connection with such transaction except to the
extent the Borrower or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Section 4.05 or
Section 4.09 (without reference to this Section 4.05(b)(20)) and (iv) any
property received in connection with such transaction shall not constitute an
Excluded Contribution  up to the amount of such Restricted Payment made under
this Section 4.05(b)(20);

 

(21)         any payments in cash or in kind relating to the settlement of any
future, forward or other derivative contract entered into for non-speculative
purposes; and

 

(22)         the declaration and payment of dividends or distributions by the
Borrower to, or the making of loans to, a CVC Parent in amounts required for a
CVC Parent to pay or cause to be paid, in each case without duplication, fees
and expenses related to any equity or debt offering (whether or not successful)
of such CVC Parent or incurred in connection with the Altice USA Distribution.

 

(c)           The amount of all Restricted Payments (other than cash) shall be
the fair market value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by the Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
The fair market value of any cash Restricted Payment shall be its face amount,
and the fair market value of any non-cash Restricted Payment or any other
property, assets or securities required to be valued by this Section 4.05 shall
be determined conclusively by an Officer or the Board of Directors of the
Borrower acting in good faith.

 

(d)           For purposes of determining compliance with this Section 4.05 and
the definition of “Permitted Investments”, as applicable, in the event that a
Restricted Payment or a Permitted

 

16

--------------------------------------------------------------------------------


 

Investment meets the criteria of more than one of the categories described in
clauses  (1) through (22) of Section 4.05(b) or in the definition of “Permitted
Investments”, as applicable, or is permitted pursuant to Section 4.05(a), the
Borrower will be entitled to classify such Restricted Payment (or portion
thereof) or such Permitted Investment (or portion thereof) on the date of its
payment or later reclassify such Restricted Payment (or portion thereof) or such
Permitted Investment (or portion thereof) in any manner that complies with this
Section 4.05.

 

Section 4.06.        Limitation on Liens

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, Incur or suffer to exist any
Lien upon any of their property or assets (including Capital Stock of a
Restricted Subsidiary), whether owned on the IssueEffective Date or acquired
after that date, or any interest therein or any income or profits therefrom,
which Lien is securing any Indebtedness (such Lien, the “Initial Lien”), except
(a) in the case of any property or asset that does not constitute Collateral,
(i) Permitted Liens (other than Permitted Collateral Liens) or (ii) Liens on
assets that are not Permitted Liens if the Obligations (or a Loan Guarantee in
the case of Liens of a Guarantor) are directly secured equally and ratably with,
or prior to, in the case of Liens with respect to Subordinated Indebtedness, the
Indebtedness secured by such Initial Lien for so long as such Indebtedness is so
secured and (b) in the case of any property or assets that constitutes
Collateral, Permitted Collateral Liens.

 

(b)           Any such Lien created in favor of the Secured Parties pursuant to
Section 4.06(a)(ii) will be automatically and unconditionally released and
discharged upon (i) the release and discharge of the Initial Lien to which it
relates, and (ii) as otherwise set forth under Section 9.20 of the Credit
Agreement.

 

(c)           For purposes of determining compliance with this Section 4.06,
(x) a Lien need not to be Incurred solely by reference to one category of
Permitted Liens or Permitted Collateral Liens, as applicable, but may be
Incurred under any combination of such categories (including in part under one
such category and in part under any other such category and (y) in the event
that a Lien (or any portion thereof) meets the criteria of one or more of such
categories of “Permitted Liens” or “Permitted Collateral Liens”, as applicable,
the Borrower shall, in its sole discretion, divide, classify or may subsequently
reclassify at any time such Lien (or any portion thereof) in any manner that
complies with this Section 4.06 and the definition of “Permitted Liens” or
“Permitted Collateral Liens”, as applicable.

 

Section 4.07.        Limitation on Restrictions on Distributions from Restricted
Subsidiaries

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create or otherwise cause or permit to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

 

(1)           pay dividends or make any other distributions in cash or otherwise
on its Capital Stock to the Borrower  or any Restricted Subsidiary or pay any
Indebtedness or other obligations owed to the Borrower  or any Restricted
Subsidiary;

 

(2)           make any loans or advances to the Borrower  or any Restricted
Subsidiary; or

 

17

--------------------------------------------------------------------------------


 

(3)           sell, lease or transfer any of its property or assets to the
Borrower or any Restricted Subsidiary,

 

provided that (x) the priority of any Preferred Stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock and (y) the subordination of (including the application of
any standstill requirements to) loans or advances made to the Borrower or any
Restricted Subsidiary to other Indebtedness Incurred by the Borrower or any
Restricted Subsidiary, or any prohibition on securing such loans or advances
made to the Borrower or any Restricted Subsidiary, shall not be deemed to
constitute such an encumbrance or restriction.

 

(b)           Section 4.07(a) will not prohibit:

 

(1)           any encumbrance or restriction pursuant to any Credit Facility or
any other agreement or instrument, in each case, in effect at or entered into on
the IssueEffective Date and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of such
agreements; provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings are not materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in those agreements on the IssueEffective Date
(as determined in good faith by the Borrower);

 

(2)           [Reserved];

 

(3)           encumbrances or restrictions existing under or by reason of
(i) any Loan Documents, (ii) the New Senior Guaranteed Notes Indenture and the
New Senior Guaranteed Notes, (iii) the Existing Notes Indentures and the
Existing Notes, (iv) the Existing Cablevision Notes Indentures and the Existing
Cablevision Notes, and (v) the Intercreditor Agreement and any Additional
Intercreditor Agreement, including in each case, any related security documents,
escrow arrangements or other documents related to the foregoing;

 

(4)           any encumbrance or restriction pursuant to an agreement or
instrument of a Person or relating to any Capital Stock or Indebtedness of a
Person, entered into on or before the date on which (i) such Person was acquired
by or merged, consolidated or otherwise combined with or into the Borrower or
any Restricted Subsidiary, (ii) such agreement or instrument is assumed by the
Borrower or any Restricted Subsidiary in connection with an acquisition of
assets or (iii) such Person became a Restricted Subsidiary (in each case, other
than Capital Stock or Indebtedness Incurred as consideration in, or to provide
all or any portion of the funds utilized to consummate, the transaction or
series of related transactions pursuant to which such Person became a Restricted
Subsidiary or was acquired by the Borrower  or was merged, consolidated or
otherwise combined with or into the Borrower or any Restricted Subsidiary) and
outstanding on such date; provided that, for the purposes of this
Section 4.07(b)(4), if another Person is the Successor Company or any Subsidiary
thereof, any agreement or instrument of such Person or any such Subsidiary shall
be deemed acquired or assumed by the Borrower  or any Restricted Subsidiary when
such Person becomes the Successor Company;

 

(5)           any encumbrance or restriction pursuant to an agreement or
instrument effecting a refunding, replacement or refinancing of Indebtedness
Incurred pursuant to, or that otherwise extends, renews, refunds, refinances or
replaces, an agreement or instrument referred to in Section 4.07(b)(1),
Section 4.07(b)(3) or Section 4.07(b)(4) or this Section

 

18

--------------------------------------------------------------------------------


 

4.07(b)(5) (an “Initial Agreement”) or contained in any amendment, supplement or
other modification to an agreement referred to in Section 4.07(b)(1),
Section 4.07(b)(3) or Section 4.07(b)(4) or this Section 4.07(b)(5); provided,
however, that the encumbrances and restrictions with respect to such Restricted
Subsidiary contained in any such agreement or instrument are no less favorable
in any material respect to the Lenders taken as a whole than the encumbrances
and restrictions contained in the Initial Agreement or Initial Agreements to
which such refinancing or amendment, supplement or other modification relates
(as determined in good faith by the Borrower);

 

(6)           any encumbrance or restriction:

 

(a)   that restricts in a customary manner the subletting, assignment or
transfer of any property or asset that is subject to a lease, license or similar
contract, or the assignment or transfer of any lease, license or other contract;

 

(b)   contained in mortgages, pledges or other security agreements permitted
under this Agreement or securing Indebtedness of the Borrower or a Restricted
Subsidiary permitted under this Agreement to the extent such encumbrances or
restrictions restrict the transfer of the property or assets subject to such
mortgages, pledges or other security agreements;

 

(c)   pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary; or

 

(d)   pursuant to the terms of any license, authorization, concession or permit;

 

(7)           any encumbrance or restriction pursuant to Purchase Money
Obligations and Capitalized Lease Obligations permitted under this Agreement, in
each case, that impose encumbrances or restrictions on the property so acquired
or any encumbrance or restriction pursuant to a joint venture agreement that
imposes restrictions on the transfer of the assets of the joint venture;

 

(8)           any encumbrance or restriction with respect to a Restricted
Subsidiary (or any of its property or assets) imposed pursuant to an agreement
entered into for the direct or indirect sale or disposition to a Person of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary
(or the property or assets that are subject to such restriction) pending the
closing of such sale or disposition;

 

(9)           customary provisions in leases, licenses, joint venture agreements
and other similar agreements and instruments entered into in the ordinary course
of business;

 

(10)         encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation, governmental license or
order, or required by any regulatory authority or stock exchange;

 

(11)         any encumbrance or restriction on cash or other deposits or net
worth imposed by customers under agreements entered into in the ordinary course
of business;

 

19

--------------------------------------------------------------------------------


 

(12)         any encumbrance or restriction pursuant to Currency
Agreements, Interest Rate Agreements or Commodity Hedging Agreements;

 

(13)         any encumbrance or restriction arising pursuant to an agreement or
instrument relating to any Indebtedness permitted to be Incurred subsequent to
the ClosingEffective Date pursuant to Section 4.04 if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than (i) the encumbrances and
restrictions contained in this Agreement or any Loan Document on the
ClosingEffective Date, or (ii) is customary in comparable financings (as
determined in good faith by the Borrower) and where, in the case of clause (ii),
the Borrower determines at the time of issuance of such Indebtedness that such
encumbrances or restrictions (x) will not adversely affect, in any material
respect, the Borrower’s ability to make principal or interest payments under the
Loan Documents as and when they become due or (y) such encumbrances and
restrictions apply only if a default occurs in respect of a payment or financial
covenant relating to such Indebtedness;

 

(14)         any encumbrance or restrictions arising in connection with any
Purchase Money Note, other Indebtedness or a Qualified Receivables Financing
that, in the good faith determination of an Officer or the Board of Directors of
the Borrower, are necessary or advisable to effect such Qualified Receivables
Financing; or

 

(15)         any encumbrance or restriction existing by reason of any Lien
permitted under Section 4.06.

 

Section 4.08.        Limitation on Sales of Assets and Subsidiary Stock

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any Asset Disposition unless:

 

(1)           the Borrower or such Restricted Subsidiary, as the case may be,
receives consideration (including by way of relief from, or by any other Person
assuming responsibility for, any liabilities, contingent or otherwise) at least
equal to the fair market value (such fair market value to be determined on the
date of contractually agreeing to such Asset Disposition), as determined in good
faith by an Officer or the Board of Directors of the Borrower, of the shares and
assets subject to such Asset Disposition (including, for the avoidance of doubt,
if such Asset Disposition is a Permitted Asset Swap); and

 

(2)           in any such Asset Disposition, or series of related Asset
Dispositions (except to the extent the Asset Disposition is a Permitted Asset
Swap), at least 75% of the consideration from such Asset Disposition or such
series of related Asset Dispositions (excluding any consideration by way of
relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise, other than Indebtedness), together with
all other Asset Dispositions since the IssueEffective Date (except to the extent
any such Asset Disposition was a Permitted Asset Swap) on a cumulative basis
received by the Borrower or such Restricted Subsidiary, as the case may be, is
in the form of cash, Cash Equivalents or Temporary Cash Investments.

 

(b)           After the receipt of Net Available Cash from an Asset Disposition,
the Borrower or a Restricted Subsidiary, as the case may be, may apply such Net
Available Cash directly or indirectly (at the option of the Borrower or such
Restricted Subsidiary):

 

20

--------------------------------------------------------------------------------


 

(1)           within 365 days from the later of (A) the date of such Asset
Disposition and (B) the receipt of such Net Available Cash (i) to prepay, repay,
purchase or redeem any Indebtedness incurred under Section 4.04(b)(1) or any
Guarantor Indebtedness; provided, however, that, in connection with any
prepayment, repayment or purchase of Indebtedness pursuant to this
Section 4.08(b)(1), the Borrower or such Restricted Subsidiary will retire such
Indebtedness and will cause the related commitment (if any) (except in the case
of any revolving Indebtedness) to be permanently reduced in an amount equal to
the principal amount so prepaid, repaid, purchased or redeemed; (ii) unless
included in Section 4.08(b)(1)(i), to prepay, repay, purchase or redeem any Pari
Passu Indebtedness of the Borrower or any Guarantor, at a price of no more than
100% of the principal amount of such Pari Passu Indebtedness plus accrued and
unpaid interest to the date of such prepayment, repayment, purchase or
redemption, provided that the Borrower or such Guarantor, as applicable, shall
prepay, redeem, repay or repurchase Pari Passu Indebtedness that is Public Debt
pursuant to this clause (ii) only if the Borrower delivers a notice of
prepayment with respect to the Pari Ratable Share of the Term Loans in
accordance with Section 2.13(a)(ii) within the time period specified by this
Section 4.08(b)(1) and thereafter complies with its obligations under Section
2.13(a)(iii); (iii) to prepay, repay, purchase or redeem any Indebtedness of a
Restricted Subsidiary that is not a Guarantor or any Indebtedness that is
secured on assets which do not constitute Collateral (in each case, other than
Subordinated Indebtedness of the Borrower or a Guarantor or Indebtedness owed to
the Borrower or any Restricted Subsidiary); or (iv) to prepay the Loans in full
pursuant to Section 2.12;

 

(2)           to the extent the Borrower or such Restricted Subsidiary elects,
to invest in or purchase or commit to invest in or purchase Additional Assets
(including by means of an investment in Additional Assets by a Restricted
Subsidiary with Net Available Cash received by the Borrower or another
Restricted Subsidiary) within 365 days from the later of (i) the date of such
Asset Disposition and (ii) the receipt of such Net Available Cash; provided,
however, that any such reinvestment in Additional Assets made pursuant to a
definitive binding agreement or a commitment approved by the Board of Directors
of the Borrower that is executed or approved within such time will satisfy this
requirement, so long as such investment or commitment to invest is consummated
within 180 days of such 365th day;

 

(3)           to make a capital expenditure within 365 days from the later of
(A) the date of such Asset Disposition and (B) the receipt of such Net Available
Cash; provided, however, that any such capital expenditure made pursuant to a
definitive binding agreement or a commitment approved by the Board of Directors
of the Borrower that is executed or approved within such time will satisfy this
requirement, so long as such investment is consummated within 180 days of such
365th day; or

 

(4)           any combination of clauses (1) — (3) of Section 4.08(b),

 

provided that, pending the final application of any such Net Available Cash in
accordance with clauses (1), (2), (3) or (4) of Section 4.08(b), the Borrower
and the Restricted Subsidiaries may temporarily reduce Indebtedness or otherwise
invest such Net Available Cash in any manner not prohibited by this Agreement.

 

(c)           For the purposes of Section 4.08(a)(2), the following will be
deemed to be cash:

 

(1)           the assumption by the transferee (or other extinguishment in
connection with the transactions relating to such Asset Dispositions) of
Indebtedness and any other liabilities

 

21

--------------------------------------------------------------------------------


 

(as recorded on the balance sheet of the Borrower or any Restricted Subsidiary
or in the footnotes thereto, or if incurred or accrued subsequent to the date of
such balance sheet, such liabilities that would have been reflected on the
Borrower’s  or such Restricted Subsidiary’s balance sheet or in the footnotes
thereof if such incurrence or accrual had taken place on or prior to the date of
such balance sheet, as determined in good faith by the Borrower) of the Borrower
or any Restricted Subsidiary (other than Subordinated Indebtedness of the
Borrower or a Guarantor) and the release of the Borrower or such Restricted
Subsidiary from all liability on such Indebtedness in connection with such Asset
Disposition;

 

(2)           securities, notes or other obligations received by the Borrower or
any Restricted Subsidiary from the transferee that are converted by the Borrower
or such Restricted Subsidiary into cash or Cash Equivalents within 180 days
following the closing of such Asset Disposition;

 

(3)           Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Asset Disposition, to the extent that
the Borrower and each other Restricted Subsidiary (as applicable) are released
from any Guarantee of payment of such Indebtedness in connection with such Asset
Disposition;

 

(4)           consideration consisting of Indebtedness of the Borrower or a
Guarantor (other than Subordinated Indebtedness) received after the
IssueEffective Date from Persons who are not the Borrower or any Restricted
Subsidiary; and

 

(5)           any Designated Non-Cash Consideration received by the Borrower or
any Restricted Subsidiary in such Asset Dispositions having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this Section 4.08 that is at that time outstanding, not to
exceed (at the time of the receipt of such Designated Non-Cash Consideration,
or, at the Borrower’s option, at the time of contractually agreeing to such
Asset Disposition) the greater of $240300 million and 10% of L2QA Pro Forma
EBITDA (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

Section 4.09.        Limitation on Affiliate Transactions

 

(a)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or conduct any transaction
or series of related transactions (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Borrower (any such transaction or series of related transactions being
“Affiliate Transactions”) involving aggregate value in excess of $50 million
unless:

 

(1)           the terms of such Affiliate Transaction taken as a whole are not
materially less favorable to the Borrower or such Restricted Subsidiary, as the
case may be, than those that could be obtained in a comparable transaction at
the time of such transaction or the execution of the agreement providing for
such transaction in arm’s-length dealings with a Person who is not such an
Affiliate, or, if there are no comparable transactions involving non-Affiliates
to apply for comparative purposes, the transaction is otherwise on terms that,
taken as a whole, the Borrower has conclusively determined in good faith to be
fair to the Borrower or such Restricted Subsidiary; and

 

22

--------------------------------------------------------------------------------


 

(2)           in the event such Affiliate Transaction involves an aggregate
value in excess of $100 million, the terms of such transaction or series of
related transactions have been approved by a resolution of the majority of the
members of the Board of Directors of the Borrower resolving that such
transaction complies with Section 4.09(a)(1). An Affiliate Transaction shall be
deemed to have satisfied the requirements set forth in this
Section 4.09(a)(2) if either (x) such Affiliate Transaction is approved by a
majority of the Disinterested Directors or (y)  the Borrower or any of its
Restricted Subsidiaries, as the case may be, delivers to the Administrative
Agent a letter from an Independent Financial Advisor stating that such
transaction is fair to the Borrower or such Restricted Subsidiary from a
financial point of view or stating that the terms are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on arm’s length basis.

 

(b)           The provisions of Section 4.09(a) will not apply to:

 

(1)           any Restricted Payment permitted to be made pursuant to
Section 4.05, any Permitted Payments (other than pursuant to
Section 4.05(b)(9)(b) or Section 4.05(b)(20) or any Permitted Investment (other
than as defined in sub-clauses (a)(ii) or (b) of the definition of Permitted
Investments);

 

(2)           any issuance or sale of Capital Stock, options, other
equity-related interests or other securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of, or
entering into, or maintenance of, any employment, consulting, collective
bargaining or benefit plan, program, agreement or arrangement, related trust or
other similar agreement and other compensation arrangements, options, warrants
or other rights to purchase Capital Stock of the Borrower, any Restricted
Subsidiary or any Parent, restricted stock plans, long-term incentive plans,
stock appreciation rights plans, participation plans or similar employee
benefits or consultants’ plans (including valuation, health, insurance, deferred
compensation, severance, retirement, savings or similar plans, programs or
arrangements) or indemnities provided on behalf of officers, employees,
directors or consultants approved by the Board of Directors of the Borrower, in
each case in the ordinary course of business;

 

(3)           any Management Advances and any waiver or transaction with respect
thereto;

 

(4)           any transaction between or among the Borrower and any Restricted
Subsidiary (or entity that becomes a Restricted Subsidiary as a result of such
transaction), or between or among the Borrower, Restricted Subsidiaries or any
Receivables Subsidiary;

 

(5)           the payment of reasonable fees and reimbursement of expenses to,
and customary indemnities and employee benefit and pension expenses provided on
behalf of, directors, officers, consultants or employees of the Borrower, any
Restricted Subsidiary or any CVC Parent (whether directly or indirectly and
including through any Person owned or controlled by any of such directors,
officers or employees);

 

(6)           the Existing Transactions, the Transactions, any Permitted
Reorganization and the entry into and performance of obligations of the Borrower
or any of its Restricted Subsidiaries under the terms of any transaction arising
out of, and any payments pursuant to or for purposes of funding, any agreement
or instrument in effect as of or on the Issue Date,Effective Date or entered
into after the Effective Date in connection with the Altice USA

 

23

--------------------------------------------------------------------------------


 

Distribution (other than, for the avoidance of doubt, any share repurchase
program to take effect following the Altice USA Distribution), in each case as
these agreements and instruments may be amended, modified, supplemented,
extended, renewed or refinanced from time to time (including, without
limitation, to add additional Persons in connection with any such Person
becoming a Restricted Subsidiary) in accordance with the other terms of this
Section 4.09 or to the extent not more disadvantageous to the Lenders in any
material respect and the entry into and performance of any registration rights
or other listing agreement in connection with any Public Offering;

 

(7)           execution, delivery and performance of any Tax Sharing Agreement
or the formation and maintenance of any consolidated group for tax, accounting
or management purposes in the ordinary course of business;

 

(8)           transactions with customers, clients, suppliers or purchasers or
sellers of goods or services and Associates, in each case in the ordinary course
of business (including, without limitation, pursuant to joint venture
arrangements), which are fair to the Borrower or the relevant Restricted
Subsidiary in the reasonable determination of the Board of Directors or an
officer of the Borrower or the relevant Restricted Subsidiary, or are on terms
no less favorable than those that could reasonably have been obtained at such
time from an unaffiliated party;

 

(9)           any transaction in the ordinary course of business between or
among the Borrower or any Restricted Subsidiary and any Affiliate of the
Borrower or an Associate or similar entity (in each case, other than an
Unrestricted Subsidiary) that would constitute an Affiliate Transaction solely
because the Borrower or a Restricted Subsidiary or any Affiliate of the Borrower
or a Restricted Subsidiary or any Affiliate of any Permitted Holder owns an
equity interest in or otherwise controls such Affiliate, Associate or similar
entity;

 

(10)         (a) issuances or sales of Capital Stock (other than Disqualified
Stock or Designated Preference Shares) of the Borrower or options, warrants or
other rights to acquire such Capital Stock or Subordinated Shareholder Funding;
provided that the interest rate and other financial terms of such Subordinated
Shareholder Funding are approved by a majority of the members of the Board of
Directors of the Borrower in their reasonable determination and (b) any
amendment, waiver or other transaction with respect to any Subordinated
Shareholder Funding in compliance with the other provisions of this Agreement,
the Intercreditor Agreement or any Additional Intercreditor Agreement, as
applicable;

 

(11)         without duplication in respect of payments made pursuant to the
definition of Parent Expenses, (a) payments by the Borrower or any Restricted
Subsidiary to any Permitted Holder (whether directly or indirectly, including
through any Parent) of annual management, consulting, monitoring or advisory
fees and related expenses in an aggregate amount not to exceed an amount equal
to the greater of $3650 million or 1.5% of L2QA Pro Forma EBITDA, per annum
(with unused amounts in any calendar year being carried over to the succeeding
calendar years) and; (b) customary payments by the Borrower or any Restricted
Subsidiary to any Permitted Holder (whether directly or indirectly, including
through any Parent) for financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments in respect of this
Section 4.09(b)(11) are approved by a majority of the Board of Directors of the
Borrower in good faith; and (c) payments of all fees and expenses related

 

24

--------------------------------------------------------------------------------


 

to the Existing Transactions, the Transactions, the Altice USA Distribution and
any Permitted Reorganization;

 

(12)         any transaction effected as part of a Qualified Receivables
Financing, and other Investments in Receivables Subsidiaries consisting of cash
or Securitization Assets;

 

(13)         any participation in a rights offer or public tender or exchange
offers for securities or debt instruments issued by the Borrower or any of its
Subsidiaries that are conducted on arm’s length terms and provide for the same
price or exchange ratio, as the case may be, to all holders accepting such
rights, tender or exchange offer;

 

(14)         transactions between the Borrower or any Restricted Subsidiary and
any other Person that would constitute an Affiliate Transaction solely because a
director of such other Person is also a director of the Borrower or any Parent;
provided, however, that such director abstains from voting as a director of the
Borrower or such Parent, as the case may be on any matter including such other
Person;

 

(15)         payments to and from, and transactions with, any joint ventures
entered into in the ordinary course of business or consistent with past
practices (including, without limitation, any cash management activities related
thereto); and

 

(16)         commercial contracts (including franchising agreements, business
services related agreements or other similar arrangements) between an Affiliate
of the Borrower and the Borrower or any Restricted Subsidiary that are on arm’s
length terms or on a basis that senior management of the Borrower reasonably
believes allocates costs fairly.

 

Section 4.10.        Reports

 

(a)           The Borrower will provide to the Administrative Agent the
following reports:

 

(1)           within 120 days after the end of the Borrower’s (or, if the
Borrower elects to satisfy its obligation under this Section 4.10(a)(1) by
delivering the annual reports of Cablevisiona CVC Parent in accordance with the
second succeeding paragraph of this Section 4.10(a), of Cablevision’ssuch CVC
Parent) fiscal year beginning with the fiscal year ending December 31, 20162017,
annual reports containing, to the extent applicable, and (subject to the next
succeeding paragraph) in a level of detail that is comparable in all material
respects to the Form 10-K of CablevisionBorrower’s annual report for the year
ended December 31, 20152016, the following information: (a) audited consolidated
balance sheet of the Borrower as of the end of the most recent fiscal year (and
comparative information as of the end of the prior fiscal year) and audited
consolidated income statements and statements of cash flow of the Borrower for
the most recent fiscal year (and comparative information as of the end of the
prior fiscal year) including complete footnotes to such financial statements and
the report of the independent auditors on the financial statements;
(b) unaudited pro forma income statement information and balance sheet
information of the Borrower (which, for the avoidance of doubt, shall not
include the provision of a full income statement or balance sheet to the extent
not reasonably available), together with explanatory footnotes, for (i) any
acquisition or disposition by the Borrower or a Restricted Subsidiary that,
individually or in the aggregate when considered with all other acquisitions or
dispositions that have occurred since the beginning of the most recently
completed fiscal year as to which such annual report relates, represent greater
than 20% of the consolidated revenues, EBITDA and/or adjusted operating cash
flow, or assets of the Borrower on a pro forma consolidated basis or

 

25

--------------------------------------------------------------------------------


 

(ii) recapitalizations by the Borrower or a Restricted Subsidiary, in each case,
that have occurred during the most recently completed fiscal year as to which
such annual report relates (unless such pro forma information has been provided
in a prior report pursuant to Section 4.10(a)(2) or Section 4.10(a)(3));
provided that such pro forma financial information will be provided only to the
extent available without unreasonable expense, and in the case pro forma
financial information is not provided, the Borrower will provide, in the case of
a material acquisition, financial statements of the acquired company for the
most recent fiscal year, and in the case of a material disposition, financial
statements of the business or assets comprising the disposition perimeter for
the most recent fiscal year which, in each case, may be unaudited; (c) an
operating and financial review of the audited financial statements, including a
discussion of the results of operations, financial condition, and liquidity and
capital resources of the Borrower, and a discussion of material commitments and
contingencies and critical accounting policies; (d) description of the business,
management and shareholders of the Borrower, all material affiliate transactions
and a description of all material contractual arrangements, including material
debt instruments; and (e) a description of material risk factors and material
recent developments (to the extent not previously reported pursuant to
Section 4.10(a)(2) or Section 4.10(a)(3) below);

 

(2)           within 60 days following the end of the first three fiscal
quarters in each fiscal year of the Borrower (or, if the Borrower elects to
satisfy its obligation under this Section 4.10(a)(2) by delivering the quarterly
reports of Cablevisiona CVC Parent in accordance with the second succeeding
paragraph of this Section 4.10(a), of Cablevisionsuch CVC Parent) beginning with
the fiscal quarter ending September 30March 31, 20162018, all quarterly reports
of the Borrower containing the following information in a level of detail
comparable in all material respects to the quarterly report of Cablevisionthe
Borrower for the three months ended JuneSeptember 30, 20162017: (a) an unaudited
condensed consolidated balance sheet as of the end of such quarter and unaudited
condensed consolidated statements of income and cash flow for the most recent
quarter year-to-date period ending on the date of the unaudited condensed
balance sheet, and the comparable prior year periods, together with condensed
footnote disclosure; (b) unaudited pro forma income statement information and
balance sheet information (which, for the avoidance of doubt, shall not include
the provision of a full income statement or balance sheet to the extent not
reasonably available), together with explanatory footnotes, for any acquisition
or disposition by the Borrower or a Restricted Subsidiary that, individually or
in the aggregate when considered with all other acquisitions or dispositions
that have occurred since the beginning of the relevant quarter, represent
greater than 20% of the consolidated revenues, EBITDA and/or adjusted operating
cash flow, or assets of the Borrower on a pro forma consolidated basis (unless
such pro forma information has been provided in a prior report pursuant to
Section 4.10(a)(3)); provided that such pro forma financial information will be
provided only to the extent available without unreasonable expense and in the
case pro forma financial information is not provided, the Borrower will provide,
in the case of a material acquisition, financial statements of the acquired
company for the most recent fiscal year, and in the case of a material
disposition, financial statements of the business or assets comprising the
disposition perimeter for the most recent fiscal year which, in each case, may
be unaudited; (c) a summary operating and financial review of the unaudited
financial statements, including a discussion of revenues, EBITDA and/or adjusted
operating cash flow, capital expenditures, operating cash flow and material
changes in liquidity and capital resources, and a discussion of material changes
not in the ordinary course of business in commitments and contingencies since
the most recent report; and (d) material recent developments (to the extent not
previously reported pursuant to Section 4.10(a)(3)); and

 

26

--------------------------------------------------------------------------------


 

(3)           promptly after the occurrence of such event, information with
respect to (a) any change in the independent public accountants of the Borrower,
(b) any material acquisition, disposal, merger or similar transaction or (c) any
development determined by an Officer of the Borrower to be material to the
business of the Borrower and its Restricted Subsidiaries (taken as a whole).

 

For the avoidance of doubt, in no event will any reports provided pursuant to
this Section 4.10(a):

 

(1)           be required to comply with:

 

(a)           Section 302, Section 404 or Section 906 of the Sarbanes-Oxley Act
of 2002, or related Items 307 and 308 of Regulation S-K under the Securities Act
(“Regulation S-K”);

 

(b)           Rule 3-10 of Regulation S-X under the Securities Act (“Regulation
S-X”) or contain separate financial statements for the Borrower, the Guarantors
or other Subsidiaries the shares of which may be pledged to secure the
Obligations that would be required under Section 3-16 of Regulation S-X;

 

(c)           Rule 11-01 of Regulation S-X, give pro forma effect to the
Transactions, or contain all purchase accounting adjustments relating to the
Transactions;

 

(d)           Regulation G under the Exchange Act or Item 10(e) of Regulation
S-K with respect to any non-GAAP financial measures contained therein; or

 

(2)           be required to include trade secrets and other confidential
information that is competitively sensitive in the good faith and reasonable
determination of the Borrower.

 

Notwithstanding the foregoing, the Borrower may satisfy its obligations under
clauses (1), (2) and (3) of Section 4.10(a) by delivering the corresponding
annual and, quarterly or other reports of Cablevisiona CVC Parent; provided that
to the extent that the Borrower is not the reporting entity and material
differences exist between the management, business, assets, shareholding or
results of operations or financial condition of the Borrower and Cablevisionsuch
CVC Parent, the annual and quarterly reports shall give a reasonably detailed
description of such differences or shall include the consolidated balance sheet,
income statements and cash flow statement of the Borrower and its Subsidiaries.
The Borrower will be deemed to have furnished the reports referred to in
clauses (1), (2) and (3) of Section 4.10(a) if the Borrower or a CVC Parent has
filed reports containing such information with the SEC or posted such reports on
its website.

 

(b)           All financial statement information shall be prepared in
accordance with GAAP as in effect on the date of such report or financial
statement (or otherwise on the basis of GAAP as then in effect) and on a
consistent basis for the periods presented; provided, however, that the reports
set forth in clauses (1), (2) and (3) of Section 4.10(a) may in the event of a
change in GAAP, present earlier periods on a basis that applied to such
periods.  Except as provided in Section 4.10(c), no report need include separate
financial statements for the Borrower or

 

27

--------------------------------------------------------------------------------


 

Subsidiaries of the Borrower or any disclosure with respect to the results of
operations or any other financial or statistical disclosure not of a type
included in the New Senior Guaranteed Notes Offering Memorandum and, subject to
the Borrower’s election to apply IFRS, in no event shall IFRS information or
reconciliation to IFRS be required.

 

(c)           At any time if any Subsidiary of the Borrower is an Unrestricted
Subsidiary and any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, constitutes a Significant
Subsidiary, then the quarterly and annual financial information required by
Section 4.10(a) will include a reasonably detailed presentation, either on the
face of the financial statements or in the footnotes thereto, of the financial
condition and results of operations of the Borrower and its Restricted
Subsidiaries separate from the financial condition and results of operations of
the Unrestricted Subsidiaries of the Borrower; provided that with respect to the
IssueEffective Date Unrestricted Subsidiaries, the requirements of this
Section 4.10(c) shall be satisfied by the inclusion of information relating to
the IssueEffective Date Unrestricted Subsidiaries substantially similar to that
provided in, or included by reference in, the New Senior Guaranteed Notes
Offering Memorandum.

 

(d)           Substantially concurrently with the issuance to the Administrative
Agent of the reports specified in clauses (1), (2) and (3) of Section 4.10(a),
the Borrower shall also (a) use its commercially reasonable efforts (i) to post
copies of such reports on such website as may be then maintained by the Borrower
and its Subsidiaries or any CVC Parent or (ii) otherwise to provide
substantially comparable public availability of such reports (as determined by
the Borrower in good faith) or (b) to the extent the Borrower determines in good
faith that such reports cannot be made available in the manner described in the
preceding clause (a) owing to applicable law or after the use of its
commercially reasonable efforts, furnish such reports to the Lenders and, upon
their request, prospective Lenders.

 

(e)           No later than 5 Business Days after each delivery of financial
statements of Borrower pursuant to Sections 4.10(a)(1) and (2), the Borrower
will provide to the Administrative Agent a duly executed and completed
Compliance Certificate.

 

Section 4.11.        [Reserved]

 

Section 4.12.        Impairment of Security Interests

 

(a)           The Borrower shall not, and shall not permit any Restricted
Subsidiary to, take or omit to take any action that would have the result of
materially impairing the security interest with respect to the Collateral (it
being understood that the Incurrence of Permitted Collateral Liens, subject to
the proviso in Section 4.12(b), shall under no circumstances be deemed to
materially impair the security interest with respect to the Collateral) for the
benefit of the Secured Parties, and the Borrower shall not, and shall not permit
any Restricted Subsidiary to, grant to any Person other than the Security Agent
(or its delegate), for the benefit of the Secured Parties, any Lien over any of
the Collateral; provided, that, subject to the proviso in the second sentence of
Section 4.12(b), (x) the Borrower, the Parent Guarantor and the Restricted
Subsidiaries may Incur Permitted Collateral Liens, (y) the Security Documents
and the Collateral may be discharged, amended, extended, renewed, restated,
supplemented, released, modified or replaced in accordance with this Agreement,
the Intercreditor Agreement, any Additional Intercreditor Agreement or the
applicable Security Documents and (z) the Borrower and its Restricted
Subsidiaries may consummate any other transaction permitted under Article V
hereunder.

 

28

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Section 4.12(a), nothing in this Section 4.12
shall restrict the discharge and release of any Lien over Collateral in
accordance with this Agreement, the Security Documents, Intercreditor Agreement
or any Additional Intercreditor Agreement. Subject to the foregoing, the
Security Documents may be amended, extended, renewed, restated, supplemented or
otherwise modified or released (followed by an immediate retaking of a Lien of
at least equivalent ranking over the same assets) to (i) cure any ambiguity,
omission, defect or inconsistency therein; (ii) provide for Permitted Collateral
Liens; (iii) make any change reasonably necessary or desirable in the good faith
determination of the Borrower in order to implement transactions permitted under
Article V of this Annex I; (iv) add to the Collateral; (v) provide for the
release of any Lien on any properties or assets constituting Collateral from the
Lien of the Security Documents; provided that such release is followed by the
substantially concurrent re-taking of a Lien of at least equivalent priority
over the same properties and assets securing the Obligations or any Loan
Guarantee or (vi) make any other change thereto that does not adversely affect
the Secured Parties in any material respect; provided, however, that,
contemporaneously with any such action in clauses (ii), (iii), (iv), (v) and
(vi) of this Section 4.12(b), the Borrower delivers to the Administrative Agent,
either (1) a solvency opinion, in form and substance reasonably satisfactory to
the Administrative Agent, from an independent financial advisor or appraiser or
investment bank of international standing which confirms the solvency of the
Borrower and its Subsidiaries, taken as a whole, after giving effect to any
transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, (2) a certificate from the chief
financial officer or the Board of Directors of the relevant Person which
confirms the solvency of the Person granting the Lien, after giving effect to
any transactions related to such amendment, extension, renewal, restatement,
supplement, modification or replacement, or (3) an opinion of counsel (subject
to any qualifications customary for this type of opinion of counsel), in form
and substance reasonably satisfactory to the Administrative Agent, confirming
that, after giving effect to any transactions related to such amendment,
extension, renewal, restatement, supplement, modification or replacement, the
Lien or Liens created under the Security Documents so amended, extended,
renewed, restated, supplemented, modified or replaced are valid Liens not
otherwise subject to any limitation, imperfection or new hardening period, in
equity or at law, that such Lien or Liens were not otherwise subject to
immediately prior to such amendment, extension, renewal, restatement,
supplement, modification or replacement.

 

(c)           In the event that the Borrower and the Restricted Subsidiaries
comply with the requirements of this Section 4.12, the Administrative Agent and
the Security Agent shall (subject to customary protections and indemnifications)
consent to such amendments without the need for instructions from the Secured
Parties.

 

Section 4.13.        Additional Intercreditor Agreements

 

(a)           At the request of the Borrower, in connection with the Incurrence
by the Borrower or a Restricted Subsidiary of any Indebtedness that is permitted
to share the Collateral pursuant to the definition of Permitted Collateral
Liens, the Borrower or a Restricted Subsidiary, the Administrative Agent and the
Security Agent shall enter into with the holders of such Indebtedness (or their
duly authorized Representatives) an intercreditor agreement (an “Additional
Intercreditor Agreement”) or a restatement, amendment or other modification of
the existing Intercreditor Agreement on substantially the same terms as the
Intercreditor Agreement (or terms not materially less favorable to the Lenders),
including containing substantially the same terms with respect to release of
Loan Guarantees and priority and release of the Liens over Collateral (or terms
not

 

29

--------------------------------------------------------------------------------


 

materially less favorable to the Lenders); provided that such Additional
Intercreditor Agreement will not impose any personal obligations on the
Administrative Agent or Security Agent or, in the opinion of the Administrative
Agent or Security Agent, as applicable, adversely affect the rights, duties,
liabilities or immunities of the Administrative Agent or Security Agent under
this Agreement or the Intercreditor Agreement. For the avoidance of doubt,
subject to the first sentence of this Section 4.13(a) and Section 4.13(b), any
such Additional Intercreditor Agreement may provide for pari passu or
subordinated security interests in respect of any such Indebtedness (to the
extent such Indebtedness is permitted to share the Collateral pursuant to the
definition of Permitted Collateral Lien).

 

(b)           At the direction of the Borrower and without the consent of
Secured Parties, the Administrative Agent and the Security Agent shall from time
to time enter into one or more amendments to any Intercreditor Agreement or
Additional Intercreditor Agreement to: (1) cure any ambiguity, omission, defect
or inconsistency of any such agreement, (2) increase the amount or types of
Indebtedness covered by any such agreement that may be Incurred by the Borrower
or a Guarantor that is subject to any such agreement (including with respect to
any Intercreditor Agreement or Additional Intercreditor Agreement, the addition
of provisions relating to new Indebtedness ranking junior in right of payment to
the Obligations), (3) add Restricted Subsidiaries to the Intercreditor Agreement
or an Additional Intercreditor Agreement, (4) further secure the Obligations,
(5) make provision for equal and ratable pledges of the Collateral to secure any
Incremental Loans, (6) implement any Permitted Collateral Liens, (7) amend the
Intercreditor Agreement or any Additional Intercreditor Agreement in accordance
with the terms thereof; (8) make any change reasonably necessary, in the good
faith determination of the Borrower in order to implement any transaction that
is subject to Article V of this Annex I; or (9) implement any transaction in
connection with the renewal extension, refinancing, replacement or increase of
the Indebtedness that is not prohibited by this Agreement or make any other
change to any such agreement that does not adversely affect the Lenders in any
material respect; provided that no such changes shall be permitted to the extent
they affect the ranking of any Obligation or Loan Guarantee, enforcement of
Liens over the Collateral, the application of proceeds from the enforcement of
Collateral or the release of any Loan Guarantees or Lien over Collateral in a
manner than would adversely affect the rights of the Lenders in any material
respect except as otherwise permitted by this Agreement, the Security Documents
the Intercreditor Agreement or any Additional Intercreditor Agreement
immediately prior to such change. The Borrower shall not otherwise direct the
Administrative Agent or the Security Agent to enter into any amendment to any
Intercreditor Agreement without the consent of the Required Lenders, except as
otherwise permitted under Section 9.08 of the Credit Agreement, and the Borrower
may only direct the Administrative Agent and the Security Agent to enter into
any amendment to the extent such amendment does not impose any personal
obligations on the Administrative Agent or Security Agent or, in the opinion of
the Administrative Agent or Security Agent, adversely affect their respective
rights, duties, liabilities or immunities under this Agreement or the
Intercreditor Agreement or any Additional Intercreditor Agreement.

 

(c)           In relation to any Intercreditor Agreement or Additional
Intercreditor Agreement, at the request of the Borrower, the Administrative
Agent (and Security Agent, if applicable) shall consent on behalf of the Lenders
to the payment, repayment, purchase, repurchase,

 

30

--------------------------------------------------------------------------------


 

defeasance, acquisition, retirement or redemption of any obligations
subordinated to the Loans thereby; provided, however, that such transaction
would comply with Section 4.05 hereof.

 

(d)           Each Lender shall be deemed to have agreed to and accepted the
terms and conditions of the Intercreditor Agreement or any Additional
Intercreditor Agreement (whether then entered into or entered into in the future
pursuant to the provisions described herein), and to have directed the
Administrative Agent and the Security Agent to enter into the Intercreditor
Agreement and any such Additional Intercreditor Agreement.

 

Section 4.14.        Lines of Business

 

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than a Similar Business, except to such extent
as would not be material to the Borrower and the Restricted Subsidiaries, taken
as a whole.

 

Section 4.15.        [Reserved]

 

Section 4.16.        Additional Guarantors

 

(a)           [Reserved].

 

(b)           Loan Guarantees existing on or granted after the IssueEffective
Date pursuant to Section 5.14 of the Credit Agreement shall be released as set
forth in Section 12 of the Facility Guaranty. Loan Guarantees existing on or
granted after the IssueEffective Date pursuant to Section 5.14(i)(z) of the
Credit Agreement may be released at the option of the Borrower, if at the date
of such release, (i) the Indebtedness which required such Loan Guarantee has
been released or discharged in full, (ii) no Event of Default would arise as a
result of such release, and (iii) there is no other Indebtedness of such
Guarantor outstanding that was Incurred after the IssueEffective Date and that
could not have been Incurred in compliance with this Agreement as of the date
Incurred if such Guarantor were not a Guarantor as at that date. Notwithstanding
anything in this Agreement to the contrary, the Borrower may elect, in its sole
discretion, to cause any Subsidiary that is not otherwise required to be a
Guarantor to become a Guarantor and such Loan Guarantee may be released at any
time in the Borrower’s sole discretion. The Administrative Agent and the
Security Agent (to the extent action is required by them) shall each take all
necessary actions requested by the Borrower, including the granting of releases
or waivers under the Intercreditor Agreement or any Additional Intercreditor
Agreement, to effectuate any release of a Loan Guarantee in accordance with this
Section 4.16(b), subject to customary protections and indemnifications.

 

(c)           Notwithstanding the foregoing, the Borrower shall not be obligated
to cause an Excluded Subsidiary to provide a Loan Guarantee (for so long as such
entity is an Excluded Subsidiary), nor to cause any Restricted Subsidiary to
provide a Loan Guarantee to the extent and for so long as the Incurrence of such
Guarantee could reasonably be expected to give rise to or result in: (1) any
violation of applicable law or regulation; (2) any liability for the officers,
directors or (except in the case of a Restricted Subsidiary that is a
partnership) shareholders of such Restricted Subsidiary (or, in the case of a
Restricted Subsidiary that is a partnership, directors or shareholders of the
partners of such partnership); (3) any cost, expense, liability or obligation
(including with respect to any Taxes) other than reasonable out-of-pocket
expenses and other than reasonable expenses incurred in connection with any
governmental or regulatory filings

 

31

--------------------------------------------------------------------------------


 

required as a result of, or any measures pursuant to this
Section 4.16(c)(1) undertaken in connection with, such Guarantee, which in any
case under any of clauses (1), (2) and (3) of Section 4.16(c) cannot be avoided
through measures reasonably available to the Borrower or such Restricted
Subsidiary; or (4) such Restricted Subsidiary is prohibited from Incurring such
Guarantee by the terms of any Indebtedness existing on the Issue Date of such
Restricted Subsidiary existing on the Effective Date that is not prepayable
without a prepayment premium (in each case, other than Indebtedness Incurred to
provide all or any portion of the funds utilized to consummate the transaction
or series of related transactions pursuant to which such Person became a
Restricted Subsidiary); provided that this Section 4.16(c)(4) applies only for
so long as such prepayment premium applies to such Indebtedness.

 

Notwithstanding anything to the contrary, the Borrower will not permit CSC TKR,
LLC and its Subsidiaries to Incur any Indebtedness not in the ordinary course of
business or Guarantee any Indebtedness unless such Subsidiary is or becomes a
Guarantor and Pledgor on the date on which the Guarantee is Incurred and, if
applicable, executes and delivers (x) a Joinder Agreement pursuant to which such
Restricted Subsidiary will provide a Loan Guarantee, which Guarantee will be
senior to or pari passu with such Subsidiary’s Guarantee of such other
Indebtedness and (y) a Pledge Supplement.

 

Section 4.17.        [Reserved]

 

Section 4.18.        Limitation on Transfer of Assets by Restricted Subsidiaries

 

The Borrower shall cause its Restricted Subsidiaries not to transfer to the
Borrower any material assets used or useful in the core line of business other
than cash, other current assets (including Cash Equivalents) and Investments.

 

ARTICLE V

 

Section 5.01.        Merger and Consolidation of the  Borrower

 

(a)           The Borrower will not consolidate with or merge with or into, or
assign, convey, transfer, lease or otherwise dispose all or substantially all
its assets as an entirety or substantially as an entirety, in one transaction or
a series of related transactions to, any Person, unless:

 

(1)           the resulting, surviving or transferee Person (the “Successor
Company”) (if not the Borrower) will be a Person organized and existing under
the laws of a Primary Jurisdiction, or, to the extent such merger would not
result in materially adverse tax, regulatory or legal consequences to the
Lenders (as determined by the Administrative Agent in its reasonable
discretion), a Secondary Jurisdiction and the Successor Company (if not the
Borrower) will expressly assume by way of a joinder, executed and delivered to
the Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, all the obligations of the Borrower, under this Agreement, the
Intercreditor Agreement and the Security Documents (or, subject to Section 4.12
provided a Lien of at least equivalent ranking over the same assets), as
applicable;

 

32

--------------------------------------------------------------------------------


 

(2)           immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 

(3)           immediately after giving pro forma effect to such transaction and
any related financing transactions, as if such transactions had occurred at the
beginning of the applicable two consecutive fiscal quarter period, either
(a) the Borrower or the Successor Company would have been able to Incur at least
$1.00 of additional Indebtedness pursuant to Section 4.04(a); or (b) the
Consolidated Net Leverage Ratio would not be greater than it was immediately
prior to giving effect to such transaction; and

 

(4)           the Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate and an Opinion of Counsel, each to the effect that such
consolidation, merger or transfer and such joinder (if any) comply with the
terms of this Agreement and an Opinion of Counsel to the effect that such
joinder (if any) has been duly authorized, executed and delivered and is a
legal, valid and binding agreement enforceable against the Successor Company (in
each case, in form and substance reasonably satisfactory to the Administrative
Agent); provided that in giving an Opinion of Counsel, counsel may rely on an
Officer’s Certificate as to any matters of fact.

 

(b)           Subject to Section 5.01(e), forFor purposes of this Section 5.01,
the sale, lease, conveyance, assignment, transfer, or other disposition of all
or substantially all of the properties and assets of one or more Subsidiaries of
the Borrower, which properties and assets, if held by the Borrower instead of
such Subsidiaries, would constitute all or substantially all of the properties
and assets of the Borrower on a consolidated basis, shall be deemed to be the
transfer of all or substantially all of the properties and assets of the
Borrower.

 

(c)           The Successor Company will succeed to, and be substituted for, and
may exercise every right and power of, the Borrower under this Agreement but in
the case of a lease of all or substantially all its assets, the predecessor
company will not be released from its obligations under this Agreement.

 

(d)           Notwithstanding Section 5.01(a)(2) and Section 5.01(a)(3) (which
do not apply to transactions referred to in this sentence) and
Section 5.01(a)(4) (which does not apply to transactions referred to in this
sentence in which the Borrower is the Successor Company), (a) any Restricted
Subsidiary may consolidate or otherwise combine with, merge into or transfer all
or part of its properties and assets to the Borrower, (b) any Restricted
Subsidiary that is not a Guarantor may consolidate or otherwise combine with,
merge into or transfer all or part of its properties and assets to any other
Restricted Subsidiary or the Borrower and (c) the Borrower and the Restricted
Subsidiaries may effect any Permitted Reorganization. Notwithstanding
Section 5.02(a)(3) (which does not apply to the transactions referred to in this
sentence), the Borrower may consolidate or otherwise combine with or merge into
an Affiliate incorporated or organized for the purpose of changing the legal
domicile of the Borrower, reincorporating the  Borrower in another jurisdiction
or changing the legal form of the  Borrower.

 

33

--------------------------------------------------------------------------------


 

(e)           The foregoing provisions (other than the requirements of
Section 5.01(a)(2)) shall not apply to the creation of a new Subsidiary as a
Restricted Subsidiary.

 

Section 5.02.        Merger and Consolidation of the Subsidiary Guarantors

 

(a)           None of the Guarantors (other than a Guarantor whose Loan
Guarantee is to be released in accordance with the terms of this Agreement or
the Intercreditor Agreement) may:

 

(1)           consolidate with or merge with or into any Person (whether or not
such Guarantor is the surviving Person);

 

(2)           sell, assign, convey, transfer, lease or otherwise dispose of, all
or substantially all its assets as an entirety or substantially as an entirety,
in one transaction or a series of related transactions, to any Person; or

 

(3)           permit any Person to merge with or into it,

 

unless:

 

(a)   the other Person is the Borrower or a Restricted Subsidiary that is a
Guarantor or becomes a Guarantor as a result of such transaction; or

 

(b)   (1) either (x) a Guarantor is the surviving Person or (y) the resulting,
surviving or transferee Person expressly assumes all of the obligations of the
Guarantor under its Loan Guarantee and this Agreement (pursuant to a Joinder
Agreement) and all obligations of the Guarantor under the Intercreditor
Agreement and the Security Documents, as applicable; and (2) immediately after
giving effect to the transaction, no Default or Event of Default shall have
occurred and is continuing; or

 

(c)   the transaction constitutes a sale or other disposition (including by way
of consolidation or merger) of a Guarantor or the sale or disposition of all or
substantially all the assets of a Guarantor (in each case other than to the
Borrower or a Restricted Subsidiary) otherwise permitted by this Agreement and
the proceeds therefrom are applied as required by this Agreement; or

 

(d)   the transaction constitutes a Permitted Reorganization.

 

(b)           Notwithstanding Section 5.02(a)(3)(b)(2) (which does not apply to
transactions referred to in this sentence), (a) any Restricted Subsidiary may
consolidate or otherwise combine with, merge into or transfer all or part of its
properties and assets to a Guarantor and (b) any Guarantor may consolidate or
otherwise combine with, merge into or transfer all or part of its properties and
assets to any other Guarantor or the Borrower. Notwithstanding
Section 5.02(a)(3)(b)(2) (which does not apply to the transactions referred to
in this sub-section (b)), a Guarantor may consolidate or otherwise combine with
or merge into an Affiliate incorporated or organized for the purpose of changing
the legal domicile of the Guarantor, reincorporating the Guarantor in another
jurisdiction, or changing the legal form of the Guarantor.

 

34

--------------------------------------------------------------------------------


 

ANNEX II
ADDITIONAL DEFINITIONS

 

Save where specified to the contrary, references in this Annex II to sections of
Articles IV or V are to those sections of Annex I.

 

“2023 Senior Notes” refers to the Borrower’s $1,800 million aggregate principal
amount of U.S. dollar-denominated 10.125% senior notes due 2023, issued on the
Original Notes Issue Date.

 

“2025 Senior Notes” refers to the Borrower’s $2,000 million aggregate principal
amount of U.S. dollar-denominated 10.875% senior notes due 2025, issued on the
Original Notes Issue Date.

 

“Acquired Indebtedness” means Indebtedness (1) of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary,
(2) assumed in connection with the acquisition of assets from such Person, in
each case whether or not Incurred by such Person in connection with such Person
becoming a Restricted Subsidiary or such acquisition or (3) of a Person at the
time such Person merges with or into or consolidates or otherwise combines with
the Borrower or any Restricted Subsidiary. Subject to Section 1.05 of the Credit
Agreement, Acquired Indebtedness shall be deemed to have been Incurred, with
respect to clause (1) of this definition, on the date such Person becomes a
Restricted Subsidiary and, with respect to clause (2) of this definition, on the
date of consummation of such acquisition of assets and, with respect to clause
(3) of this definition, on the date of the relevant merger, consolidation or
other combination.

 

“Additional Assets” means:

 

(a)           any property or assets (other than Indebtedness and Capital Stock)
not classified as current assets under GAAP used or to be used by the Borrower
or a Restricted Subsidiary or otherwise useful in a Similar Business (it being
understood that capital expenditures on property or assets already used in a
Similar Business or to replace any property or assets that are the subject of an
Asset Disposition shall be deemed an investment in Additional Assets);

 

(b)           the Capital Stock of a Person that is engaged in a Similar
Business and becomes a Restricted Subsidiary as a result of the acquisition of
such Capital Stock by the Borrower or a Restricted Subsidiary; or

 

(c)           Capital Stock constituting a minority interest in any Person that
at such time is a Restricted Subsidiary.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

35

--------------------------------------------------------------------------------


 

“AHYDO Catch Up Payment” means any payment on any Indebtedness that would be
necessary to avoid such Indebtedness being characterized as an “applicable high
yield discount obligation” under Section 163(i) of the Code.

 

“Altice” means Altice N.V., a public limited liability company incorporated
under the laws of the Netherlands, and its successors.

 

“Altice USA” refers to Altice USA, Inc., a Delaware corporation listed on the
New York Stock Exchange under the symbol “ATUS”.

 

“Altice USA Distribution” has the meaning ascribed to the term “Distribution” in
“Summary—The Distribution” in the New Senior Guaranteed Notes Offering
Memorandum.

 

“Asset Disposition” means, with respect to the Borrower and the Restricted
Subsidiaries, any direct or indirect sale, lease (other than an operating lease
entered into in the ordinary course of business), transfer, issuance or other
disposition, or a series of related sales, leases (other than operating leases
entered into in the ordinary course of business), transfers, issuances or
dispositions that are part of a common plan, of shares of Capital Stock of a
Subsidiary (other than directors’ qualifying shares), property or other assets
(each referred to for the purposes of this definition as a “disposition”) by the
Borrower or any of the Restricted Subsidiaries, including any disposition by
means of a merger, consolidation or similar transaction; provided that the sale,
lease, transfer, issuance or other disposition of all or substantially all of
the assets of the Borrower (or any successor company) and its Restricted
Subsidiaries taken as a whole will be governed by the provisions of
Section 7.01(i) of the Credit Agreement and Article V of Annex I and not by the
provisions of Section 4.08 of Annex I. Notwithstanding the preceding provisions
of this definition, the following items shall not be deemed to be Asset
Dispositions:

 

(a)           a sale, lease, transfer, issuance or other disposition, or a
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, by a Restricted Subsidiary to the Borrower or by the
Borrower or a Restricted Subsidiary to a Restricted Subsidiary;

 

(b)           a sale, lease, transfer, issuance or other disposition, or a
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of cash, Cash Equivalents, Temporary Cash Investments or
Investment Grade Securities;

 

(c)           a sale, lease, transfer, issuance or other disposition, or a
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of inventory, consumer equipment, trading stock,
communications capacity or other assets in the ordinary course of business;

 

(d)           a sale, lease, transfer, issuance or other disposition, or a
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of obsolete, surplus or worn out equipment or other
assets or equipment or other similar assets that are no longer useful in the
conduct of the business (as determined in good faith by the Borrower) of the
Borrower and its Restricted Subsidiaries;

 

(e)           transactions permitted under Article V of Annex I (other than as
permitted under Section 5.02(a)(3)(c) or a transaction that constitutes a Change
of Control;

 

36

--------------------------------------------------------------------------------


 

(f)            an issuance of Capital Stock by a Restricted Subsidiary to the
Borrower or to another Restricted Subsidiary or as part of or pursuant to an
equity incentive or compensation plan approved by the Board of Directors of the
Borrower;

 

(g)           any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of Capital Stock, properties or assets in a single
transaction or series of related transactions with a fair market value (as
determined in good faith by the Borrower) not to exceed the greater of $200300
million and 10.0% of L2QA Pro Forma EBITDA;

 

(h)           (i) any Restricted Payment that is permitted to be made under
Section 4.05, any transaction specifically excluded from the definition of
Restricted Payment and the making of any Permitted Payment and Permitted
Investment and (ii) solely for the purposes of Section 4.08(b), a disposition,
the proceeds of which are used to make such Restricted Payments permitted to be
made under Section 4.05, Permitted Payments or Permitted Investments;

 

(i)            the granting of Liens not prohibited by Section 4.06;

 

(j)            a sale, lease, transfer, issuance or other disposition, or a
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of receivables or related assets in connection with the
compromise, settlement or collection thereof in the ordinary course of business
or in bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;

 

(k)           the licensing or sublicensing of intellectual property or other
general intangibles and licenses, sublicenses, leases, subleases of other
property, in each case, in the ordinary course of business;

 

(l)            foreclosure, condemnation, eminent domain or any similar action
with respect to any property or other assets;

 

(m)          the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) of tax receivables and factoring accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable;

 

(n)           sales, transfers or dispositions of receivables and related assets
in connection with any Qualified Receivables Financing or any factoring
transaction or in the ordinary course of business, and Investments in
Receivables Subsidiaries consisting of cash or Securitization Assets;

 

(o)           any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of Capital Stock, Indebtedness or other securities of an
Unrestricted Subsidiary;

 

(p)           any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of Capital Stock of a Restricted Subsidiary pursuant to
an agreement or other obligation with or to a Person (other than the Borrower or
a Restricted Subsidiary) from whom such Restricted Subsidiary was acquired, or
from whom such Restricted Subsidiary acquired

 

37

--------------------------------------------------------------------------------


 

its business and assets (having been newly formed in connection with such
acquisition), made as part of such acquisition and in each case comprising all
or a portion of the consideration in respect of such sale or acquisition;

 

(q)           any surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind;

 

(r)            any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, of assets to a Person who is providing services related
to such assets, the provision of which have been or are to be outsourced by the
Borrower or any Restricted Subsidiary to such Person; provided, however, that
the Board of Directors of the Borrower shall certify that in the opinion of the
Board of Directors, the outsourcing transaction will be economically beneficial
to the Borrower and the Restricted Subsidiaries (considered as a whole);

 

(s)            any sale, lease, transfer, issuance or other disposition, or any
series of related sales, leases, transfers, issuances or dispositions that are
part of a common plan, with respect to property built, owned or otherwise
acquired by the Borrower or any Restricted Subsidiary pursuant to customary sale
and lease-back transactions, asset securitizations and other similar financings
permitted by this Agreement; provided that network assets of the Borrower or any
Restricted Subsidiary shall be excluded from this clause (s) unless the Net Cash
Proceeds of such sale and leaseback transaction are applied in accordance with
Section 4.08(b);

 

(t)            any sale, lease, transfer, conveyance or other disposition in one
or a series of related transactions of any assets (including Capital Stock) of
the Borrower and its Subsidiaries or of any Person that becomes a Restricted
Subsidiary (i) acquired in a transaction permitted under this Agreement, which
assets are not used or useful in the core or principal business of the Borrower
and its Restricted Subsidiaries, or (ii) made in connection with the approval of
any applicable antitrust authority or pursuant to Competition Laws or otherwise
necessary or advisable in the good faith determination of the Borrower to
consummate any acquisition permitted under this Agreement;

 

(u)           dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is purchased within 270 days thereof or (ii) an amount equal to the Net
Available Cash of such disposition are promptly applied to the purchase price of
such replacement property (which replacement property is purchased within 270
days thereof) ;

 

(v)           the lapse, abandonment or other disposition of intellectual
property rights in the ordinary course of business, which in the reasonable good
faith determination of the Borrower are no longer commercially reasonable to
maintain or are not material to the conduct of the business of the Borrower and
its Restricted Subsidiaries taken as a whole;

 

(w)          to the extent allowable under Section 1031 of the Code, or any
comparable or successor provision, any exchange of like property (excluding any
boot thereon) for use in a Similar Business;

 

38

--------------------------------------------------------------------------------


 

(x)           sales, transfers and other dispositions of Investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(y)           contractual arrangements under long-term contracts with customers
entered into by the Borrower or a Restricted Subsidiary in the ordinary course
of business which are treated as sales for accounting purposes; provided that
there is no transfer of title in connection with such contractual
arrangementsarrangement; and

 

(z)           a sale, lease, transfer, issuance or other disposition, or a
series of related sales, leases, transfers, issuances or dispositions in
connection with the Existing Transactions, the Transactions or any Permitted
Reorganization.

 

“Associate” means (i) any Person engaged in a Similar Business of which the
Borrower or a Restricted Subsidiary are the legal and beneficial owners of
between 20% and 50% of all outstanding Voting Stock and (ii) any joint venture
engaged in a Similar Business entered into by the Borrower or any Restricted
Subsidiary.

 

“BCP” means BC Partners, Ltd.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time. The
terms “Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

 

“Board of Directors” means (1) with respect to any corporation, the board of
directors or managers, as applicable, of the corporation, or any duly authorized
committee thereof; (2) with respect to any partnership, the board of directors
or other governing body of the general partner of the partnership or any duly
authorized committee thereof; and (3) with respect to any other Person, the
board or any duly authorized committee of such Person serving a similar
function.  Unless otherwise specified in this Agreement, whenever any provision
of this Agreement requires any action or determination to be made by, or any
approval of, a Board of Directors, such action, determination or approval shall
be deemed to have been taken or made if approved by a majority of the directors
on any such Board of Directors (whether or not such action or approval is taken
as part of a formal board meeting or as a formal board approval); provided that
any action required to be taken under this Agreement by the Board of Directors
of the Borrower can, in the alternative, at the option of the Borrower, be taken
(x) prior to the completion of the Altice USA Distribution, by the Board of
Directors of Altice or any Subsidiary thereof that is a Parent of the Borrower
and (y) on or following the completion of the Altice USA Distribution, Altice
USA and its successors or any Subsidiary thereof that is a Parent of the
Borrower.

 

“Cablevision” means Cablevision Systems Corporation.

 

“Capital Stock” of any Person means any and all shares of, interests, rights to
purchase, warrants or options for, participation or other equivalents of, or
partnership or other interests

 

39

--------------------------------------------------------------------------------


 

in (however designated), equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

 

“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes on the basis of GAAP.  For the avoidance of doubt, operating leases
will not be deemed Capitalized Lease Obligations.

 

“Cash Equivalents” means:

 

(a)           securities issued or directly and fully Guaranteed or insured by
the United States Government, Canada, the United Kingdom, Switzerland or any
member state of the European Union, in each case, any agency or instrumentality
of thereof (provided that the full faith and credit of such country or such
member state is pledged in support thereof), having maturities of not more than
two years from the date of acquisition;

 

(b)           certificates of deposit, time deposits, eurodollar time deposits,
overnight bank deposits or bankers’ acceptances having maturities of not more
than one year from the date of acquisition thereof issued by a bank or trust
company (a) whose commercial paper is rated at least “A-1” or the equivalent
thereof by S&P or at least “P-1” or the equivalent thereof by Moody’s (or if at
the time neither is issuing comparable ratings, then a comparable rating of
another Nationally Recognized Statistical Rating Organization) or (b) (in the
event that such bank or trust company does not have commercial paper which is
rated) having combined capital and surplus in excess of $500 million;

 

(c)           repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any bank meeting the qualifications specified in clause
(b) above;

 

(d)           commercial paper rated at the time of acquisition thereof at least
“A-2” or the equivalent thereof by S&P or “P-2” or the equivalent thereof by
Moody’s or carrying an equivalent rating by a Nationally Recognized Statistical
Rating Organization, if both of the two named rating agencies cease publishing
ratings of investments or, if no rating is available in respect of the
commercial paper, the issuer of which has an equivalent rating in respect of its
long-term debt, and in any case maturing within one year after the date of
acquisition thereof;

 

(e)           readily marketable direct obligations issued by any state of the
United States of America, the United Kingdom, Switzerland, Canada, any member of
the European Union or any political subdivision thereof, in each case, having
one of the two highest rating categories obtainable from either Moody’s or S&P
(or, if at the time, neither is issuing comparable ratings, then a comparable
rating of another Nationally Recognized Statistical Rating Organization) with
maturities of not more than two years from the date of acquisition;

 

(f)            Indebtedness or Preferred Stock issued by Persons with a rating
of “BBB” or higher from S&P or “Baa3” or higher from Moody’s (or, if at the
time, neither is issuing comparable ratings, then a comparable rating of another
Nationally Recognized

 

40

--------------------------------------------------------------------------------


 

Statistical Rating Organization) with maturities of 12 months or less from the
date of acquisition;

 

(g)           bills of exchange issued in the United States, Canada, a member
state of the European Union, Switzerland or the United Kingdom, eligible for
rediscount at the relevant central bank and accepted by a bank (or any
dematerialized equivalent); and

 

(h)           interests in any investment company, money market or enhanced high
yield fund which invests 95% or more of its assets in instruments of the type
specified in clauses (a) to (g) above.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Internal Revenue Code of 1986, as amended.

 

“CFC Holdco” means a Subsidiary that has no material assets other than equity
interests in and/or indebtedness of, each as determined for U.S. federal income
tax purposes, one or more Foreign Subsidiaries that are CFCs, including the
indirect ownership of such equity interests or indebtedness through one or more
CFC Holdcos that have no other material assets.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act)) other than one or more Permitted Holders (or a group controlled
by one or more Permitted Holders) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the issued and outstanding Voting Stock of the
Borrower (or any Successor Company), measured by voting power rather than number
of shares;

 

(b)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the majority of the directors on the Board
of Directors of the Listed Entity (together with any new directors whose
election by the majority of such directors on such Board of Directors of the
Listed Entity or whose nomination for election by shareholders of the Listed
Entity, as applicable, was approved by a vote of the majority of such directors
on the Board of Directors of the Listed Entity then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) ceased for any reason to constitute the
majority of the directors on the Board of Directors of the Listed Entity, then
in office; or

 

(c)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger, consolidation or other business
combination transaction), in one or a series of related transactions, of all or
substantially all of the assets of the Borrower (or any Successor Company) and
its Restricted Subsidiaries, taken as a whole, to a Person (including any
“person” as defined above), other than a Permitted Holder (or a group controlled
by one or more Permitted Holders).

 

“Closing Date” means June 21, 2016, the date on which the Acquisition was
consummated.

 

“Commodity Hedging Agreements” means, in respect of a Person, any commodity
purchase contract, commodity futures or forward contract, commodities option
contract or other similar

 

41

--------------------------------------------------------------------------------


 

contract (including commodities derivative agreements or arrangements), to which
such Person is a party or a beneficiary.

 

“Competition Laws” means any federal, state, foreign, multinational or
supranational antitrust, competition or trade regulation statutes, rules,
regulations, orders, decrees, administrative and judicial doctrines and other
laws that are designed or intended to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition or effectuating
foreign investment.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit J to this Agreement.

 

“Consolidated EBITDA” for any period means, without duplication, the
Consolidated Net Income for such period, plus the following to the extent
deducted in calculating such Consolidated Net Income:

 

(a)                                 Consolidated Interest Expense and
Receivables Fees;

 

(b)                                 Consolidated Income Taxes;

 

(c)                                  consolidated depreciation expense;

 

(d)                                 consolidated amortization and impairment
expense;

 

(e)                                  Parent Expenses of a CVC Parent;

 

(f)                                   any expenses, charges or other costs
related to any Equity Offering (including of a CVC Parent), Investment,
acquisition (including amounts paid in connection with the acquisition or
retention of one or more individuals comprising part of a management team
retained to manage the acquired business; provided that such payments are made
in connection with such acquisition and are consistent with the customary
practice in the industry at the time of such acquisition), disposition,
recapitalization or the Incurrence of any Indebtedness permitted by this
Agreement (whether or not successful) (including any such fees, expenses or
charges related to the Existing Transactions and, the Transactions and the
Altice USA Distribution (including of a CVC Parent), in each case, as determined
in good faith by the Borrower;

 

(g)                                  any minority interest expense (whether paid
or not) consisting of income attributable to minority equity interests of third
parties in such period or any prior period or any net earnings, income or share
of profit of any Associates, associated company or undertaking;

 

(h)                                 the amount of management, monitoring,
consultancy and advisory fees and related expenses or any payments for financial
advisory, financing, underwriting or placement services or any payments pursuant
to franchising agreements, business service related agreements or other similar
arrangements paid in such period (or accruals relating to such fees and related
expenses) to any Permitted Holder (whether directly or indirectly, through any
Parent) to the extent permitted by Section 4.09; provided that any payments for
such fees and related expense shall not be included in Consolidated EBITDA for
any period to the extent they were accrued for in such period or any prior

 

42

--------------------------------------------------------------------------------


 

period and added back to Consolidated EBITDA in such period or any such prior
period;

 

(i)                                     other non-cash charges, write-downs or
items reducing Consolidated Net Income (excluding any such non-cash charge,
write-down or item to the extent it represents an accrual of or reserve for cash
charges in any future period) or other non-cash items classified by the Borrower
as special items less other non-cash items of income increasing Consolidated Net
Income (other than any non-cash items increasing such Consolidated Net Income
pursuant to clauses (a) through (m) of the definition of Consolidated Net Income
and excluding any such non-cash item of income to the extent it represents a
receipt of cash in any future period); and

 

(j)                                    x) any loss from discontinued operations
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of), reduced by (y) any income from
discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such
operations, only when and to the extent such operations are actually disposed
of).

 

“Consolidated Income Taxes” means taxes or other payments, including deferred
Taxes, based on income, profits or capital of the Borrower and the Restricted
Subsidiaries whether or not paid, estimated, accrued or required to be remitted
to any governmental authority.

 

“Consolidated Interest Expense” means, for any period (in each case, determined
on the basis of GAAP), the consolidated net interest income/expense of the
Borrower and the Restricted Subsidiaries, whether paid or accrued, plus or
including (without duplication) any interest, costs and charges consisting of:

 

(a)                                 interest expense attributable to Capitalized
Lease Obligations;

 

(b)                                 amortization of debt discount, but excluding
amortization of debt issuance costs, fees and expenses and the expensing of any
bridge or other financing fees;

 

(c)                                  non-cash interest expense;

 

(d)                                 dividends or other distributions in respect
of all Disqualified Stock of the Borrower and all Preferred Stock of any
Restricted Subsidiary, to the extent held by Persons other than the Borrower or
a Subsidiary of the Borrower;

 

(e)                                  the consolidated interest expense that was
capitalized during such period (without duplication);

 

(f)                                   net payments and receipts (if any)
pursuant to Hedging Obligations (other than Currency Agreements) (excluding
unrealized mark-to-market gains and losses attributable to Hedging Obligations
(other than Currency Agreements));

 

(g)                                  any interest actually paid by the Borrower
or any Restricted Subsidiary on Indebtedness of another Person that is
guaranteed by the Borrower or any Restricted

 

43

--------------------------------------------------------------------------------


 

Subsidiary or secured by a Lien on assets of the Borrower or any Restricted
Subsidiary; and

 

(h)                                 premiums, penalties, annual agency fees,
penalties for failure to comply with registration obligations (if applicable)
and any amendment fees, in each case, related to any Indebtedness of the
Borrower or any Restricted Subsidiaries.

 

Notwithstanding any of the foregoing, Consolidated Interest Expense shall not
include (i) any interest accrued, capitalized or paid in respect of Subordinated
Shareholder Funding, (ii) any commissions, discounts, yield and other fees and
charges related to a Qualified Receivables Financing, (iii) any payments on any
operating leases, including without limitation any payments on any lease,
concession or license of property (or Guarantee thereof) which would be
considered an operating lease under GAAP as in effect on the IssueEffective
Date, (iv) net payments and receipts (if any) pursuant to Currency Agreements
(including unrealized mark-to-market gains and losses attributable to Hedging
Obligations), and (v) any pension liability interest costs.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries determined on a consolidated basis on
the basis of GAAP; provided, however, that there will not be included in such
Consolidated Net Income:

 

(a)                                 any net income (loss) of any Person if such
Person is not a Restricted Subsidiary, except that the Borrower equity in the
net income of any such Person for such period will be included in such
Consolidated Net Income up to the aggregate amount of cash or Cash Equivalents
actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution or return on
investment (subject, in the case of a dividend or other distribution or return
on investment to a Restricted Subsidiary, to the limitations contained in clause
(b) below);

 

(b)                                 solely for the purpose of determining the
amount available for Restricted Payments under Section 4.05(a)(c)(i), any net
income (loss) of any Restricted Subsidiary that is not a Guarantor if such
Subsidiary is subject to restrictions, directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Borrower by operation of the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute or governmental rule or regulation applicable to such Restricted
Subsidiary or its shareholders (other than (a) restrictions that have been
waived or otherwise released, (b) restrictions pursuant to the New Senior
Guaranteed Notes Indenture, the New Senior Guaranteed Notes, the Loan Documents,
the Existing Notes and the Existing Notes Indentures, (c) contractual or legal
restrictions in effect on the IssueEffective Date with respect to a Restricted
Subsidiary (including pursuant to the agreements specified in
Section 4.07(b)(3) and other restrictions with respect to such Restricted
Subsidiary that, taken as a whole, are not materially less favorable to the
Lenders than such restrictions in effect on the IssueEffective Date, and
(d) restrictions as in effect on the IssueEffective Date specified in
Section 4.07(b)(12) except that the Borrower’s equity in the net income of any
such Restricted Subsidiary for such period will be included in such Consolidated
Net Income up to the aggregate amount of cash or Cash Equivalents or non-cash
distributions to the extent converted into cash or Cash Equivalents actually
distributed or that could have been distributed by such Restricted Subsidiary
during such period to the Borrower or another Restricted Subsidiary as a

 

44

--------------------------------------------------------------------------------


 

dividend or other distribution (subject, in the case of a dividend to another
Restricted Subsidiary, to the limitation contained in this clause);

 

(c)                                  any net gain (or loss) realized upon the
sale, abandonment or other disposition of any asset or disposed operations of
the Borrower or any Restricted Subsidiary (including pursuant to any sale/
leaseback transaction) which is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by an Officer of the
Borrower) or returned surplus assets of any Pension Plan;

 

(d)                                 any extraordinary, exceptional, unusual or
nonrecurring gain, loss, charge or expense or any charges, expenses or reserves
in respect of any restructuring, redundancy or severance or any expenses,
charges, reserves, gains or other costs related to the Existing Transactions
and, the Transactions and the Altice USA Distribution; and, to the extent not
otherwise included in this clause (d): recruiting, retention and relocation
costs; signing bonuses and related expenses and one-time compensation charges;
curtailments or modifications to pension and post-retirement employee benefit
plans transaction and refinancing bonuses and special bonuses paid in connection
with dividends and distributions to equity holders; start-up, transition,
strategic initiative (including any multi-year strategic initiative) and
integration costs, charges or expenses; costs, charges and expenses related to
the start-up, pre-opening, opening, closure, and/or consolidation of operations,
offices and facilities; business optimization costs, charges or expenses; costs,
charges and expenses incurred in connection with new product design, development
and introductions; costs and expenses incurred in connection with intellectual
property development and new systems design; costs and expenses incurred in
connection with implementation, replacement, development or upgrade of
operational, reporting and information technology systems and technology
initiatives; any costs, expenses or charges relating to any governmental
investigation or any litigation or other dispute (including with any customer);
costs and expenses in respect of warranty payments and liabilities related to
product recalls or field service campaigns; or any fees, charges, losses, costs
and expenses incurred during such period, or any amortization thereof for such
period, in connection with or related to any acquisition, Restricted
Payment, Investment, recapitalization, asset sale, issuance, incurrence,
registration or repayment or modification of Indebtedness, issuance or offering
of Capital Stock, refinancing transaction or amendment, modification or waiver
in respect of the documentation relating to any such transaction and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction;

 

(e)                                  the cumulative effect of a change in
accounting principles;

 

(f)                                   any non-cash compensation charge or
expense arising from any grant of stock, stock options or other equity based
awards and any non-cash deemed finance charges in respect of any pension
liabilities or other provisions;

 

(g)                                  all deferred financing costs written off
and premiums paid or other expenses incurred directly in connection with any
early extinguishment of Indebtedness and any net gain (loss) from any write-off
or forgiveness of Indebtedness;

 

(h)                                 any unrealized gains or losses in respect of
Hedging Obligations or other derivative instruments or any ineffectiveness
recognized in earnings related to qualifying hedge

 

45

--------------------------------------------------------------------------------


 

transactions or the fair value or changes therein recognized in earnings for
derivatives that do not qualify as hedge transactions, in each case, in respect
of Hedging Obligations or other derivative instruments;

 

(i)                                     any unrealized foreign currency
translation gains or losses in respect of Indebtedness of any Person denominated
in a currency other than the functional currency of such Person and any
unrealized foreign exchange gains or losses relating to translation of assets
and liabilities denominated in foreign currencies;

 

(j)                                    any unrealized foreign currency
translation or transaction gains or losses in respect of Indebtedness or other
obligations of the Borrower or any Restricted Subsidiary owing to the Borrower
or any Restricted Subsidiary;

 

(k)                                 any one-time non-cash charges or any
increases in amortization or depreciation resulting from purchase accounting, in
each case, in relation to any acquisition of another Person or business or
resulting from any reorganization or restructuring involving the Borrower or its
Subsidiaries;

 

(l)                                     any goodwill or other intangible asset
impairment charge or write-off; and

 

(m)                             the impact of capitalized, accrued or accreting
or pay-in-kind interest or principal on Subordinated Shareholder Funding.

 

“Consolidated Net Leverage” means (A) the sum, without duplication, of the
aggregate outstanding Specified Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis (excluding (i) Hedging Obligations and
(ii) any revolving Indebtedness Incurred pursuant to Section 4.04 in an amount
not to exceed the greater of (x) $500950 million and (y) 33.3% L2QA Pro Forma
EBITDA), less (B) the aggregate amount of cash and Cash Equivalents of the
Borrower and the Restricted Subsidiaries on a consolidated basis.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (x) Consolidated Net Leverage at such date to (y) the aggregate amount
of L2QA Pro Forma EBITDA; provided, however, that the pro forma calculation of
the Consolidated Net Leverage Ratio shall not give effect to (i) any
Indebtedness incurred on the date of determination pursuant to
Section 4.04(b) or (ii) the discharge on the date of determination of any
Indebtedness to the extent that such discharge results from the proceeds
incurred pursuant to Section 4.04(b).

 

For the avoidance of doubt, in determining Consolidated Net Leverage Ratio, no
cash or Cash Equivalents shall be included that are the proceeds of Indebtedness
in respect of which the calculation of the Consolidated Net Leverage Ratio is to
be made.

 

“Consolidated Net Senior Secured Leverage” means (A) the sum of the aggregate
outstanding Senior Secured Indebtedness of the Borrower and its Restricted
Subsidiaries (excluding (i) Hedging Obligations and (ii) any revolving
Indebtedness Incurred pursuant to Section 4.04 in an amount not to exceed the
greater of (x) $500950 million and (y) 33.3% L2QA Pro Forma EBITDA), less
(B) the aggregate amount of cash and Cash Equivalents of the Borrower and the
Restricted Subsidiaries on a consolidated basis.

 

46

--------------------------------------------------------------------------------


 

“Consolidated Net Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (x) Consolidated Net Senior Secured Leverage at such
date to (y) the aggregate amount of L2QA Pro Forma EBITDA; provided, however,
that the pro forma calculation of the Consolidated Net Senior Secured Leverage
Ratio shall not give effect to (i) any Indebtedness incurred on the date of
determination pursuant to Section 4.04(b) or (ii) the discharge on the date of
determination of any Indebtedness to the extent that such discharge results from
the proceeds incurred pursuant to Section 4.04(b).

 

For the avoidance of doubt, in determining Consolidated Net Senior Secured
Leverage Ratio, no cash or Cash Equivalents shall be included that are the
proceeds of Indebtedness in respect of which the calculation of the Consolidated
Net Senior Secured Leverage Ratio is to be made.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing in any manner, whether directly or indirectly, any
operating lease, dividend or other obligation that does not constitute
Indebtedness (“primary obligations”) of any other Person (the “primary
obligor”), including any obligation of such Person, whether or not contingent:

 

(a)                                 to purchase any such primary obligation or
any property constituting direct or indirect security therefor;

 

(b)                                 to advance or supply funds:

 

(i)                                     for the purchase or payment of any such
primary obligation; or

 

(ii)                                  to maintain the working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; or

 

(c)                                  to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation against loss in respect thereof.

 

“CPPIB” means the Canada Pension Plan Investment Board.

 

“Credit Facility” means, with respect to the Borrower or any of its
Subsidiaries, one or more debt facilities, arrangements, instruments, trust
deeds, note purchase agreements or indentures or commercial paper facilities and
overdraft facilities (including  this Agreement) with banks, institutions, funds
or investors providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to such institutions or to
special purpose entities formed to borrow from such institutions against such
receivables), notes, bonds, debentures, letters of credit or other Indebtedness,
in each case, as amended, restated, modified, renewed, refunded, replaced,
restructured, refinanced, repaid, increased or extended in whole or in part from
time to time (and whether in whole or in part and whether or not with the
original administrative agent and lenders or another administrative agent or
agents or trustees or other banks, institutions or investors and whether
provided under one or more credit or other agreements, indentures, financing
agreements or otherwise) and in each case including all agreements, instruments
and documents executed and delivered pursuant to or in connection with the
foregoing (including any notes and letters of credit issued pursuant thereto and
any Guarantee and collateral agreement, patent and trademark security agreement,
mortgages or letter of credit applications and other Guarantees, pledges,
agreements, security

 

47

--------------------------------------------------------------------------------


 

agreements and collateral documents).  Without limiting the generality of the
foregoing, the term “Credit Facility” shall include any agreement or instrument
(1) changing the maturity of any Indebtedness Incurred thereunder or
contemplated thereby, (2) adding Subsidiaries of the Borrower as additional
borrowers or guarantors thereunder, (3) increasing the amount of Indebtedness
Incurred thereunder or available to be borrowed thereunder or (4) otherwise
altering the terms and conditions thereof.

 

“Currency Agreement” means, in respect of a Person, any foreign exchange
contract, currency swap agreement, currency futures contract, currency option
contract, cap, floor, ceiling, collar, currency derivative or other similar
agreement to which such Person is a party or beneficiary.

 

“CVC Parent” means (i) prior to the completion of the Altice USA Distribution,
CVC 1 B.V. and its successors, and any Subsidiary thereof from time to time
which is a Parent of the Borrower and (y) on or following the completion of the
Altice USA Distribution, any Parent of the Borrower, but in no event any Parent
of the Listed Entity.

 

“Default” means any event which is, or after giving notice or with the passage
of time or both would be, an Event of Default.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower ) of non-cash consideration received by the
Borrower or a Restricted Subsidiary in connection with an Asset Disposition that
is so designated as Designated Non-Cash Consideration pursuant to an Officer’s
Certificate, setting forth the basis of such valuation, less the amount of cash,
Cash Equivalents or Temporary Cash Investments received in connection with a
subsequent payment, redemption, retirement, sale or other disposition of such
Designated Non-Cash Consideration.  A particular item of Designated Non-Cash
Consideration will no longer be considered to be outstanding when and to the
extent it has been paid, redeemed or otherwise retired or sold or otherwise
disposed of in compliance with Section 4.08.

 

“Designated Preference Shares” means, with respect to the Borrower, Preferred
Stock (other than Disqualified Stock) (a) that is issued for cash (other than to
the Borrower or a Subsidiary of the Borrower or an employee stock ownership plan
or trust established by the Borrower or any such Subsidiary for the benefit of
their employees to the extent funded by the Borrower or such Subsidiary) and
(b) that is designated as “Designated Preference Shares” pursuant to an
Officer’s Certificate of the Borrower at or prior to the issuance thereof, the
Net Cash Proceeds of which are excluded from the calculation set forth in
Section 4.05(a)(c)(ii).

 

“Disinterested Director” means, with respect to any Affiliate Transaction, a
member of the Board of Directors having no material direct or indirect financial
interest in or with respect to such Affiliate Transaction. A member of the Board
of Directors of the Borrower shall be deemed not to have such a financial
interest by reason of such member’s holding Capital Stock of the Borrower or any
Parent or any options, warrants or other rights in respect of such Capital
Stock.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

 

48

--------------------------------------------------------------------------------


 

(a)                                 matures or is mandatorily redeemable for
cash or in exchange for Indebtedness pursuant to a sinking fund obligation or
otherwise;

 

(b)                                 is convertible or exchangeable for
Indebtedness or Disqualified Stock (excluding Capital Stock which is convertible
or exchangeable solely at the option of the Borrower or a Restricted
Subsidiary); or

 

(c)                                  is or may become (in accordance with its
terms) upon the occurrence of certain events or otherwise redeemable or
repurchasable for cash or in exchange for Indebtedness at the option of the
holder of the Capital Stock in whole or in part,

 

in each case, on or prior to the earlier of (a) the Stated Maturity of the 2016
Extended Term Loans or (b) the date on which there are no Loans outstanding;
provided, however, that (i) only the portion of Capital Stock which so matures
or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock and (ii) any Capital Stock that would constitute
Disqualified Stock solely because the holders thereof have the right to require
the Borrower to repurchase such Capital Stock upon the occurrence of a change of
control or asset sale (howsoever defined or referred to) shall not constitute
Disqualified Stock if any such redemption or repurchase obligation is subject to
compliance by the relevant Person with Section 4.05.

 

“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than dollars (“Other Currency”), at any time of determination thereof by
the Borrower, the amount of dollars obtained by converting such Other Currency
involved in such computation into dollars at the spot rate for the purchase of
dollars with the Other Currency as published in The Financial Times in the
“Currency Rates” section (or, if The Financial Times is no longer published, or
if such information is no longer available in The Financial Times, such source
as may be selected in good faith by the Borrower) on the date of such
determination.

 

“Domestic Subsidiary” means any direct or indirect Subsidiary that is organized
under the laws of the United States, any state thereof or the District of
Columbia.

 

“Effective Date” means “Effective Date” as defined in the Fifth Amendment.

 

“Effective Date Unrestricted Subsidiaries” means 1015 Tiffany Street
Corporation, 111 New South Road Corporation, 1111 Stewart Corporation, 1144
Route 109 Corp., 389 Adams Street Corporation, 4connections LLC, BBHI Holdings
LLC, Cablevision Disaster Relief Fund, Cablevision Media Sales Corporation,
Cablevision NYI LLC, Cablevision Real Estate Corporation, CCG Holdings, LLC,
Coram Route 112 Corporation, CSC Investments LLC, CSC MVDDS LLC, CSC Nassau II,
LLC, CSC T Holdings I, Inc., CSC T Holdings II, Inc., CSC T Holdings III, Inc.,
CSC T Holdings IV, Inc., CSC Transport II, Inc., CSC Transport III, Inc., CSC
Transport  Inc., CSC VT, Inc., DTV Norwich LLC, Frowein Road Corporation, MSG
Varsity Network LLC, MSGVN LLC, N12N LLC, News 12 Company, News 12 Connecticut
LLC, News 12 Holding LLC, News 12 II Holding LLC, News 12 Interactive LLC, News
12 Networks LLC, News 12 New Jersey II Holding LLC, News 12 New Jersey LLC, News
12 New Jersey Holding LLC, News 12 The Bronx Holding Corporation, News 12 The
Bronx, LLC, News 12 Traffic And Weather LLC, News 12 Westchester LLC, Newsday
Holdings LLC, NMG Holdings, Inc., Princeton Video Image Israel, Ltd, PVI
Holdings, LLC, PVI Philippines Corporation, PVI Virtual Media Services,

 

49

--------------------------------------------------------------------------------


 

LLC, Rainbow MVDDS Company LLC, Rasco Holdings LLC, RMVDDS LLC, The New York
Interconnect LLC and Tristate Digital Group LLC.

 

“Equity Offering” means a public or private sale of (x) Capital Stock of the
Borrower or (y) Capital Stock or other securities of a Parent or an Affiliate,
the proceeds of which are contributed as Subordinated Shareholder Funding or to
the equity of the Borrower or any of its Restricted Subsidiaries, in each case
other than:

 

(a)                                 Disqualified Stock;

 

(b)                                 Designated Preference Shares;

 

(c)                                  offerings registered on Form S-8 (or any
successor form) under the Securities Act or any similar offering in other
jurisdictions;

 

(d)                                 any such sale to an Affiliate of the
Borrower, including the Borrower or a Restricted Subsidiary; and

 

(e)                                  any such sale that constitutes an Excluded
Contribution.

 

“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or Incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder, as amended.

 

“Excluded Contribution” means Net Cash Proceeds and the fair market value
(determined by the Borrower at the time of such contribution and not adjusted
for any subsequent changes in fair market value) of marketable securities or
property or assets or Capital Stock of any Person engaged in a Similar Business,
in each case, received by the Borrower as capital contributions to the equity
(other than through the issuance of Disqualified Stock or Designated Preference
Shares of the Borrower) after the Closing Date or from the issuance or sale
(other than to the Borrower, a Restricted Subsidiary or an employee stock
ownership plan or trust established by the Borrower or any Subsidiary of the
Borrower for the benefit of its employees to the extent funded by the Borrower
or any Restricted Subsidiary) of Capital Stock (other than Disqualified Stock or
Designated Preference Shares) or Subordinated Shareholder Funding of the
Borrower, in each case, to the extent designated as an Excluded Contribution
pursuant to an Officer’s Certificate of the Borrower.

 

“Excluded Subsidiary” means (1) any Subsidiary that is not a Wholly Owned
Subsidiary of the Borrower, (2) any CFC, (3) any Subsidiary that is a direct or
indirect Subsidiary of (i) a CFC or (ii) a CFC Holdco, (4) a CFC Holdco, (5) any
Subsidiary, including any regulated entity that is subject to net worth or net
capital or similar capital and surplus restrictions, that is prohibited or
restricted by applicable law, accounting policies or by contractual obligation
existing on the Closing Date and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of such
agreements (provided that such contractual obligations (A) were not incurred in
contemplation of the Acquisition (or, with

 

50

--------------------------------------------------------------------------------


 

respect to any Subsidiary acquired by the Borrower or a Restricted Subsidiary
after the Closing Date (and so long as such contractual obligation was not
incurred in contemplation of such acquisition), on the date such Subsidiary is
so acquired) or (B) do not extend such prohibition or extension to any
non-Excluded Subsidiary) from providing a Guarantee, or if such Guarantee would
require governmental (including regulatory) or third party consent, approval,
license or authorization, (6) any special purpose securitization vehicle (or
similar entity), including any Receivables Subsidiary, (7) any not-for-profit
Subsidiary, (8) any other Subsidiary with respect to which, in the reasonable
judgment of the Borrower, the burden or cost (including any adverse tax
consequences) of providing the Guarantee will outweigh the benefits to be
obtained by the Lenders therefrom and (9) each Unrestricted Subsidiary;
provided, that any such Subsidiary that is an Excluded Subsidiary pursuant to
clause (8) above shall cease to be an Excluded Subsidiary at any time such
Subsidiary guarantees Indebtedness of the Borrower or any other Guarantor.

 

“Existing Cablevision Notes” means the (i) $900 million aggregate principal
amount of Cablevision’s 8.625% Senior Notes due 2017, (ii, collectively, the
(i) $750 million aggregate principal amount of Cablevision’s 7.75% Senior Notes
due 2018, (iiiii) $500 million aggregate principal amount of Cablevision’s 8%
Senior Notes due 2020 and (iviii) $750 million aggregate principal amount of
Cablevision’s 5.875% Senior Notes due 2022.

 

“Existing Cablevision Notes Indentures” means, collectively, the indentures
governing the Existing Cablevision Notes each as may be amended or supplemented
from time to time.

 

“Existing Notes” means, collectively, the Existing Senior Guaranteed Notes, the
Existing Senior Notes and the Legacy Senior Notes.

 

“Existing Notes Indentures” means, collectively, the Existing Senior Notes
Indenture, the Existing Senior Guaranteed Notes IndentureIndentures and the
indentures governing the Legacy Senior Notes each as may be amended or
supplemented from time to time.

 

“Existing Senior Guaranteed Notes” means, collectively, the Borrower’s
(x) $1,000 million in aggregate principal amount of 6.625% Senior Guaranteed
Notes due 2025 issued on the Original Notes Issue Date and (y) $1,310 million
aggregate principal amount of 5.5% Senior Guaranteed Notes due 2027 issued on
September 23, 2016.

 

“Existing Senior Guaranteed Notes Indentures” means, collectively, (x) the
indenture, dated as of October 9, 2015, as amended or supplemented, and (y) the
indenture, dated as of September 23, 2016, as amended or supplemented, in each
case relating to the Existing Senior Guaranteed Notes.

 

“Existing Senior Notes” means, collectively, the 2023 Senior Notes and the 2025
Senior Notes.

 

“Existing Senior Guaranteed Notes Indenture” means, the indenture, dated as of
October 9, 2015, as amended or supplemented, governing the Existing Senior
Guaranteed Notes in effect on the Issue Date.

 

“Existing Transactions” means the Acquisition and the financing thereof, the
issuance of the Existing Senior Guaranteed Notes and the Existing Senior Notes
and the entry into and borrowings under this Agreement (and any amendments
thereof).

 

51

--------------------------------------------------------------------------------


 

“fair market value” wherever such term is used in this Agreement (except as
otherwise specifically provided in this Agreement), may be conclusively
established by means of an Officer’s Certificate or a resolution of the Board of
Directors of the Borrower setting out such fair market value as determined by
such Officer or such Board of Directors in good faith.

 

“Fifth Amendment” means the fifth amendment to this Agreement (incremental loan
assumption agreement) between, inter alios, the various lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
that is not a Domestic Subsidiary.

 

“Group” means the Borrower and its Restricted Subsidiaries.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person,
including any such obligation, direct or indirect, contingent or otherwise, of
such Person:

 

(a)                                 to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness of such other Person
(whether arising by virtue of partnership arrangements, or by agreements to
keep-well, to purchase assets, goods, securities or services, to take-or-pay or
to maintain financial statement conditions or otherwise); or

 

(b)                                 entered into primarily for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part),

 

provided, however, that the term “Guarantee” will not include endorsements for
collection or deposit in the ordinary course of business or any guarantee of
performance.  The term “Guarantee” used as a verb has a corresponding meaning.

 

“Guarantor Indebtedness” means as of any date of determination, (A) the sum,
without duplication of Permitted Guarantor Indebtedness and Ratio Guarantor
Indebtedness, in each case as of such date (excluding (i) Hedging Obligations
and (ii) any revolving Indebtedness Incurred pursuant to Section 4.04 in an
amount not to exceed the greater of (x) $500950 million and (y) 33.3% L2QA Pro
Forma EBITDA), less (B) the aggregate amount of cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on a consolidated basis on any date of
determination.

 

“Guarantor Indebtedness Ratio” means, as of any date of determination, the ratio
of (x) Guarantor Indebtedness at such date to (y) L2QA Pro Forma EBITDA. For the
avoidance of doubt, in determining the Guarantor Indebtedness Ratio, no cash or
Cash Equivalents shall be included that are the proceeds of Indebtedness in
respect of which the calculation of the Guarantor Indebtedness Ratio is to be
made

 

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement, Currency Agreement or Commodity Hedging
Agreement.

 

“Incur” means issue, create, assume, enter into any Guarantee of, incur, extend
or otherwise become liable for; provided, however, that other than in the case
of any action being taken in connection with a Limited Condition Transaction,
which shall be governed by Section 1.05 of

 

52

--------------------------------------------------------------------------------


 

the Credit Agreement, (1) any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Restricted Subsidiary (whether by merger,
consolidation, acquisition or otherwise) will be deemed to be Incurred by the
Borrower or such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary and the terms “Incurred” and “Incurrence” have meanings correlative
to the foregoing and (2) any Indebtedness pursuant to any Credit Facility,
bridge facility, revolving credit or similar facility shall only be “Incurred”
at the time any funds are borrowed thereunder; provided further that, the
Borrower in its sole discretion may elect that (x) any Indebtedness or portion
thereof pursuant to any Credit Facility, bridge facility, revolving credit or
similar facility shall be deemed to be “Incurred” at the time of entry into the
definitive agreements or commitments in relation to any such facility and/or
(y) any Indebtedness, the proceeds of which are cash-collateralized shall be
deemed to be “Incurred” at the time such proceeds are no longer
cash-collateralized.

 

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

 

(a)                                 the principal of indebtedness of such Person
for borrowed money;

 

(b)                                 the principal of obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;

 

(c)                                  all reimbursement obligations of such
Person in respect of letters of credit, bankers’ acceptances or other similar
instruments (the amount of such obligations being equal at any time to the
aggregate then undrawn and unexpired amount of such letters of credit or other
instruments plus the aggregate amount of drawings thereunder that have not been
reimbursed) (except to the extent such reimbursement obligations relate to trade
payables), in each case only to the extent that the underlying obligation in
respect of which the instrument was issued would be treated as Indebtedness;

 

(d)                                 the principal component of all obligations,
or liquidation preference, of such Person with respect to any Disqualified Stock
or, with respect to any Restricted Subsidiary, any Preferred Stock (but
excluding, in each case, any accrued dividends);

 

(e)                                  the principal component of all Indebtedness
of other Persons secured by a Lien on any asset of such Person, whether or not
such Indebtedness is assumed by such Person; provided, however, that the amount
of such Indebtedness will be the lesser of (a) the fair market value of such
asset at such date of determination (as determined in good faith by the
Borrower) and (b) the amount of such Indebtedness of such other Persons;

 

(f)                                   Guarantees by such Person of the principal
component of Indebtedness of other Persons to the extent Guaranteed by such
Person; and

 

(g)                                  to the extent not otherwise included in
this definition, net obligations of such Person under Currency Agreements,
Commodity Hedging Agreements and Interest Rate Agreements (the amount of any
such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time).

 

The term “Indebtedness” shall not include (i) Subordinated Shareholder Funding,
(ii) any lease (including for avoidance of doubt, any network lease or any
Operating IRU), concession or license of property (or Guarantee thereof) which
would be considered an

 

53

--------------------------------------------------------------------------------


 

operating lease under GAAP, (iii) prepayments of deposits received from clients
or customers in the ordinary course of business, (iv) any pension obligations,
(v) Contingent Obligations, (vi) receivables sold or discounted, whether
recourse or non-recourse, including, for the avoidance of doubt, any obligations
under or in respect of Qualified Receivables Financing (including, without
limitation, guarantees by a Receivables Subsidiary of the obligations of another
Receivables Subsidiary and any indebtedness in respect of Limited Recourse),
(vii) obligations under any license, permit or other approval (or Guarantees
given in respect of such obligations) Incurred prior to the ClosingEffective
Date or in the ordinary course of business, (viii) non-interest bearing
installment obligations and accrued liabilities Incurred in the ordinary course
of business that are not more than 120 days past due, (ix) Indebtedness in
respect of the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness in respect of standby letters of credit, performance bonds or
surety bonds provided by the Borrower or any Restricted Subsidiary in the
ordinary course of business to the extent such letters of credit or bonds are
not drawn upon or, if and to the extent drawn upon are honored in accordance
with their terms and if, to be reimbursed, are reimbursed no later than the
fifth Business Day following receipt by such Person of a demand for
reimbursement following payment on the letter of credit or bond, (x) any
obligations to pay the deferred and unpaid purchase price for assets acquired or
services supplied or otherwise owed to the Person (or any assignee thereof) from
whom such assets are acquired or who supplies such services in accordance with
the terms pursuant to which the relevant assets were or are to be acquired or
services were or are to be supplied, (xi) any payroll accruals and
(xii) Indebtedness Incurred by the Borrower or a Restricted Subsidiary in
connection with a transaction where (A) such Indebtedness is borrowed from a
bank or trust company, having a combined capital and surplus and undivided
profits of not less than $250 million, whose debt has a rating immediately prior
to the time such transaction is entered into, of at least A or the equivalent
thereof by S&P and A2 or the equivalent thereof by Moody’s and (B) a
substantially concurrent Investment is made by the Borrower or a Restricted
Subsidiary in the form of cash deposited with the lender of such Indebtedness,
or a Subsidiary or Affiliate thereof, in amount equal to such Indebtedness.  For
the avoidance of doubt and notwithstanding the above, the term “Indebtedness”
excludes any accrued expenses and trade payables and any obligations under
guarantees issued in connection with various operating and telecommunications
licenses.

 

Subject to Section 1.05 of the Credit Agreement, the amount of Indebtedness of
any Person at any time in the case of a revolving credit or similar facility
shall be the total amounts of funds borrowed and then outstanding.  The amount
of Indebtedness of any Person at any date shall be determined as set forth above
or otherwise provided in this Agreement, and (other than with respect to letters
of credit or Guarantees or Indebtedness specified in clauses (e), (f) or
(g) above) shall equal the amount thereof that would appear on a balance sheet
of such Person (excluding any notes thereto) prepared on the basis of GAAP.

 

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

 

(i)                                     in connection with the purchase by the
Borrower or any Restricted Subsidiary of any business, any post-closing payment
adjustments to which the seller may

 

54

--------------------------------------------------------------------------------


 

become entitled to the extent such payment is determined by a final closing
balance sheet or such payment depends on the performance of such business after
the closing;

 

(ii)                                  for the avoidance of doubt, any
obligations in respect of workers’ compensation claims, early retirement or
termination obligations, pension fund obligations or contributions or similar
claims, obligations or contributions or social security or wage Taxes;

 

(iii)                               parallel debt obligations, to the extent
such obligations mirror other Indebtedness;

 

(iv)                              Capitalized Lease Obligations;.

 

(v)                                 collateralized indebtedness and other
related obligations relating to Comcast common stock owned by the Borrower on
the Closing Date (including guarantees in favor of certain financial
institutions in respect of ongoing interest expense obligations in connection
with the monetization of Comcast common stock); or

 

(vi)                              franchise and performance surety bonds or
guarantees.

 

“Independent Financial Advisor” means an investment banking or accounting firm
of international standing or any third party appraiser of international
standing; provided, however, that such firm or appraiser is not an Affiliate of
the Borrower.

 

“Initial Public Offering” means the initial public offering  of 63,943,029
shares of  Class A common stock of Altice USA on the New York Stock Exchange at
an initial public offering price of $30.00 per share completed in June 2017.

 

“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement to which such Person is party or a beneficiary.

 

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan or other extensions of credit (other than advances or extensions
of credit to customers, suppliers, directors, officers or employees of any
Person in the ordinary course of business, and excluding any debt or extension
of credit represented by a bank deposit other than a time deposit) or capital
contribution to (by means of any transfer of cash or other property to others or
any payment for property or services for the account or use of others), or the
Incurrence of a Guarantee of any obligation of, or any purchase or acquisition
of Capital Stock, Indebtedness or other similar instruments issued by, such
other Persons and all other items that are or would be classified as investments
on a balance sheet (excluding any notes thereto) prepared on the basis of GAAP;
provided, however, that endorsements of negotiable instruments and documents in
the ordinary course of business will not be deemed to be an Investment.  If the
Borrower or any Restricted Subsidiary issues, sells or otherwise disposes of any
Capital Stock of a Person that is a Restricted Subsidiary such that, after
giving effect thereto, such Person is no longer a Restricted Subsidiary, any
Investment by the Borrower or

 

55

--------------------------------------------------------------------------------


 

any Restricted Subsidiary in such Person remaining after giving effect thereto
will be deemed to be a new Investment equal to the fair market value of the
Capital Stock of such Subsidiary not sold or disposed of in an amount determined
as provided in Section 4.05(c).

 

For purposes of Section 4.05:

 

(a)                                 “Investment” will include the portion
(proportionate to the Borrower’s equity interest in a Restricted Subsidiary to
be designated as an Unrestricted Subsidiary) of the fair market value of the net
assets of such Restricted Subsidiary at the time that such Restricted Subsidiary
is designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Borrower will
be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Borrower’s “Investment”
in such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Borrower’s equity interest in such Subsidiary) of the fair
market value of the net assets (as conclusively determined by an Officer or the
Board of Directors of the Borrower in good faith) of such Subsidiary at the time
that such Subsidiary is so re-designated a Restricted Subsidiary; and

 

(b)                                 any property transferred to or from an
Unrestricted Subsidiary will be valued at its fair market value at the time of
such transfer (or if earlier at the time of entering into an agreement to sell
such property), in each case as determined in good faith by an Officer or the
Board of Directors of the Borrower.

 

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced (at the Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.

 

“Investment Grade Securities” means:

 

(a)                                 securities issued or directly and fully
Guaranteed or insured by the United States or Canadian government or any agency
or instrumentality thereof (other than Cash Equivalents);

 

(b)                                 securities issued or directly and fully
guaranteed or insured by the United Kingdom,  a member state of the European
Union, Switzerland, Norway or any agency or instrumentality thereof (other than
Cash Equivalents);

 

(c)                                  debt securities or debt instruments with a
rating of “BBB” or higher from S&P or “Baa3” or higher by Moody’s or the
equivalent of such rating by such rating organization or, if no rating of
Moody’s or S&P then exists, the equivalent of such rating by any other
Nationally Recognized Statistical Ratings Organization, but excluding any debt
securities or instruments constituting loans or advances among the Borrower and
its Subsidiaries; and

 

(d)                                 investments in any fund that invests
exclusively in investments of the type described in clauses (a), (b) and
(c) above which fund may also hold cash and Cash Equivalents pending investment
or distribution.

 

56

--------------------------------------------------------------------------------


 

“Investor” means Altice N.V. or any of its successors and the ultimate
controlling shareholder of Altice N.V.USA on the IssueEffective Date.

 

“Investor Affiliate” means (i) the Investor or any of his immediate family
members, and any such persons’ respective Affiliates and direct and indirect
Subsidiaries, (ii) any sponsor, limited partnerships or entities managed or
controlled by the Investor or any of his immediate family, or any of such
persons’ respective Affiliates and direct or indirect Subsidiaries, (iii) any
trust of the Investor or any of his immediate family, or any of such persons’
respective Affiliates and direct or indirect Subsidiaries or any trust in
respect of which any such persons is a trustee, (iv) any partnership of which
the Investor or any of his immediate family, or any of such persons’ respective
Affiliates or direct or indirect Subsidiaries is a partner that is managed or
controlled by the Investor, any of his immediate family or any of such persons’
respective Affiliates or direct or indirect Subsidiaries, and (v) any trust,
fund or other entity which is managed by, or is under the control of, the
Investor or any of his immediate family, or any of such persons’ respective
Affiliates or direct or indirect Subsidiaries, but excluding the Borrower or any
of its Subsidiaries.

 

“Issue Date” means September 23, 2016the date of issuance of the New Senior
Guaranteed Notes, being expected to be January 29, 2018.

 

“Issue Date Unrestricted Subsidiaries” means 1015 Tiffany Street Corporation,
111 New South Road Corporation, 1111 Stewart Corporation, 1144 Route 109 Corp.,
389 Adams Street Corporation, 4connections LLC, BBHI Holdings LLC, Cablevision
Disaster Relief Fund, Cablevision Media Sales Corporation, Cablevision NYI LLC,
Cablevision Real Estate Corporation, CCG Holdings, LLC, Coram Route 112
Corporation, CSC Investments LLC, CSC MVDDS LLC, CSC Nassau II, LLC, CSC T
Holdings I, Inc., CSC T Holdings II, Inc., CSC T Holdings III, Inc., CSC T
Holdings IV, Inc., CSC Transport II, Inc., CSC Transport III, Inc., CSC
Transport  Inc., CSC VT, Inc., DTV Norwich LLC, Frowein Road Corporation, MSG
Varsity Network LLC, MSGVN LLC, N12N LLC, News 12 Company, News 12 Connecticut
LLC, News 12 Holding LLC, News 12 II Holding LLC, News 12 Interactive LLC, News
12 Networks LLC, News 12 New Jersey II Holding LLC, News 12 New Jersey LLC, News
12 New Jersey Holding LLC, News 12 The Bronx Holding Corporation, News 12 The
Bronx, LLC, News 12 Traffic And Weather LLC, News 12 Westchester LLC, Newsday
Holdings LLC, NMG Holdings, Inc., Princeton Video Image Israel, Ltd, PVI
Holdings, LLC, PVI Philippines Corporation, PVI Virtual Media Services, LLC,
Rainbow MVDDS Company LLC, Rasco Holdings LLC, RMVDDS LLC, The New York
Interconnect LLC and Tristate Digital Group LLC.

 

“Joinder Agreement” shall mean an agreement, in a form reasonably satisfactory
to the Administrative Agent and the Borrower, pursuant to which a Subsidiary
becomes a party to, and bound by the terms of, the Facility Guaranty.

 

“L2QA Pro Forma EBITDA” means as of any date of determination, Pro Forma EBITDA
for the period of the most recent two consecutive fiscal quarters ending prior
to the date of such determination for which internal consolidated financial
statements of the Borrower are available multiplied by 2.0.

 

“Legacy Senior Notes” means the (i) $300 million aggregate principal amount of
the Borrower’s 7.875% Senior Debentures due 2018, (ii) $500 million aggregate
principal amount of the Borrower’s 7.625% Senior Debentures due 2018, (iii) $526
million aggregate principal

 

57

--------------------------------------------------------------------------------


 

amount of the Borrower’s 8.625% Senior Notes due 2019, (iv) $1,000 million
aggregate principal amount of the Borrower’s 6.75% Senior Notes due 2021 and
(v) $750 million aggregate principal amount of Borrower’s of the Borrower’s
5.25% Senior Notes due 2024.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 

“Limited Recourse” means a letter of credit, revolving loan commitment, cash
collateral account, guarantee or other credit enhancement issued by the Borrower
or any of its Restricted Subsidiaries (other than a Receivables Subsidiary) in
connection with the incurrence of Indebtedness by a Receivables Subsidiary under
a Qualified Receivables Financing; provided that, the aggregate amount of such
letter of credit reimbursement obligations and the aggregate available amount of
such revolving loan commitments, cash collateral accounts, guarantees or other
such credit enhancements of the Borrower and its Restricted Subsidiaries (other
than a Receivables Subsidiary) shall not exceed 25% of the principal amount of
such Indebtedness at any time.

 

“Listed Entity” refers to Altice, or in the case the common stock or other
equity interests of the Borrower, or a Parent or successor of the Borrower or of
Altice are listed on an exchange following the Issue Date and(x) prior to the
completion of the Altice USA Distribution, Altice, or to the extent designated
as the Listed Entity pursuant to an Officer’s Certificate of the Borrower, the
Borrower or such Parent or successorAltice USA and (y) on or following the
completion of the Altice USA Distribution, Altice USA or its successors.

 

“Loan Guarantee” means the Guarantee by each Guarantor of the Obligations (other
than any Obligations with respect to Swap Contracts of Treasury Services
Agreements), executed pursuant to the provisions of the Facility Guaranty.

 

“Management Advances” means loans or advances made to, or Guarantees with
respect to loans or advances made to, directors, officers, employees or
consultants of any Parent, the Borrower  or any Restricted Subsidiary:

 

(a)                                 in respect of travel, entertainment or
moving related expenses Incurred in the ordinary course of business or (b) for
purposes of funding any such Person’s purchase of Capital Stock or Subordinated
Shareholder Funding (or similar obligations) of the Borrower, its Restricted
Subsidiaries or any CVC Parent (i) not to exceed an amount (net of repayments of
any such loans or advances) equal to $20 million in any calendar year (with
unused amounts in any calendar year being carried over to the succeeding
calendar years; provided that the aggregate Management Advances made under this
sub-clause (b)(i) do not exceed $40 million in any fiscal year) or (ii) with the
approval of the Board of Directors of the Borrower;

 

(b)                                 in respect of moving related expenses
Incurred in connection with any closing or consolidation of any facility or
office; or

 

(c)                                  (in the case of this clause (c) not
exceeding $20 million in the aggregate outstanding at any time.

 

“Management Investors” means the current or former officers, directors,
employees and other members of the management of or consultants to any Parent,
the Borrower, or any of

 

58

--------------------------------------------------------------------------------


 

their respective Subsidiaries, or spouses, family members or relatives thereof,
or any trust, partnership or other entity for the benefit of or the beneficial
owner of which (directly or indirectly) is any of the foregoing, or any of their
heirs, executors, successors and legal representatives, who at any date
beneficially own or have the right to acquire, directly or indirectly, Capital
Stock of the Borrower, any Restricted Subsidiary or any Parent.

 

“Market Capitalization Attributable to Cablevision” means (x) the fraction of
the Market Capitalization that is attributable to the business, operations and
assets of the Borrower and its Subsidiaries, taken as a whole, as determined in
good faith by an Officer or the Board of Directors of the Borrower or any
Parent, multiplied by (y) the Market Capitalization.

 

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of Capital Stock of the Listed Entity on the date of the
declaration of the relevant dividend multiplied by (ii) the arithmetic mean of
the closing prices per share of such Capital Stock for the 30 consecutive
trading days immediately preceding the date of declaration of such dividends.

 

“Moody’s” means Moody’s Investors Service, Inc. or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

 

“Nationally Recognized Statistical Rating Organization” shall have the same
meaning as used in Section 3(a)(62) of the Exchange Act.

 

“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise and net proceeds from
the sale or other disposition of any securities received as consideration, but
only as and when received, but excluding any other consideration received in the
form of assumption by the acquiring person of Indebtedness or other obligations
relating to the properties or assets that are the subject of such Asset
Disposition or received in any other non-cash form) therefrom, in each case net
of:

 

(a)                                 all legal, accounting, investment banking,
title and recording tax expenses, commissions and other fees and expenses
Incurred, and all Taxes paid or required to be paid or accrued as a liability
under GAAP (after taking into account any available tax credits or deductions
and any Tax Sharing Agreements), as a consequence of such Asset Disposition;

 

(b)                                 all payments made on any Indebtedness which
is secured by any assets subject to such Asset Disposition, in accordance with
the terms of any Lien upon such assets, or which must by its terms, or in order
to obtain a necessary consent to such Asset Disposition, or by applicable law,
be repaid out of the proceeds from such Asset Disposition;

 

(c)                                  all distributions and other payments
required to be made to minority interest holders (other than any Parent, the
Borrower or any of their respective Subsidiaries) in Subsidiaries or joint
ventures as a result of such Asset Disposition; and

 

(d)                                 the deduction of appropriate amounts
required to be provided by the seller as a reserve, on the basis of GAAP,
against (a) any liabilities associated with the assets disposed in such Asset
Disposition and retained by the Borrower or any Restricted

 

59

--------------------------------------------------------------------------------


 

Subsidiary after such Asset Disposition; or (b) any purchase price adjustment or
earn-out in connection with such Asset Disposition.

 

“Net Cash Proceeds” means, with respect to any issuance or sale of Capital Stock
or Subordinated Shareholder Funding, any Incurrence of any Indebtedness or any
sale of any asset, the cash proceeds of such issuance or sale, net of attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually Incurred in connection with such issuance or sale and net of taxes paid
or payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

 

“New Senior Guaranteed Notes” means the Borrower’s $1,000,000,000 5.375% senior
guaranteed notes due 20272028, to be issued on the Issue Date.

 

“New Senior Guaranteed Notes Indenture” means the indenture dated as of the
Issue Date, as amended, between the Borrower, as issuer, and the trustee party
thereto, governing the New Senior Guaranteed Notes.

 

“New Senior Guaranteed Notes Offering Memorandum” means the offering memorandum
in relation to the New Senior Guaranteed Notes to be issued on the Issue Date.

 

“Officer” means, with respect to any Person, (1) any member of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, any Vice President, the Treasurer or the
Secretary (a) of such Person or (b) if such Person is owned or managed by a
single entity, of such entity, or (2) any other individual designated as an
“Officer” for the purposes of this Agreement by the Board of Directors of such
Person.

 

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by one Officer of such Person.

 

“Operating IRU” means an indefeasible right of use of, or operating lease or
payable for lit or unlit fiber optic cable or telecommunications conduit or the
use of either.

 

“Opinion of Counsel” means a written opinion from legal counsel reasonably
satisfactory to the Administrative Agent, which opinion may contain customary
assumptions and qualifications.  The counsel may be an employee of or counsel to
any Parent, the Borrower or any of their Subsidiaries.

 

“Original Notes Issue Date” means October 9, 2015.

 

“Parent” means any Person of which the Borrower at any time is or becomes a
Subsidiary and any holding companies established by any Permitted Holder for
purposes of holding its investment in any Parent.

 

“Parent Expenses” means:

 

(a)                                 costs (including all professional fees and
expenses) Incurred by any Parent in connection with reporting obligations under
or otherwise Incurred in connection with compliance with applicable laws,
rules or regulations of any governmental, regulatory or self-regulatory body or
stock exchange, this Agreement or any other agreement or

 

60

--------------------------------------------------------------------------------


 

instrument relating to Indebtedness of a Parent, (excluding principal and
interest under any such agreement or instrument relating to obligations of the
Parent), the Borrower or any Restricted Subsidiary, including in respect of any
reports filed with respect to the Securities Act, Exchange Act or the respective
rules and regulations promulgated thereunder;

 

(b)                                 customary indemnification obligations of any
Parent owing to directors, officers, employees or other Persons under its
charter or by-laws or pursuant to written agreements with any such Person to the
extent relating to a Parent, the Borrower or their respective Subsidiaries;

 

(c)                                  obligations of any Parent in respect of
director and officer insurance (including premiums therefor) to the extent
relating to a Parent, the Borrower or their respective Subsidiaries and
reasonable fees and reimbursement of expenses to, and customary indemnities and
employee benefit and pension expenses provided on behalf of, directors,
officers, consultants or employees of the Borrower, any Restricted Subsidiary or
any Parent (whether directly or indirectly and including through any Person
owned or controlled by any of such directors, officers or employees);

 

(d)                                 fees and expenses payable by any Parent in
connection with the Altice USA Distribution, the Transactions and the Existing
Transactions;

 

(e)                                  general corporate overhead expenses,
including (a) professional fees and expenses and other operational expenses of
any Parent related to the ownership or operation of the business of the Borrower
or any of the Restricted Subsidiaries including acquisitions or dispositions by
the Borrower or a Subsidiary permitted hereunder (whether or not successful), in
each case, to the extent such costs, obligations and/or expenses are not paid by
another Subsidiary of such Parent or (b) costs and expenses with respect to any
litigation or other dispute relating to the Existing Transactions and, the
Transactions and the Altice USA Distribution, or the ownership, directly or
indirectly, by any Parent;

 

(f)                                   any fees and expenses required to maintain
any Parent’s corporate existence and to provide for other ordinary course
operating costs, including customary salary, bonus and other benefits payable to
officers and employees of such Parent;

 

(g)                                  to reimburse out-of-pocket expenses of the
Board of Directors of any Parent and payment of all reasonable out-of-pocket
expenses Incurred by any Permitted Holder in connection with its direct or
indirect investment in the Borrower and its Subsidiaries;

 

(h)                                 other fees, expenses and costs relating
directly or indirectly to activities of the Borrower and its Subsidiaries or any
Parent or any other Person established for purposes of or in connection with the
Existing Transactions or, the Transactions and the Altice USA Distribution or
which holds directly or indirectly any Capital Stock or Subordinated Shareholder
Funding of the Borrower, in an amount not to exceed $10 million in any fiscal
year;

 

(i)                                     any Public Offering Expenses;

 

61

--------------------------------------------------------------------------------


 

(j)                                    payments pursuant to any Tax Sharing
Agreement in the ordinary course of business or as a result of the formation and
maintenance of any consolidated group for tax or accounting purposes in the
ordinary course of business; and

 

(k)                                 franchise, excise and similar taxes and
other fees, taxes and expenses, in each case, required for the Borrower to
maintain its operations and paid by the Parent.

 

“Payment Block Event” means: (1) any Event of Default described in
Section 7.01(a) of the Credit Agreement has occurred and is continuing; (2) any
Event of Default described in Section 7.01(g) has occurred and is continuing;
and (3) any other Event of Default has occurred and is continuing and the
Administrative Agent has declared all the Loans to be due and payable
immediately (and such acceleration has not been rescinded). No Payment Block
Event shall be deemed to have occurred unless the Administrative Agent has
delivered notice of the occurrence of such Payment Block Event to the Borrower.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
assets used or useful in a Similar Business or a combination of such assets and
cash, Cash Equivalents or Temporary Cash Investments between the Borrower or any
of the Restricted Subsidiaries and another Person; provided that any cash or
Cash Equivalents received in excess of the value of any cash or Cash Equivalents
sold or exchanged must be applied in accordance with Section 4.08.

 

“Permitted Collateral Liens” means:

 

(a)                                 Liens on the Collateral that are described
in one or more of clauses (b), (c), (d), (e), (f), (h), (j), (k), (l), (m), (r),
(t), (w), (x) and (bb) of the definition of “Permitted Liens”; and

 

(b)                                 Liens on the Collateral to secure
(a) Indebtedness that is permitted to be Incurred under Section 4.04(a) (so long
as on the date of Incurrence of Indebtedness pursuant to such
Section 4.04(a) and after giving effect thereto on a pro forma basis, (including
a pro forma application of the net proceeds therefrom) as if such Indebtedness
had been Incurred at the beginning of the relevant period, the Consolidated Net
Senior Secured Leverage Ratio is no greater than 4.0 to 1.0), (b) Indebtedness
that is permitted to be Incurred under Section 4.04(b)(1), 
Section 4.04(b)(2)(a) (in the case of Section 4.04(b)(2)(a), to the extent such
Guarantee is in respect of Indebtedness otherwise permitted to be secured on the
Collateral as specified in this definition of Permitted Collateral Liens),
Section 4.04(b)(4)(a), Section 4.04(b)(5) (so long as, in the case of
Section 4.04(b)(5), on the date of Incurrence of Indebtedness pursuant to such
Section 4.04(b)(5) and after giving effect thereto on a pro forma basis
(including a pro forma application of the net proceeds therefrom) as if such
Indebtedness had been Incurred at the beginning of the relevant period, either
(x) the Consolidated Net Senior Secured Leverage Ratio is no greater than 4.0 to
1.0 or (y) the Consolidated Net Senior Secured Leverage Ratio would not be
greater than it was immediately prior to giving effect to such acquisition or
other transaction), Section 4.04(b)(7)(a) (to the extent relating to Currency
Agreements or Interest Rate Agreements related to Indebtedness),
Section 4.04(7)(b), Section 4.04(b)(14) (so long as, in the case of
Section 4.04(b)(14), on the date of Incurrence of Indebtedness pursuant to such

 

62

--------------------------------------------------------------------------------


 

Section 4.04(b)(14) and after giving effect thereto on a pro forma basis
(including a pro forma application of the net proceeds therefrom) as if such
Indebtedness had been Incurred at the beginning of the relevant period, together
with any Incurrence of Indebtedness pursuant to Section 4.04(b)(1)(ii) and
Section 4.04(b)(5) on the date on which Indebtedness pursuant to
Section 4.04(b)(14) is Incurred, (x) the Consolidated Net Senior Secured
Leverage Ratio is no greater than 4.0 to 1.0 and (y) the Borrower could Incur at
least $1.00 of additional Indebtedness under Section 4.04(a), and
Section 4.04(b)(16) and (c) any Refinancing Indebtedness in respect of
Indebtedness referred to in the foregoing sub-clauses (a) or (b) of this clause
(b) of the definition of Permitted Collateral Liens, provided, however, that
(i) such Lien shall rank pari passu or junior to the Liens securing the Loans
and the Loan Guarantees (including by virtue of the Intercreditor Agreement or
an Additional Intercreditor Agreement); (ii) in each case, all property and
assets (including, without limitation, the Collateral) securing such
Indebtedness also secure the Loans or the Loan Guarantees on a senior or pari
passu basis (including by virtue of the Intercreditor Agreement or an Additional
Intercreditor Agreement but no such Indebtedness shall have priority to the
Loans over amounts received from the sale of the Collateral pursuant to an
enforcement sale or other distressed disposal of such Collateral); and
(iii) each of the parties thereto will have entered into the Intercreditor
Agreement or an Additional Intercreditor Agreement.

 

“Permitted Guarantor Indebtedness” means, as of any date of determination, the
sum, without duplication of the aggregate outstanding amount of any Pari Passu
Indebtedness Incurred by a Guarantor pursuant to Section 4.04(b)(2) (with
respect to any Guarantee Incurred by a Guarantor in respect of Pari Passu
Indebtedness that would constitute Permitted Guarantor Indebtedness if Incurred
by a Guarantor), Section 4.04(b)(8) and Section 4.04(16).

 

“Permitted Holders” means, collectively, (1) the Investor, (2) Investor
Affiliates, (3) any Person who is acting as an underwriter in connection with a
public or private offering of Capital Stock of any Parent or the Borrower,
acting in such capacity, (4) BCP and (5) CPPIB.

 

“Permitted Investment” means (in each case, by the Borrower or any of the
Restricted Subsidiaries):

 

(a)                                 Investments in (i) a Restricted Subsidiary
(including the Capital Stock of a Restricted Subsidiary) or the Borrower or
(ii) any Person (including the Capital Stock of any such Person) that is engaged
in any Similar Business and such Person will, upon the making of such
Investment, become a Restricted Subsidiary;

 

(b)                                 Investments in another Person if such Person
is engaged in any Similar Business and as a result of such Investment such other
Person is merged, consolidated or otherwise combined with or into, or transfers
or conveys all or substantially all its assets to, the Borrower or a Restricted
Subsidiary;

 

(c)                                  Investments in cash, Cash Equivalents,
Temporary Cash Investments or Investment Grade Securities;

 

(d)                                 Investments in receivables owing to the
Borrower or any Restricted Subsidiary created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms; provided, however, that such trade terms may

 

63

--------------------------------------------------------------------------------


 

include such concessionary trade terms as the Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances;

 

(e)                                  Investments in payroll, travel and similar
advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes and that are made
in the ordinary course of business;

 

(f)                                   Management Advances;

 

(g)                                  Investments in Capital Stock, obligations
or securities received in settlement of debts created in the ordinary course of
business and owing to the Borrower or any Restricted Subsidiary (including
obligations of trade creditors and customers), or as a result of foreclosure,
perfection or enforcement of any Lien, or in satisfaction of judgments or
pursuant to any plan of reorganization or similar arrangement including upon the
bankruptcy or insolvency of a debtor or in compromise or resolution of any
litigation, arbitration or other dispute;

 

(h)                                 Investments made as a result of the receipt
of non-cash consideration from a sale or other disposition of property or
assets, including an Asset Disposition, in each case, that was made in
compliance with Section 4.08 and other Investments resulting from the
disposition of assets in transactions excluded from the definition of “Asset
Disposition” pursuant to the exclusions from such definition;

 

(i)                                     Investments in existence on, or made
pursuant to legally binding commitments in existence on, the IssueEffective Date
and any modification, replacement, renewal or extension thereof; provided that
the amount of any such Investment may not be increased except (a) as required by
the terms of such Investment as in existence on the IssueEffective Date or
(b) as otherwise permitted by this Agreement;

 

(j)                                    Currency Agreements, Interest Rate
Agreements, Commodity Hedging Agreements and related Hedging Obligations, which
transactions or obligations are Incurred pursuant to Section 4.04(b)(7);

 

(k)                                 pledges or deposits with respect to leases
or utilities provided to third parties in the ordinary course of business or
Liens otherwise described in the definition of “Permitted Liens” or made in
connection with Liens permitted under Section 4.06;

 

(l)                                     any Investment to the extent made using
Capital Stock of the Borrower (other than Disqualified Stock or Designated
Preference Shares), Subordinated Shareholder Funding or Capital Stock of any
Parent as consideration;

 

(m)                             any transaction to the extent constituting an
Investment that is permitted and made in accordance with the provisions of
Section 4.09(b) (except those described in Section 4.09(b)(1),
Section 4.09(b)(3), Section 4.09(b)(6), Section 4.09(b)(8),
Section 4.09(b)(9) and Section 4.09(b)(12));

 

(n)                                 Guarantees not prohibited by Section 4.04
and (other than with respect to Indebtedness) guarantees, keepwells and similar
arrangements in the ordinary course of business;

 

64

--------------------------------------------------------------------------------


 

(o)                                 Investments in the Loans, the New Senior
Guaranteed Notes (and any additional notes issued under the New Senior
Guaranteed Notes Indenture), the Existing Notes (and any additional notes issued
under the Existing Notes Indentures), or any Pari Passu Indebtedness of the
Borrower or a Guarantor;

 

(p)                                 (a) Investments acquired after the
IssueEffective Date as a result of the acquisition by the Borrower or any
Restricted Subsidiary of another Person, including by way of a merger,
amalgamation or consolidation with or into the Borrower or any of its Restricted
Subsidiaries in a transaction that is not prohibited by Article V hereof to the
extent that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and (b) Investments of a Restricted
Subsidiary existing on the date such Person becomes a Restricted Subsidiary to
the extent that such Investments were not made in contemplation of such Person
becoming a Restricted Subsidiary;

 

(q)                                 Investments, taken together with all other
Investments made pursuant to this clause (q) and at any time outstanding, in an
aggregate amount at the time of such Investment not to exceed the greater of
2030% of L2QA Pro Forma EBITDA and $480850 million plus the amount of any
distributions, dividends, payments or other returns in respect of such
Investments (without duplication for purposes of Section 4.05; provided, that,
if an Investment is made pursuant to this clause in a Person that is not a
Restricted Subsidiary and such Person subsequently becomes a Restricted
Subsidiary, such Investment shall thereafter be deemed to have been made
pursuant to clause (a) or (b) of the definition of “Permitted Investments” and
not this clause;

 

(r)                                    Investments in joint ventures and similar
entities and Unrestricted Subsidiaries having an aggregate fair market value,
when taken together with all other Investments made pursuant to this clause that
are at the time outstanding, not to exceed the greater of $480850 million and
2030% of L2QA Pro Forma EBITDA at the time of such Investment plus the amount of
any distributions, dividends, payments or other returns in respect of such
Investments (without duplication for purposes of Section 4.05) (with the fair
market value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

 

(s)                                   Investments by the Borrower or a
Restricted Subsidiary in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person, in each case, in connection with a
Qualified Receivables Financing, provided, however, that any Investment in any
such Person is in the form of a Purchase Money Note, or any equity interest or
interests in Receivables and related assets generated by the Borrower or a
Restricted Subsidiary and transferred to any Person in connection with a
Qualified Receivables Financing or any such Person owning such Receivables;

 

(t)                                    Investments made to effect, or otherwise
made in connection with, the Existing Transactions or the Transactions or any
non-cash Investments made in connection with Permitted Reorganizations;

 

(u)                                 Investments by the Borrower or a Restricted
Subsidiary in an IssueEffective Date Unrestricted Subsidiary, in existence as of
the IssueEffective Date;

 

(v)                                 Investments by the Borrower related to
Comcast common stock owned by the Borrower on the IssueEffective Date (including
guarantees in favor of certain financial

 

65

--------------------------------------------------------------------------------


 

institutions in respect of ongoing interest expense obligations in connection
with the monetization of Comcast common stock) ; and

 

(w)                               Investments of all or a portion of escrowed
property permitted under an escrow agreement substantially similar to the escrow
agreement entered into by Neptune Finco Corp. in connection with certain of the
Existing Transactions.

 

“Permitted Liens” means, with respect to any Person:

 

(a) [Reserved];

 

(a)                                 Liens on  assets or property of a Restricted
Subsidiary that is not a Guarantor securing Indebtedness of such Restricted
Subsidiary or another Restricted Subsidiary that is not a Guarantor;

 

(b)                                 pledges, deposits or Liens under workmen’s
compensation laws, unemployment insurance laws, social security laws or similar
legislation, or insurance related obligations (including pledges or deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements and including Liens on insurance policies and proceeds thereof, or
other deposits, to secure insurance premium financings), or in connection with
bids, tenders, completion guarantees, contracts (other than for borrowed money)
or leases, or to secure utilities, licenses, public or statutory obligations, or
to secure surety, indemnity, judgment, appeal or performance bonds, guarantees
of government contracts (or other similar bonds, instruments or obligations), or
as security for contested taxes or import or customs duties or for the payment
of rent, or other obligations of like nature, in each case Incurred in the
ordinary course of business;

 

(c)                                  Liens imposed by law, including carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s and repairmen’s or other
like Liens, in each case for sums not yet overdue for a period of more than 60
days or that are bonded or being contested in good faith by appropriate
proceedings;

 

(d)                                 Liens for taxes, assessments or other
governmental charges not yet subject to penalties for non-payment or which are
being contested in good faith by appropriate proceedings; provided that
appropriate reserves required pursuant to GAAP have been made in respect
thereof;

 

(e)                                  (a) Liens in favor of issuers of surety,
performance or other bonds, guarantees or letters of credit or bankers’
acceptances (not issued to support Indebtedness for borrowed money) issued
pursuant to the request of and for the account of the Borrower  or any
Restricted Subsidiary in the ordinary course of its business and (b) Liens in
connection with cash management programs established in the ordinary course of
business;

 

(f)                                   encumbrances, ground leases, easements
(including reciprocal easement agreements), survey exceptions, or reservations
of, or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning, building
codes or other restrictions (including minor defects or irregularities in title
and similar encumbrances) as to the use of real properties or Liens incidental
to the conduct of the business of the Borrower and the Restricted Subsidiaries
or to the

 

66

--------------------------------------------------------------------------------


 

ownership of its properties which do not in the aggregate materially adversely
affect the value of said properties or materially impair their use in the
operation of the business of the Borrower and the Restricted Subsidiaries;

 

(g)                                  Liens on assets or property of the Borrower
or any Restricted Subsidiary securing Hedging Obligations permitted under this
Agreement;

 

(h)                                 leases, licenses, subleases and sublicenses
of assets (including real property and intellectual property rights), in each
case entered into in the ordinary course of business;

 

(i)                                     Liens arising out of judgments, decrees,
orders or awards not giving rise to an Event of Default and notices of lis
pendens and associated rights so long as any appropriate legal proceedings which
may have been duly initiated for the review of such judgment, decree, order,
award or notice have not been finally terminated or the period within which such
proceedings may be initiated has not expired;

 

(j)                                    Liens on assets or property of the
Borrower or any Restricted Subsidiary (including Capital Stock) for the purpose
of securing Capitalized Lease Obligations or Purchase Money Obligations, or
securing the payment of all or a part of the purchase price of, or securing
other Indebtedness Incurred to finance or refinance the acquisition, improvement
or construction of, assets or property acquired or constructed in the ordinary
course of business; provided that (a) the aggregate principal amount of
Indebtedness secured by such Liens is otherwise permitted to be Incurred under
this Agreement (excluding Indebtedness Incurred pursuant to Section 4.04(a)) and
(b) any such Lien may not extend to any assets or property of the Borrower or
any Restricted Subsidiary other than assets or property acquired, improved,
constructed or leased with the proceeds of such Indebtedness and any
improvements or accessions to such assets and property;

 

(k)                                 Liens arising by virtue of any statutory or
common law provisions relating to banker’s Liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
depositary or financial institution (including, without limitation, Liens of a
collection bank arising under Section 4-210 of the Uniform Commercial Code);

 

(l)                                     Liens arising from Uniform Commercial
Code financing statement filings (or similar filings in other applicable
jurisdictions) regarding operating leases entered into by the Borrower and the
Restricted Subsidiaries in the ordinary course of business;

 

(m)                             with respect to the Borrower and its Restricted
Subsidiaries, Liens existing on or provided for or required to be granted under
written agreements existing on the IssueEffective Date after giving effect to
the Transactions;

 

(n)                                 Liens on property, other assets or shares of
stock of a Person at the time such Person becomes a Restricted Subsidiary (or at
the time the Borrower or a Restricted Subsidiary acquires such property, other
assets or shares of stock, including any acquisition by means of a merger,
consolidation or other business combination transaction with or into the
Borrower or any Restricted Subsidiary); provided, however, that such Liens are
not created, Incurred or assumed in anticipation of or in connection with such
other Person becoming a Restricted Subsidiary (or such

 

67

--------------------------------------------------------------------------------


 

acquisition of such property, other assets or stock); provided, further, that
such Liens are limited to all or part of the same property, other assets or
stock (plus improvements, accession, proceeds or dividends or distributions in
connection with the original property, other assets or stock) that secured (or,
under the written arrangements under which such Liens arose, could secure) the
obligations to which such Liens relate;

 

(o)                                 Liens on assets or property of the Borrower
or any Restricted Subsidiary securing Indebtedness or other obligations of the
Borrower or such Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary, or Liens in favor of the Borrower or any Restricted
Subsidiary;

 

(p)                                 Liens securing Refinancing Indebtedness
Incurred to refinance Indebtedness that was previously so secured, and permitted
to be secured under this Agreement; provided that any such Lien is limited to
all or part of the same property or assets (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being refinanced or is in respect of property that is
or could be the security for or subject to a Permitted Lien hereunder;

 

(q)                                 any interest or title of a lessor under any
Capitalized Lease Obligation or operating lease;

 

(r)                                    (a) mortgages, liens, security interest,
restrictions, encumbrances or any other matters of record that have been placed
by any government, statutory or regulatory authority, developer, landlord or
other third party on property over which the Borrower or any Restricted
Subsidiary has easement rights or on any leased property and subordination or
similar arrangements relating thereto and (b) any condemnation or eminent domain
proceedings affecting any real property;

 

(s)                                   any encumbrance or restriction (including
put and call arrangements) with respect to Capital Stock of, or assets owned by,
any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;

 

(t)                                    Liens on property or assets under
construction (and related rights) in favor of a contractor or developer or
arising from progress or partial payments by a third party relating to such
property or assets;

 

(u)                                 Liens on Receivables Assets Incurred in
connection with a Qualified Receivables Financing;

 

(v)                                 Liens on Escrowed Proceeds for the benefit
of the related holders of debt securities or other Indebtedness (or the
underwriters or arrangers thereof) or on cash set aside at the time of the
Incurrence of any Indebtedness or government securities purchased with such
cash, in either case to the extent such cash or government securities prefund
the payment of interest on such Indebtedness and are held in an escrow account
or similar arrangement to be applied for such purpose;

 

(w)                               bankers’ Liens, Liens on specific items of
inventory or other goods (and the proceeds thereof) of any Person securing such
Person’s obligations in respect of bankers’ acceptances issued or created in the
ordinary course of business of such Person to

 

68

--------------------------------------------------------------------------------


 

facilitate the purchase, shipment or storage of such inventory or other goods
and Liens securing or arising by reason of any netting or set-off arrangement
entered into in the ordinary course of banking or other trading activities;

 

(x)                                 Liens arising out of conditional sale, title
retention, hire purchase, consignment or similar arrangements for the sale of
goods entered into in the ordinary course of business, and pledges of goods, the
related documents of title and/or other related documents arising or created in
the ordinary course of business or operations as Liens only for Indebtedness to
a bank or financial institution directly relating to the goods or documents on
or over which the pledge exists;

 

(y)                                 Permitted Collateral Liens;

 

(z)                                  Liens on Capital Stock or other securities
or assets of any Unrestricted Subsidiary that secure Indebtedness of such
Unrestricted Subsidiary;

 

(aa)                          any security granted over Cash Equivalents in
connection with the disposal thereof to a third party and Liens on cash, Cash
Equivalents or other property arising in connection with the defeasance,
discharge or redemption of Indebtedness;

 

(bb)                          (a) Liens created for the benefit of or to secure,
directly or indirectly, the Obligations, (b) Liens pursuant to the Intercreditor
Agreement and (c) Liens in respect of property and assets securing Indebtedness
if the recovery in respect of such Liens is subject to loss-sharing or similar
provisions as among the Lenders and the creditors of such Indebtedness pursuant
to the Intercreditor Agreement or an Additional Intercreditor Agreement;

 

(cc)                            Liens created on any asset of the Borrower or a
Restricted Subsidiary established to hold assets of any stock option plan or any
other management or employee benefit or incentive plan or unit trust of the
Borrower or a Restricted Subsidiary securing any loan to finance the acquisition
of such assets;

 

(dd)                          Liens; provided that the maximum amount of
Indebtedness secured in the aggregate at any one time pursuant to this clause
(dd) does not exceed the greater of $480550 million and 20% of L2QA Pro Forma
EBITDA;

 

(ee)                            Liens consisting of any right of set-off granted
to any financial institution acting as a lockbox bank in connection with a
Qualified Receivables Financing;

 

(ff)                              Liens for the purpose of perfecting the
ownership interests of a purchaser of Receivables and related assets pursuant to
any Qualified Receivables Financing;

 

(gg)                            Cash deposits or other Liens for the purpose of
securing Limited Recourse;

 

(hh)                          Liens arising in connection with other sales of
Receivables permitted hereunder without recourse to the Borrower or any of its
Restricted Subsidiaries;

 

(ii)                                  Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

69

--------------------------------------------------------------------------------


 

(jj)                                Liens (a) on any cash earnest money deposits
or cash advances made by the Borrower or any of the Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted under this
Agreement, or (b) on other cash advances in favor of the seller of any property
to be acquired in an Investment or other acquisition permitted hereunder to be
applied against the purchase price for such Investment or other acquisition;

 

(kk)                          Liens or rights of set-off against credit balances
of the Borrower or any of the Restricted Subsidiaries with credit card issuers
or credit card processors or amounts owing by such credit card issuers or credit
card processors to the Borrower or any Restricted Subsidiaries in the ordinary
course of business to secure the obligations of the Borrower or any Restricted
Subsidiary to the credit card Borrowers or credit card processors as a result of
fees and charges;

 

(ll)                                  customary Liens of an indenture trustee on
money or property held or collected by it to secure fees, expenses and
indemnities owing to it by any obligor under an indenture;

 

(mm)                  any liens over Comcast common stock owned by the Borrower
on the IssueEffective Date; and

 

(nn)                          Liens arising in connection with any Permitted
Reorganization.

 

“Permitted Reorganization” means any reorganizations and other activities
related to tax planning and tax reorganization, so long as, after giving effect
thereto, the enforceability of the Loan Guarantees and the security of the
Secured Parties in the Collateral, in each case taken as a whole, are not
materially impaired.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, government or any agency or political subdivision thereof or
any other entity.

 

“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Capital
Stock of any other class of such Person.

 

“Primary Jurisdiction” means Luxembourg, the Netherlands, the United States of
America, any State of the United States of America or the District of Columbia.

 

“Pro Forma EBITDA” means, for any period, the Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries, provided that for the purposes of
calculating Pro Forma EBITDA for such period, if, as of such date of
determination:

 

(a)                                 since the beginning of such period the
Borrower or any Restricted Subsidiary has disposed of any company, any business,
or any group of assets constituting an operating unit of a business or otherwise
ceases to be a Restricted Subsidiary (and is not a Restricted Subsidiary at the
end of such period) (any such disposition, a “Sale”) or if the transaction
giving rise to the need to calculate Pro Forma EBITDA is such a Sale, Pro Forma
EBITDA for such period will be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets which are the subject of such
Sale for such period or increased by an amount equal to the Consolidated

 

70

--------------------------------------------------------------------------------


 

EBITDA (if negative) attributable thereto for such period; provided that if any
such sale constitutes “discontinued operations” in accordance with GAAP,
Consolidated Net Income shall be reduced by an amount equal to the Consolidated
Net Income (if positive) attributable to such operations for such period or
increased by an amount equal to the Consolidated Net Income (if negative)
attributable thereto for such period;

 

(b)                                 since the beginning of such period, a
Parent, the Borrower or any Restricted Subsidiary (by merger or otherwise) has
made an Investment in any Person that thereby becomes a Restricted Subsidiary,
or otherwise has acquired any company, any business, or any group of assets
constituting an operating unit of a business or a Person otherwise becomes a
Restricted Subsidiary (and remains a Restricted Subsidiary at the end of such
period) (any such Investment, acquisition or designation, a “Purchase”),
including any such Purchase occurring in connection with a transaction causing a
calculation to be made hereunder, Pro Forma EBITDA for such period will be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(c)                                  since the beginning of such period, any
Person (that became a Restricted Subsidiary or was merged or otherwise combined
with or into the Borrower or any Restricted Subsidiary since the beginning of
such period) will have made any Sale or any Purchase that would have required an
adjustment pursuant to clause (a) or (b) above if made by the Borrower or a
Restricted Subsidiary since the beginning of such period, Pro Forma EBITDA for
such period will be calculated after giving pro forma effect thereto as if such
Sale or Purchase occurred on the first day of such period.

 

For the purposes of this definition and the definitions of Consolidated EBITDA,
Consolidated Income Taxes, Consolidated Interest Expense, Consolidated Net
Income, Consolidated Net Leverage Ratio, Consolidated Net Senior Secured
Leverage Ratio and Guarantor Indebtedness Ratio (a) whenever pro forma effect is
to be given to any transaction (including, without limitation, transactions
listed in clauses (a)-(c) hereof) or calculation hereunder or such other
definitions, the pro forma calculations will be as determined in good faith by a
responsible financial or accounting officer of the Borrower or an Officer of the
Borrower (including in respect of anticipated expense and cost reductions and
synergies (other than revenue synergies)) (calculated on a pro forma basis as
though such expense and cost reductions and synergies had been realized on the
first day of the period for which Pro Forma EBITDA is being determined and as
though such cost savings, operating expense reductions and synergies were
realized during the entirety of such period), (b) in determining the amount of
Indebtedness outstanding on any date of determination, pro forma effect shall be
given to any Incurrence, repayment, repurchase, defeasance or other acquisition,
retirement or discharge of Indebtedness as if such transaction had occurred on
the first day of the relevant period and (c) if any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness if such Hedging
Obligation has a remaining term in excess of 12 months).

 

“Public Debt” means any Indebtedness consisting of bonds, debentures, notes or
other similar debt securities issued in (1) a public offering registered under
the Securities Act or (2) a

 

71

--------------------------------------------------------------------------------


 

private placement to institutional investors that is underwritten for resale in
accordance with Rule 144A or Regulation S under the Securities Act, whether or
not it includes registration rights entitling the holders of such debt
securities to registration thereof with the SEC for public resale.

 

“Public Offering” means any offering, including an initial public offeringthe
Initial Public Offering, of shares of common stock or other common equity
interests that are listed on an exchange or publicly offered (which shall
include an offering pursuant to Rule 144A and/or Regulation S under the
Securities Act to professional market investors or similar persons).

 

“Public Offering Expenses” means expenses Incurred by any Parent in connection
with any Public Offering or any offering of Public Debt (whether or not
successful):

 

(a)                                 where the net proceeds of such offering are
intended to be received by or contributed or loaned to the Borrower or a
Restricted Subsidiary;

 

(b)                                 in a pro-rated amount of such expenses in
proportion to the amount of such net proceeds intended to be so received,
contributed or loaned; or

 

(c)                                  otherwise on an interim basis prior to
completion of such offering so long as any Parent shall cause the amount of such
expenses to be repaid to the Borrower or the relevant Restricted Subsidiary out
of the proceeds of such offering promptly if completed, in each case, to the
extent such expenses are not paid by another Subsidiary of such Parent.

 

“Purchase” is defined in the definition of “Pro Forma EBITDA”.

 

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing the deferred purchase price of Receivables (and related assets)
and/or a line of credit, which may be irrevocable, from the Borrower or any
Restricted Subsidiary in connection with a Qualified Receivables Financing with
a Receivables Subsidiary, which deferred purchase price or line is repayable
from cash available to the Receivables Subsidiary, other than amounts required
to be established as reserves pursuant to agreements, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts owing to such investors and amounts paid in connection with the purchase
of newly generated Receivables.

 

“Purchase Money Obligations” means any Indebtedness Incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (including Capital Stock), and whether acquired
through the direct acquisition of such property or assets or the acquisition of
the Capital Stock of any Person owning such property or assets, or otherwise.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions: (1) an Officer or
the Board of Directors of the Borrower shall have determined in good faith that
such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary, (2) all sales of
accounts receivable and related assets to the Receivables Subsidiary are made at
fair market value (as determined in good faith by the Borrower), and (3) the
financing terms, covenants, termination events and other provisions thereof
shall be on market terms (as

 

72

--------------------------------------------------------------------------------


 

determined in good faith by the Borrower) and may include Standard
Securitization Undertakings.

 

The grant of a security interest in any accounts receivable of the Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary) to secure
Indebtedness under a Credit Facility or Indebtedness in respect of the New
Senior Guaranteed Notes shall not be deemed a Qualified Receivables Financing.

 

“Ratio Guarantor Indebtedness” means, as of any date of determination, the sum,
without duplication, of the aggregate outstanding amount of any Pari Passu
Indebtedness Incurred by a Guarantor pursuant to Section 4.04(a),
Section 4.04(b)(1), Section 4.04(b)(2) (with respect to any Guarantee incurred
in respect of Pari Passu Indebtedness that would otherwise constitute Ratio
Guarantor Indebtedness if Incurred by a Guarantor), Section 4.04(b)(4),
Section 4.04(b)(5) and Section 4.04(b)(14).

 

“Receivable” means a right to receive payment arising from a sale or lease of
goods or services by a Person pursuant to an arrangement with another Person
pursuant to which such other Person is obligated to pay for goods or services
under terms that permit the purchase of such goods and services on credit, as
determined on the basis of GAAP, and shall include, in any event, any items of
property that would be classified as an “account,” “chattel paper,” “payment
intangible” or “instrument” under the Uniform Commercial Code as in effect in
the State of New York and any “supporting obligations” as so defined.

 

“Receivables Assets” means any assets that are or will be the subject of a
Qualified Receivables Financing.

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), or (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto, including all
collateral securing such accounts receivable, all contracts and all guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and other assets which are customarily transferred or in
respect of which security interest are customarily granted in connection with
asset securitization transactions involving accounts receivable and any Hedging
Obligations entered into by the Borrower or any such Subsidiary in connection
with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

73

--------------------------------------------------------------------------------


 

“Receivables Subsidiary” means a Wholly Owned Subsidiary of the Borrower (or
another Person in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
accounts receivable and related assets) which engages in no activities other
than in connection with the financing of accounts receivable of the Borrower and
its Subsidiaries, all proceeds thereof and all rights (contractual or other),
collateral and other assets relating thereto, and any business or activities
incidental or related to such business, and which is designated by the Board of
Directors of the Borrower (as provided below) as a Receivables Subsidiary and:

 

(a)                                 no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any Restricted Subsidiary (excluding guarantees of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates the Borrower or
any Restricted Subsidiary in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the
Borrower or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings except, in each case, Limited Recourse and
sub-clauses (ee) through (hh) of the definition of Permitted Liens;

 

(b)                                 with which neither the Borrower nor any
other Restricted Subsidiary has any material contract, agreement, arrangement or
understanding (except in connection with a Purchase Money Note or a Qualified
Receivables Financing) other than on terms which the Borrower reasonably
believes to be no less favorable to the Borrower or such Restricted Subsidiary
than those that might be obtained at the time from Persons that are not
Affiliates of the Borrower other than fees payable in the ordinary course of
business in connection with servicing Receivables; and

 

(c)                                  to which neither the Borrower nor any other
Restricted Subsidiary has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results (other than those related to or incidental to the relevant Qualified
Receivables Financing), except for Limited Recourse.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing conditions.

 

“Refinance” means refinance, refund, replace, renew, repay, modify, restate,
defer, substitute, supplement, reissue, resell, extend or increase (including
pursuant to any defeasance or discharge mechanism) and the terms “refinances”,
“refinanced” and “refinancing” as used for any purpose in this Agreement shall
have a correlative meaning.

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary to refund, refinance, replace, exchange, renew, repay or extend
(including pursuant to any defeasance or discharge mechanism) any Indebtedness
existing on the IssueEffective Date or Incurred in compliance with this
Agreement including Indebtedness that refinances Refinancing Indebtedness;
provided, however, that:

 

74

--------------------------------------------------------------------------------


 

(a)                                 if the Indebtedness being refinanced
constitutes Subordinated Indebtedness, the Refinancing Indebtedness has a final
stated maturity at the time such Refinancing Indebtedness is Incurred that is
the same as or later than the final stated maturity of the Indebtedness being
refinanced or, if shorter, the 2016 Extended Term Loans;

 

(b)                                 such Refinancing Indebtedness is Incurred in
an aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of the aggregate
principal amount (or if issued with original issue discount, the aggregate
accreted value) then outstanding of the Indebtedness being refinanced (plus,
without duplication, any additional Indebtedness Incurred to pay interest or
premiums required by the instruments governing such existing Indebtedness,
tender premiums and costs, expenses and fees Incurred in connection therewith);

 

(c)                                  if the Indebtedness being refinanced is
expressly subordinated to the Loans or any Loan Guarantee, such Refinancing
Indebtedness is subordinated to the Loans or such Loan Guarantee, as applicable,
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being refinanced; and

 

(d)                                 if the Borrower or any Guarantor was the
obligor on the Indebtedness being refinanced, such Indebtedness is incurred
either by the Borrower or by a Guarantor,

 

provided, however, that Refinancing Indebtedness shall not include
(i) Indebtedness of the Borrower that refinances Indebtedness of an Unrestricted
Subsidiary or (ii) Indebtedness of the Borrower owing to and held by the
Borrower or any Restricted Subsidiary or Indebtedness of a Restricted Subsidiary
owing to and held by the Borrower or any other Restricted Subsidiary.

 

Refinancing Indebtedness in respect of any Credit Facility or any other
Indebtedness may be Incurred from time to time after the termination, discharge,
or repayment of any such Credit Facility or other Indebtedness.

 

“Related Taxes” means, without duplication (including, for the avoidance of
doubt, without duplication of any amounts paid pursuant to any Tax Sharing
Agreement):

 

(a)                                 any Taxes, including sales, use, transfer,
rental, ad valorem, value added, stamp, property, consumption, franchise,
license, capital, registration, business, customs, net worth, gross receipts,
excise, occupancy, intangibles or similar Taxes (other than (x) Taxes measured
by income and (y) withholding taxes), required to be paid (provided such Taxes
are in fact paid) by any Parent by virtue of its:

 

(i)                                     being incorporated or otherwise being
established or having Capital Stock outstanding (but not by virtue of owning
stock or other equity interests of any corporation or other entity other than,
directly or indirectly, the Borrower or any Subsidiary of the Borrower);

 

(ii)                                  issuing or holding Subordinated
Shareholder Funding;

 

(iii)                               being a holding company parent, directly or
indirectly, of the Borrower or any Subsidiary of the Borrower;

 

75

--------------------------------------------------------------------------------


 

(iv)                              receiving dividends from or other
distributions in respect of the Capital Stock of, directly or indirectly, the
Borrower or any Subsidiary of the Borrower; or

 

(v)                                 having made any payment in respect to any of
the items for which the Borrower  is permitted to make payments to any Parent
pursuant to Section 4.05; or

 

(b)                                 if and for so long as the Borrower is a
member of or included in a group filing a consolidated or combined tax return
with any Parent or, for so long as the Borrower is an entity disregarded as
separate from its Parent for U.S. federal income tax purposes, any Taxes
measured by income for which such Parent is liable up to an amount not to exceed
with respect to such Taxes the amount of any such Taxes that the Borrower and
Subsidiaries of the Borrower would have been required to pay on a separate
company basis or on a consolidated basis if the Borrower and the Subsidiaries of
the Borrower had paid tax on a consolidated, combined, group, affiliated or
unitary basis on behalf of an affiliated group consisting only of the Borrower
and the Subsidiaries of the Borrower.

 

“Restricted Investment” means any Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means a Subsidiary of the Borrower other than a
Unrestricted Subsidiary.

 

“Sale” is defined in the definition of “Pro Forma EBITDA”.

 

“S&P” means Standard & Poor’s Financial Services LLC or any of its successors or
assigns that is a Nationally Recognized Statistical Rating Organization.

 

“Sale” is defined in the definition of “Pro Forma EBITDA”.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Secondary Jurisdiction” means a member of the European Union (other than
Luxembourg and the Netherlands) as of the IssueEffective Date or the date on
which any Person becomes the Successor Company pursuant to Section 5.01(a) of
Annex I, Switzerland or Canada.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder, as amended.

 

“Securitization Assets” means (a) the account receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Receivables Financing and the proceeds thereof and
(b) contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.

 

“Senior Notes” means, collectively, the 2023 Senior Notes and the 2025 Senior
Notes.

 

“Senior Notes Indenture” means the indenture governing the Senior Notes in
effect on the Issue Date.

 

“Senior Secured Indebtedness” means, with respect to any Person as of any date
of determination, any Specified Indebtedness; provided that such Indebtedness is
in each case

 

76

--------------------------------------------------------------------------------


 

secured by a Lien on the assets of the Borrower or its Restricted Subsidiaries
on a basis pari passu with or senior to the security in favor of the Loans.

 

“Significant Subsidiary” means any Restricted Subsidiary that meets any of the
following conditions:

 

(a)                                 the Borrower’s and the Restricted
Subsidiaries’ investments in and advances to the Restricted Subsidiary exceed
10% of total assets of the Borrower and the Restricted Subsidiaries on a
consolidated basis as of the end of the most recently completed fiscal year;

 

(b)                                 the Borrower’s and the Restricted
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of the Restricted Subsidiary exceeds 10% of total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis as of the end
of the most recently completed fiscal year; or

 

(c)                                  if positive, the Borrower’s and the
Restricted Subsidiaries’ equity in the income from continuing operations before
income taxes, extraordinary items and cumulative effect of a change in
accounting principle of the Restricted Subsidiary exceeds 10% of such income of
the Borrower and the Restricted Subsidiaries on a consolidated basis for the
most recently completed fiscal year.

 

“Similar Business” means (a) any businesses, services or activities (including
marketing) engaged in by the Borrower, Cablevision or any of their Subsidiaries
on the IssueEffective Date, (b) telecommunications, broadcast television,
broadband and fixed and mobile telephony businesses, including the distribution,
sale and for provision of mobile voice and data, fixed-line voice and internet
services, transit voice traffic services and advertising and other services and
equipment in relation thereto, and producing and selling any print, audio, video
or other content and (c) any businesses, services and activities (including
marketing) engaged in by the Borrower, Cablevision or any of their Subsidiaries
that are (i) related, complementary, incidental, ancillary or similar to any of
the foregoing or (ii) are reasonable extensions or developments of any thereof.

 

“Specified Indebtedness” means with respect to any Person as of any date of
determination, any Indebtedness for borrowed money that is Incurred under
Section 4.04(a), Section 4.04(b)(1), Section 4.04(b)(4)(a),
Section 4.04(b)(4)(b), Section 4.04(b)(5), Section 4.04(b)(7),
Section 4.04(b)(14) or Section 4.04(b)(16) and any Refinancing Indebtedness in
respect of the foregoing.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing, including, without
limitation, Limited Recourse and those relating to the servicing of the assets
of a Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any

 

77

--------------------------------------------------------------------------------


 

contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.

 

“Subordinated Indebtedness” means, in the case of the Borrower, any Indebtedness
(whether outstanding on the IssueEffective Date or thereafter Incurred) which is
expressly subordinated or junior in right of payment to the Loans or pursuant to
a written agreement and, in the case of a Guarantor, any Indebtedness (whether
outstanding on the IssueEffective Date or thereafter Incurred) which is
expressly subordinated or junior in right of payment pursuant to a written
agreement to the Loan Guarantee of such Guarantor.

 

“Subordinated Shareholder Funding” means, collectively, any funds provided to
the Borrower by any Parent, any Affiliate of any Parent or any Permitted Holder
or any Affiliate thereof, in exchange for or pursuant to any security,
instrument or agreement other than Capital Stock, in each case issued to and
held by any of the foregoing Persons, together with any such security,
instrument or agreement and any other security or instrument other than Capital
Stock issued in payment of any obligation under any Subordinated Shareholder
Funding; provided, however, that such Subordinated Shareholder Funding:

 

(a)                                 does not mature or require any amortization,
redemption or other repayment of principal or any sinking fund payment prior to
the first anniversary of the Stated Maturity of the 2016 Extended Term Loans
(other than through conversion or exchange of such funding into Capital Stock
(other than Disqualified Stock) of the Borrower or any funding meeting the
requirements of this definition) or the making of any such payment prior to the
first anniversary of the Stated Maturity of the 2016 Extended Term Loans is
restricted by the Intercreditor Agreement, an Additional Intercreditor Agreement
or another intercreditor agreement;

 

(b)                                 does not require, prior to the first
anniversary of the Stated Maturity of the 2016 Extended Term Loans, payment of
cash interest, cash withholding amounts or other cash gross-ups, or any similar
cash amounts or the making of any such payment prior to the first anniversary of
the Stated Maturity of the 2016 Extended Term Loans is restricted by the
Intercreditor Agreement or an Additional Intercreditor Agreement;

 

(c)                                  contains no change of control or similar
provisions and does not accelerate and has no right to declare a default or
event of default or take any enforcement action or otherwise require any cash
payment, in each case, prior to the date that is six months following the Stated
Maturity of the 2016 Extended Term Loans or the payment of any amount as a
result of any such action or provision or the exercise of any rights or
enforcement action, in each case, prior to the date that is six months following
the Stated Maturity of the 2016 Extended Term Loans, is restricted by the
Intercreditor Agreement or an Additional Intercreditor Agreement;

 

(d)                                 does not provide for or require any security
interest or encumbrance over any asset of the Borrower or any of the Restricted
Subsidiaries; and

 

(e)                                  pursuant to its terms or to the
Intercreditor Agreement, an Additional Intercreditor Agreement or another
intercreditor agreement, is fully subordinated and junior in right of payment to
the Loans pursuant to subordination, payment blockage and enforcement limitation
terms which are customary in all material respects for similar funding.

 

78

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person:

 

(a)                                 any corporation, association, or other
business entity (other than a partnership, joint venture, limited liability
company or similar entity) of which more than 50% of the total ordinary voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof; or

 

(b)                                 any partnership, joint venture, limited
liability company or similar entity of which:

 

(i)                                     more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general or limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof whether in the form of membership, general,
special or limited partnership interests or otherwise; and

 

(ii)                                  such Person or any Subsidiary of such
Person is a controlling general partner or otherwise controls such entity.

 

“Subsidiary Guarantee” means a Loan Guarantee provided by a Subsidiary
Guarantor.

 

“Subsidiary Guarantor” means any Restricted Subsidiary that Guarantees the
Loans.

 

“Tax Sharing Agreement” means any tax sharing or profit and loss pooling or
similar agreement with customary or arm’s-length terms entered into with any
Parent or Unrestricted Subsidiary, as the same may be amended, supplemented,
waived or otherwise modified from time to time in accordance with the terms
thereof and of this Agreement.

 

“Temporary Cash Investments” means any of the following:

 

(a)                                 any investment in

 

(i)                                     direct obligations of, or obligations
Guaranteed by, (i) the United States of America, (ii) Canada, (iii) the United
Kingdom, (iv) any European Union member state, (v) Switzerland, (vi) any country
in whose currency funds are being held specifically pending application in the
making of an investment or capital expenditure by the Borrower or a Restricted
Subsidiary in that country with such funds or (v) any agency or instrumentality
of any such country or member state, or

 

(ii)                                  direct obligations of any country
recognized by the United States of America rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any Nationally Recognized Statistical Rating Organization);

 

(b)                                 overnight bank deposits, and investments in
time deposit accounts, certificates of deposit, bankers’ acceptances and money
market deposits (or, with respect to foreign

 

79

--------------------------------------------------------------------------------


 

banks, similar instruments) maturing not more than one year after the date of
acquisition thereof issued by:

 

(i)                                     any institution authorized to operate as
a bank in any of the countries or member states referred to in sub-clause
(a)(i) above, or

 

(ii)                                  any bank or trust company organized under
the laws of any such country or member state or any political subdivision
thereof,

 

in each case, having capital and surplus aggregating in excess of $250 million
(or the foreign currency equivalent thereof) and whose long-term debt is rated
at least “A” by S&P or “A-2” by Moody’s (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any Nationally Recognized Statistical Rating
Organization) at the time such Investment is made;

 

(c)                                  repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clause
(a) or (b) above entered into with a Person meeting the qualifications described
in clause (b) above;

 

(d)                                 Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than the Borrower or any of its Subsidiaries), with a rating at the time as of
which any Investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any Nationally Recognized Statistical Rating
Organization);

 

(e)                                  Investments in securities maturing not more
than one year after the date of acquisition issued or fully Guaranteed by any
state, commonwealth or territory of the United States of America, Canada, the
United Kingdom, Switzerland, any European Union member state or by any political
subdivision or taxing authority of any such state, commonwealth, territory,
country or member state, and rated at least “BBB —“ by S&P or “Baa3” by Moody’s
(or, in either case, the equivalent of such rating by such organization or, if
no rating of S&P or Moody’s then exists, the equivalent of such rating by any
Nationally Recognized Statistical Rating Organization);

 

(f)                                   bills of exchange issued in the United
States of America, Canada, Switzerland, the United Kingdom, or a member state of
the European Union eligible for rediscount at the relevant central bank and
accepted by a bank (or any dematerialized equivalent);

 

(g)                                  any money market deposit accounts issued or
offered by a commercial bank organized under the laws of a country that is a
member of the Organization for Economic Co-operation and Development, in each
case, having capital and surplus in excess of $250 million (or the foreign
currency equivalent thereof) or whose long term debt is rated at least “A” by
S&P or “A-2” by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any Nationally Recognized Statistical Rating Organization) at
the time such Investment is made;

 

80

--------------------------------------------------------------------------------


 

(h)                                 investment funds investing 95% of their
assets in securities of the type described in clauses (a) through (g) above
(which funds may also hold reasonable amounts of cash pending investment and/or
distribution); and

 

(i)                                     investments in money market funds
complying with the risk limiting conditions of Rule 2a-7 (or any successor rule)
of the SEC under the U.S. Investment Company Act of 1940, as amended.

 

“Transactions” means the transaction, as at any date, to the extent consummated
or expected to be consummated on such date, (i) any transactions described under
“The Transactions” in the New Senior Guaranteed Notes Offering Memorandum,
including the issuance of the New Senior Guaranteed Notes (and, (ii) the
borrowing of the January 2018 Incremental Term Loans (as defined in the Fifth
Amendment) and (iii) any borrowings under the Revolving Credit Facilities (and,
in each case, the application of the proceeds thereof).

 

“Uniform Commercial Code” means the New York Uniform Commercial Code.

 

“Unrestricted Subsidiary” means:

 

(a)                                 any Subsidiary of the Borrower that at the
time of determination is an Unrestricted Subsidiary (as designated by the Board
of Directors of the Borrower in the manner provided below);

 

(b)                                 any IssueEffective Date Unrestricted
Subsidiaries (until any such Subsidiary is designated as a Restricted Subsidiary
in the manner provided below); and

 

(c)                                  any Subsidiary of an Unrestricted
Subsidiary.

 

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary or a Person
becoming a Subsidiary through merger, consolidation or other business
combination transaction, or Investment therein) to be an Unrestricted Subsidiary
only if:

 

(a)                                 such Subsidiary or any of its Subsidiaries
does not own any Capital Stock or Indebtedness of, or own or hold any Lien on
any property of, the Borrower or any other Subsidiary of the Borrower which is
not a Subsidiary of the Subsidiary to be so designated or otherwise an
Unrestricted Subsidiary; and

 

(b)                                 such designation and the Investment of the
Borrower and the Restricted Subsidiaries in such Subsidiary complies with
Section 4.05 hereof.

 

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
copy of the resolution of the Board of Directors of the Borrower giving effect
to such designation and an Officer’s Certificate certifying that such
designation complies with the foregoing conditions.

 

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation (1) no Default or Event of Default would result therefrom and
(2) (x) the Borrower could Incur at least $1.00 of additional Indebtedness under
Section 4.04(a)

 

81

--------------------------------------------------------------------------------


 

or (y) the Consolidated Net Leverage Ratio would be no higher than it was
immediately prior to giving effect to such designation, in each case, on a pro
forma basis taking into account such designation.  Any such designation by the
Board of Directors shall be evidenced to the Administrative Agent by promptly
providing the Administrative Agent with a copy of the resolution of the Board of
Directors giving effect to such designation or an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

 

“Voting Stock” of a Person means all classes of Capital Stock of such Person
then outstanding and normally entitled to vote in the election of directors.

 

“Wholly Owned Subsidiary” means (1) in respect of any Person, a Person, all of
the Capital Stock of which (other than (a) directors’ qualifying shares or an
immaterial amount of shares required to be owned by other Persons pursuant to
applicable law, regulation or to ensure limited liability and (b) in the case of
a Receivables Subsidiary, shares held by a Person that is not an Affiliate of
the Borrower solely for the purpose of permitting such Person (or such Person’s
designee) to vote with respect to customary major events with respect to such
Receivables Subsidiary, including without limitation the institution of
bankruptcy, insolvency or other similar proceedings, any merger or dissolution,
and any change in charter documents or other customary events) is owned by that
Person directly or (2) indirectly by a Person that satisfies the requirements of
clause (1) of this definition.

 

82

--------------------------------------------------------------------------------